 

Exhibit 10.9

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LEASE AGREEMENT BY AND BETWEEN

VENABLE TENANT, LLC, as Landlord

AND

PRECISION BIOSCIENCES, INC., as Tenant

 

 

 

 




1

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

Section

1

Defined Terms

3

Section

2

Recitals

8

Section

3

Premises

8

Section

4

Term

10

Section

5

Rent

11

Section

6

Operating Expenses

12

Section

7

Utilities and Services

13

Section

8

Direct Tenant Expenses

14

Section

9

Security Deposit

14

Section

10

Maintenance and Repairs

15

Section

11

Alterations

16

Section

12

Assignments and Subletting

17

Section

13

Insurance

18

Section

14

Condemnation

20

Section

15

Default

21

Section

16

Holding Over and Termination

23

Section

17

Compliance with Laws

24

Section

18

Inspection

25

Section

19

Tenant Property

26

Section

20

[Intentionally Deleted]

26

Section

21

Rules and Regulations

26

Section

22

Assignments by Landlord

26

Section

23

Quiet Enjoyment

26

Section

24

Liability

27

Section

25

Mortgages

27

Section

26

Signs

28

Section

27

Keys and Locks

28

Section

28

Brokers

28

Section

29

Notices

28

Section

30

Miscellaneous

29

 

 

EXHIBITS

 

Exhibit

A

Description of the Land

 

Exhibit

B

Floor Plan of Premises

 

Exhibit

C

Premises Specifications

 

Exhibit

D

Work Letter

 

Exhibit

D-1

Preliminary Plans

 

Exhibit

D-2

Final Plans

 

Exhibit

E

Rules and Regulations

 

Exhibit

F

Tenant Security Procedures

 

Exhibit

G

List of Hazardous Materials

 

2

 

--------------------------------------------------------------------------------

 

1.

Defined Terms.  Capitalized words and phrases used in this Lease have the
following meanings:

1.01

Additional Rent - all sums other than Base Annual Rent payable by Tenant to
Landlord pursuant to the terms of this Lease, including, but not limited to,
Tenant’s Proportionate Share of Operating Expenses.

1.02

Applicable Laws – collectively, any local, state or Federal laws, statutes,
rules, regulations, ordinances, and court or judicial orders and decrees.

1.03

Audit Notice - a written notice that Tenant wishes to examine itself or to
employ a nationally-recognized consulting firm (on a capped contingency fee
basis) or an independent certified public accounting firm (on an hourly rate
basis) reasonably acceptable to Landlord, to inspect and audit Landlord’s books
and records in order to confirm the accuracy of the Statement.

1.04

Base Annual Rent - a base annual rental equal to the product of (x) the Base
Rate multiplied by (y) the Net Rentable Area.

1.05

Base Annual Rent Escalation –  the increase in the CPI with a floor of  two and
one-half percent (2.5%) and a ceiling of three percent (3%).

1.06

Base Rate - Seventeen and 85/100 Dollars ($17.85) per rentable square foot for
the first twelve (12) months following the Commencement Date, and thereafter
increased by the Base Annual Rent Escalation.

1.07

Building – the Dibrell A Warehouse Building at 302 East Pettigrew Street,
Durham, North Carolina.

1.08

Commencement Date - the later to occur of: (i) October 1, 2010, or (ii)
completion of the Tenant Improvements as evidenced by the issuance of a
certificate of occupancy by the City of Durham and certification of substantial
completion by the Tenant’s architect.  

1.09

Common Areas - the driveways, parking areas, pedestrian sidewalks, common
conference rooms, kitchen areas, lobbies, stairways, entranceways, bathrooms and
canteens, if any, provided by Landlord as a convenience for use in common by
Landlord and all tenants of the Building as an appurtenance to the Premises,
each building in the Project, and the Project.

1.010

Controllable Expenses - all Operating Expenses, excluding utilities (e.g.,
electricity, gas, water and sewer), property taxes, and insurance, for which
Landlord has an opportunity to select vendors and negotiate rates with the
selected vendors, as reasonably determined by Landlord.

1.011

CPI - shall mean an amount determined by multiplying the Base Annual Rent by a
fraction, the denominator of which is the Revised Consumer Price Index for All
Urban Consumers – New Series (1982-1984 = 100) U.S. City Average, All Items, as
published by the Bureau of Labor Statistics, U.S. Department of Labor (the
“Price Index”), for the first month of the First Lease Year, and the numerator
of which is said Price Index for the next to last month of the Lease Year just
concluding.  In the event that the United States Bureau of Labor Statistics
shall discontinue the issuance of the Price Index, then the rental adjustment
provided for herein shall be made on the basis of changes in the most comparable
and recognized cost of living index then issued and available, which is
published by the United States Government.  

1.012

Force Majeure - delays beyond the control of Landlord or Tenant, including, but
not limited to, permitting, availability of materials, acts of God, Tenant
Delays, and inclement weather.

3

 

--------------------------------------------------------------------------------

 

1.013

Guarantor- N/A.

1.014

Hazardous Material - any hazardous or toxic substance, pollutant, contaminant,
gas, toxic mold, or petroleum product defined as such in (or for purposes of)
Hazardous Material Laws.

1.015

Hazardous Material Laws- collectively, the Comprehensive Environmental Response,
Compensation, and Liability Act, as amended, any so-called “Superfund” or
“Superlien”, law, the Toxic Substances Control Act, as amended, or any other
Federal, state or local statute, law, ordinance, code, rule, regulation, order
or decree regulating, relating to, or imposing liability or standards of conduct
concerning, any hazardous, toxic or dangerous waste, substance or material, as
now or at any time hereafter in effect, or any other hazardous, toxic or
dangerous, waste, substance or material, gas or petroleum product.

1.016

Land - certain land in the County of Durham, City of Durham, State of North
Carolina, upon which the Building and Project are located and which is more
particularly described in Exhibit A.

1.017

Landlord – Venable Tenant, LLC, a North Carolina limited liability company.

1.018

Landlord Party – collectively, the Landlord and its agents, employees, officers,
invitees, licensees and independent contractors.

1.019

Lease – this Lease Agreement.

1.020

Lease Year - the first twelve (12) months following the Rent Commencement Date
(said first twelve (12) month period will be the first “Lease Year”) and each
successive twelve-month period during the Term following the expiration of the
first Lease Year.

1.021

Master Lease - that Master Lease dated July 11, 2006, pursuant to which the
Prime Tenant leased the Building and the Land from the Prime Landlord.

1.022

Net Rentable Area - Eight Thousand Two Hundred Seventy-Four (8,274) rentable
square feet, per BOMA measurement standards.

1.023

Operating Expenses - any and all reasonable charges, fees, costs, and expenses
actually incurred by Landlord in connection with the management, operation,
ownership, maintenance, security, servicing, insuring, and repair of the
Building or Project, and will include, without limitation, the following:

(1)Premiums, deductibles, and other charges for insurance;

(2)Real Estate Taxes;

(3)Management fees and personnel costs (including all fringe benefits, workers’
compensation insurance premiums and payroll taxes);

(4)Costs of service, access control, and maintenance contracts;

(5)Maintenance, repair, and replacement expenses and supplies;

(6)Depreciation/amortization for capital repairs or expenditures made by
Landlord to reduce operating expenses if Landlord reasonably estimates (and
documents) that the annual reduction in Operating Expenses will exceed such
depreciation or to comply with legal, insurance, or governmental requirements
(or repair/maintenance requirements under the Lease);

(7)Charges for janitorial, window, day porter, and cleaning services and
supplies;

(8)Any business, professional, or occupational license tax payable by Landlord
or other tax or surcharge (or alternative payment or fee levied, charged, or
assessed by a governmental entity in addition to or in lieu of a tax, license,
or fee);

(9)Reasonable reserves for such replacements, repairs, and contingencies that
would be treated as Operating Expense under this Lease;

4

 

--------------------------------------------------------------------------------

 

(10)Sales, use, and personal property taxes payable in connection with tangible
personal property and services purchased;

(11)Accounting and audit fees relating to the determination of Operating
Expenses (and of Tenant’s Proportionate Share thereof) and the preparation of
statements required by tenant leases and legal fees (except as provided below);

(12)Expenses incurred in connection with any concierge services;

(13)The rental value of any management office;

(14)Special assessments, fees, charges, levies, penalties, service payments,
excises, assessment charges and costs for transit, transit encouragement traffic
reduction programs, or any similar purpose;

(15)All costs of operating maintaining, repairing and replacing improvements in
any Common Areas; and

(16)Any other reasonable expense actually incurred by Landlord in maintaining,
repairing, or operating the Building or the Project.

 

The following costs and expenses will be excluded from Operating Expenses for
the Building and the Project:

(1)Costs in connection with any structural repair or major change in the
Building;

(2)Costs, including permit, license, and inspection costs, associated with
alterations or improvements of the Premises, the premises of other tenants or
occupants of the Building or Project, or incurred in renovating or otherwise
improving, decorating, painting or redecorating vacant space for tenants or
other occupants of the Building or Project;

(3)Depreciation of the Building or Project, fixtures or equipment;

(4)Interest, points, fees, and principal payments on mortgages and other debt
costs, if any, or amortization on any mortgage or mortgages or any other debt
instrument encumbering the Building or Project or the Land;

(5)Costs for which Landlord is reimbursed by its insurance carrier, any tenant’s
carrier, any tenant, any warrantor, or any other third party, to the extent of
the reimbursement and not including deductibles;

(6)Any bad debt loss, rent loss, reserves for bad debts or rent loss, or legal
fees incurred in collecting rent or other obligations from other Building or
Project tenants;

(7)The cost of services provided to certain tenants of the Building or Project
beyond those provided to all Building or Project tenants, and costs incurred by
Landlord in respect of breaches of other leases in the Building or Project;

(8)Costs associated with the operation of the business of the person or entity
which constitutes Landlord, as distinguished from the costs of operation of the
Building or Project, including accounting and legal matters, costs of defending
any lawsuits with any mortgagee, costs of selling, syndicating, financing,
mortgaging or hypothecating any of Landlord’s interest in the Building or
Project, costs of any disputes between Landlord and its employees, disputes of
Landlord with Building or Project management, and outside fees paid in
connection with disputes with other tenants and salaries, wages or other
compensation above the level of property manager;

(9)Any expenditures which under normal accounting rules should be treated as
capital expenditures, except depreciation/amortization for such capital repairs
or expenditures made by Landlord for the purpose of reducing Operating Expenses
of the Building or Project as set forth above;

5

 

--------------------------------------------------------------------------------

 

(10)Costs of repairs or replacements caused by the exercise of any condemnation
rights by any public or quasi-public authority;

(11)Charitable and political contributions, advertising, marketing, and
promotional expenditures, including costs of staging special events (unless
applied for the benefit of all tenants or the Building or Project as a whole, or
as necessary to provide service in accordance with a first-class standard, e.g.,
expenses for an annual Building or Project holiday party);

(12)Marketing costs and other costs and expenses incurred in connection with
lease, sublease and/or assignment negotiations and transactions with present or
prospective tenants or other occupants of the Building or Project;

(13)Property management fees in excess of 4% of gross rental receipts;

(14)Costs representing amounts paid to an affiliate of Landlord for services or
materials which are in excess of the amounts which would have been paid in the
absence of such relationship; and

(15)Any costs, fines, or penalties incurred because Landlord violated any
Applicable Law.  

1.024

Parking – non-exclusive use of twenty (20) parking spaces.

1.025

Permitted Use – general office and laboratory use for a biotechnology company
(or for any other legal use with Landlord’s prior written consent which Landlord
may withhold in its reasonable discretion.  

1.026

Premises - certain premises known as Dibrell A-100, a floor plan of which is
attached hereto and made a part hereof as Exhibit B.

1.027

Premises Specifications – the specifications to which the Premises are to be
constructed as described in Exhibits C and D.

1.028

Prime Landlord - Pettigrew Street Partners, LLC.

1.029

Prime Tenant - Venable Investor, LLC.

1.030

Project – The Venable Center.

1.031

Real Estate Taxes - any and all taxes (including special assessments) that are
payable within a particular calendar year, including all taxes imposed on the
Project and the Land.  Real Estate Taxes will include, without limitation, (i)
all real estate taxes, rates, and assessments (including general and special
assessments, if any), ordinary and extraordinary, foreseen and unforeseen, which
are imposed upon Landlord or assessed against the Project or the Land, (ii)
personal property taxes applicable to the personalty of Landlord, whether used
by Landlord or its agent, related to or used in the management or operation of
the Project, (other than such taxes based upon Landlord’s net income), (iii) any
other present or future taxes or charges that are imposed upon Landlord or
assessed against the Project or the Land which are in the nature of or in
substitute for real estate taxes, including any tax levied on or measured by the
gross rents payable by tenants of the Project, any public safety fee or similar
charge, any transit, sales, rental, use, receipts, or occupancy tax or fee, and
any assessment imposed in connection with business improvement or similar
districts, (iv) public space rentals, including but not limited to vault
rentals, and (v) all reasonable costs and expenses actually incurred by
Landlord, including without limitation reasonable attorneys’ fees and
consultants’ fees and court costs, in connection with reviewing, protesting, or
seeking a reduction or abatement of, or defending or otherwise participating in
any challenge to, real estate taxes, but only if (i) Tenant approves such
protest; or (ii) to the extent said protest or reduction is ultimately
successful.  

6

 

--------------------------------------------------------------------------------

 

If the levy will be levied or imposed on the Project, and/or Land and/or
Landlord, in substitution for real estate taxes and/or personal property taxes
presently levied or imposed on immovables in North Carolina, and including also
without limitation any Project dues or assessments, any taxes on rents, or
alternative which may be enacted by the taxing municipality to pay for municipal
services or as a money raising action, whether temporary or permanent, then any
such new tax or levy will be included within the amount of Real Estate Taxes of
which Tenant will pay its Proportionate Share.  Real Estate Taxes will not
include, nor will Tenant be obligated to pay pursuant to this Lease, such taxes
as capital gains, corporation, unincorporated business, income, profit, excess
profit, inheritance, transfer, recordation, estate, gift or franchise taxes, or
any fines, penalties and/or interest on late payments of any Real Estate Taxes
(unless such late payment is caused by Tenant’s failure to make timely payment
of any installments of its Proportionate Share of increases in Real Estate
Taxes, in which case Tenant will be solely liable to reimburse Landlord for the
entirety of any such fine, penalty and/or interest).

1.032

Renewal Term –two (2), three (3) year options to renew at the lesser of the (i)
then escalated Base Annual Rate, or (ii) ninety five (95%) percent of the then
current market rental rate for comparable laboratory space in downtown Durham,
as reasonably determined by Landlord.

1.033

Rent – collectively, the Base Annual Rent and the Additional Rent.

1.034

Rent Abatement – the first five (5) months of the Term.

1.035

Rent Commencement Date – the date which is the first day following expiration of
the Rent Abatement period.

1.036

Security Deposit –the equivalent of six (6) months Base Annual Rent,
Seventy-Three Thousand Eight Hundred Forty-Five and 45/100 dollars ($73,845.45)
in the form of a Letter of Credit to be held by Landlord as security for the
performance by Tenant of all obligations imposed on Tenant pursuant to the
Lease.

1.037

Statement - a written statement submitted within one hundred and twenty (120)
days after the end of each calendar year by Landlord to Tenant showing (i)
Tenant’s actual Proportionate Share of the amount by which Operating Expenses
incurred during the preceding calendar year exceed the Operating Expenses for
the Base Year, (ii) the amount thereof paid by Tenant, and (iii) the balance due
or the overpayment.

1.038

Sublease – that sublease dated July 11, 2006, pursuant to which the Landlord has
leased the entirety of the Building and the Land from the Prime Tenant.

1.039

Tenant - Precision BioSciences, Inc.  

1.040

Tenant Delay – any verifiable act or omission by Tenant, or a Tenant Party that
proximately results in a delay hereunder. (as reasonably documented by
Landlord).  

1.041

Tenant’s Forecast Operating Expenses - a written statement of Landlord’s
reasonable estimate of Tenant’s Proportionate Share of Operating Expenses for
each calendar year (or portion thereof) during the Term or Renewal Term
presented to Tenant prior to the beginning of each calendar year.  Operating
Expenses for 2010 are estimated to be $3.91 per rentable square foot.  

1.042

Tenant Improvements – the improvements constructed to prepare the Premises for
occupancy by Tenant as described in Exhibit D.

1.043

Tenant Improvement Allowance – Fifty dollars ($50.00) per rentable square foot
for a total of Four Hundred Thirteen Thousand Seven Hundred Dollars
($413,700.00).  The Tenant Improvement Allowance shall be used to fund (listed
in order of payment):

7

 

--------------------------------------------------------------------------------

 

Landlord Design Oversight (5% of Construction and Design Costs), Design Fees,
Permit Fees, Construction Contingency (5% of Construction Costs), Construction
Payment and Performance Bonds, and Construction Costs.

1.044

Tenant Improvement Overage - all costs for the Tenant Improvements minus the
Tenant Improvement Allowance.

1.045

Tenant Party - collectively, the Tenant and its agents, employees, officers,
invitees, licensees and independent contractors.

1.046

Tenant’s Proportionate Share - a percentage which represents the ratio that the
number of rentable square feet of the Premises bears to (i) the rentable square
footage of the Building for invoices associated specifically with the Building
(e.g., building common area janitorial, common area utilities, termite
treatment, etc.) which is 16.01409% or (ii) the rentable square footage of the
Project for invoices associated with the Project (e.g. property taxes, insurance
premiums, landscaping, security, snow/ice removal, etc.) which is
9.63404%.  Tenant’s Proportionate Share for any partial calendar year during the
Lease Term will be determined by multiplying the amount of Tenant’s
Proportionate Share of increases in Operating Expenses for the full calendar
year by a fraction, the numerator of which is the number of days during such
calendar year falling within the Lease Term or Renewal Term and the denominator
of which is three hundred sixty-five (365) Tenant shall have the right to
confirm the measurement of the Premises and its Proportionate Share, and receive
appropriate Rent and Tenant Improvement Allowance adjustments, increases, and/or
refunds, to the extent Tenant discovers an error and provides evidence of same
to Landlord for reasonable confirmation by Landlord.  

1.047

Term – sixty-five (65) months.

1.048

Termination Date – that date which is sixty-five (65) months after the
Commencement Date.

 

2.Recitals.  This Lease is made and entered into as of the 5th day of April,
2010, by and between the Landlord and the Tenant.  The parties hereto
acknowledge that Landlord has leased the entirety of the Building and the Land
from the Prime Tenant pursuant to the Sublease and that the Prime Tenant has
leased the Building and the Land from the Prime Landlord pursuant to the Master
Lease.  Upon the execution of this instrument, Landlord will sublease the
Premises to Tenant.  While the transaction effected hereby would be a sublease,
and the Landlord and Tenant are respectively, sublandlord and subtenant, for
ease of reference, this instrument is referred to as a Lease, and the parties
referred to as Landlord and Tenant, and Landlord hereby confirms that it has
authority to sublease the Premises to Tenant.  Now therefore, in consideration
of the foregoing and the mutual covenants provided herein, the parties hereto
agree as follows:

 

3.Premises.  In consideration of the obligation of Tenant to pay rent as herein
provided, and in consideration of the other terms, provisions and covenants
hereof, Landlord hereby leases to Tenant and Tenant hereby leases from Landlord
the Premises for the Permitted Use. The Premises are comprised of the Net
Rentable Area in the Building situated on the Land in the County of Durham, City
of Durham, State of North Carolina, more particularly described on Exhibit A,
attached hereto and incorporated herein by reference, together with all rights,
privileges, easements, appurtenances and immunities belonging to or in any way
pertaining to the Premises. Except as provided herein (and subject to latent
defects not readily apparent through visual inspection and identified
“punchlist” items, which Landlord shall repair within a reasonable

8

 

--------------------------------------------------------------------------------

 

amount of time), Tenant shall lease the Premises “as is” with no representations
or warranties made by Landlord as to the condition of the Premises To the best
of its knowledge, Landlord represents and warrants that as of this date, the
Premises are in material compliance with all Applicable Laws, and are in good
condition and repair subject to reasonable wear and tear. In addition, Landlord
shall use all reasonable efforts to insure that as of the Commencement Date
(modified as provided herein), the Premises will be in material compliance with
all Applicable Laws and are in good condition and repair.  To the best of
Landlord's knowledge, Applicable Laws and any recorded restrictive covenants
permit the Premises to be used for the Permitted Use.

 

The Building is part of the Project and consists of a total of Eighty-Five
Thousand Six Hundred and Twenty-Two (85,622) rentable square feet with the
Building being comprised of Fifty One Thousand Six Hundred Sixty-Seven (51,667)
rentable square feet.  Landlord hereby represents and warrants to Tenant that
the foregoing representations regarding rentable square feet are consistent with
the definition of rentable area calculated pursuant to Building Owners and
Managers Association Standards.  A floor plan of the Premises is attached hereto
and made a part hereof as Exhibit B.  As an appurtenance to the Premises,
Tenant, its employees and invitees will have the nonexclusive right to use the
Common Areas at the Building.

 

Within five business days of the Commencement Date, Tenant will, upon demand of
Landlord, execute and deliver to Landlord a letter of acceptance of delivery of
the Premises (subject to latent defects not readily apparent through   visual
inspection and identified “punchlist” items, which Landlord shall repair within
a reasonable amount of time), acknowledging the Commencement and Termination
Dates of this Lease.  

 

Except for any items the cost of which is paid out of the Tenant Improvement
Allowance, Landlord shall perform, at its sole cost and expense, all work
detailed on Exhibit C hereto.  The upfit of the Premises, will be performed by
Landlord in accordance with the Premises Specifications in the Work Letter, if
applicable attached hereto and made a part hereof Exhibit D.

 

Subject to reasonable rules and regulations as Landlord may from time to time
prescribe and subject to rights of ingress and egress of other tenants of the
Project, Tenant and its invitees will have the right to the non-exclusive usage
of twenty (20) parking spaces.  Landlord will not be responsible for enforcing
Tenant’s parking rights against any third parties.

 

Tenant is granted a non-exclusive right to use, in common with the other tenants
and users of the Project, all of the Common Areas. Landlord shall have exclusive
control and management responsibility of the Common Areas. Landlord may, from
time to time, alter the Common Areas, install kiosks, planters, fountains,
sculptures, signs, and other structures within the Common Areas provided however
that any such alterations shall not materially and adversely interfere with
Tenant’s use or enjoyment of the Premises or decrease Tenant’s parking
spaces.  Landlord shall have the right to establish, modify, and enforce
reasonable rules and regulations with respect to the Common Areas and to grant
to individual tenants the right to conduct retail sales within the Common
Areas.  Landlord makes no representation or warranty concerning the size of the
Common Areas and may, in the future, reduce the size of the Common Areas in its
reasonable discretion, provided however that such reduction shall not materially
and adversely interfere with

9

 

--------------------------------------------------------------------------------

 

Tenant’s use or enjoyment of the Premises, and shall result in a commensurate
reduction in Tenant’s Proportionate Share.

 

Landlord hereby grants to Tenant a continuing right of first refusal to lease
vacant and available space in the Building (the “Additional Space”) under the
terms and conditions as provided below:

 

(i) Subordinate to other tenants at the Project with pre-existing First Right of
Refusal, and so long as there is no event of default by Tenant hereunder beyond
any applicable grace and/or cure period, Landlord will notify Tenant when it has
all or a portion of the Additional Space for lease to a third party (the “Third
Party”) and the terms and conditions upon which it is willing to lease such
space (“Landlord’s Notice”).

(ii) Tenant shall provide written notice to Landlord, as to Tenant’s decision to
lease or not to lease the Additional Space within five (5) business days after
Landlord’s Notice is received.  If Tenant does provide to Landlord notice to
lease the Additional Space, Landlord and Tenant will execute a lease amendment
adding the Additional Space to the Premises within twenty (20) days after
Landlord’s receipt of Tenant’s notice of intent to lease on all the same terms
provided to the Third Party.   If Tenant does not provide written notice to
Landlord within five (5) business days after receipt of the Landlord's Notice,
Tenant will have been deemed to have waived its right to lease the Additional
Space and Landlord shall be free to enter into a lease with the Third
Party.  Should all or any portion of the Additional Space become vacant
thereafter, Tenant shall again have the right of first refusal provided herein.

(iii) The rights provided to Tenant in this Section are personal to the Tenant
and may not be assigned in connection with an assignment of this Lease,
subletting of the Premises or otherwise, except for any Permitted Transferee (as
hereinafter defined).  

 

4.Term.  The Term of the Lease will begin on the Commencement Date and end on
the Termination Date, unless sooner terminated or extended pursuant to the
provisions hereof. The Commencement Date and Termination Date will be extended
at the option of Landlord due to Force Majeure.  Landlord shall use commercially
reasonable measures to ensure that the Commencement Date is no later than
October 1, 2010.  In the event that the Commencement Date is later than February
1, 2011 for reasons other than a Tenant Delay or Force Majeure, and provided
there is no default or event of default by Tenant hereunder, Tenant shall, by
written notice to Landlord on or prior to February 6, 2011 (time being of the
essence), have the right to terminate this Lease and all of its obligations
hereunder (as of the date of giving such notice), and the parties hereto shall
have no further obligation to each other hereunder.

 

Provided there is no default or event of default by Tenant hereunder at the time
such rights are exercised or when a Renewal Term will commence, Tenant will have
the option to extend the term of this Lease for two (2) Renewal Terms each of
three (3) Lease Years by providing Landlord written notice of its desire to do
so at least one hundred and eighty (180) days prior to the end of the then
current term hereof. The date of the commencement of the Renewal Term will be
the day after the expiration of the then current term of the Lease (unless
sooner terminated as provided herein).  All terms and conditions of this Lease
will be in effect during the Renewal Term, except that (i) the Base Annual Rent
will be the lesser of (a) ninety-five percent (95%) of the then market rate for
comparable laboratory space in downtown Durham, as determined in accordance with
this

10

 

--------------------------------------------------------------------------------

 

Section 4, or (b) the increase in the CPI with a floor of  two and one-half
percent (2.5%) and a ceiling of three percent (3%) but in no event shall Base
Annual Rent be less than that paid the previous Lease Year, and (ii) upon the
exercise of the right to renew hereunder, a right of Tenant to renew or extend
the term hereof will have lapsed.  Failure of Tenant to comply strictly with the
provisions of this subparagraph will render the rights of Tenant in this
subparagraph null and void.  The rights granted to Tenant in this subparagraph
are personal to Tenant and will not inure to the benefit of any successor or
assign of Tenant, except for any Permitted Transferee.

 

The market rate shall mean the fair market base rent, without deduction for the
cash value of free rent and leasehold improvements, which renewing, non-equity
tenants are then receiving in connection with a lease for comparable space in
the Durham, North Carolina area.    Promptly following receipt by Landlord of
Tenant’s renewal notice, Landlord shall notify Tenant of the amount that, in
Landlord’s reasonable opinion, represents the market rate during the Renewal
Term.  Within fifteen (15) days of such notice, (a) if Tenant agrees, Tenant
shall notify Landlord that Tenant so agrees that the Base Annual Rent therein
provided constitutes the market rate, or (b) if Tenant disagrees, Tenant shall
specify what Base Annual Rent, in Tenant’s opinion, constitutes the market rate,
or (c) if Tenant does not respond, Tenant shall be deemed to agree.  In the
event Tenant agrees, then the Base Annual Rent set forth in Landlord’s said
notice shall be deemed the market rate.  In the event Tenant disagrees as
provided in clause (b) above, the following procedure shall be used in
determining the market rate:  The parties shall use due diligence to attempt to
agree upon the market rate within seven (7) business days following the
foregoing fifteen (15) day period, but, if they do not so agree, then at the
request of either party to the other (the “Initial Request”), the parties shall
jointly choose a real estate broker (who shall have had at least ten (10) years
experience as a broker in commercial office leasing in the Durham, North
Carolina area) and who has not been employed by either party, whose decision
shall be final and binding.  If the parties do not agree upon such a third party
broker and notify in writing the other thereof within seven (7) business days of
the Initial Request, then within six (6) additional business days each party
shall choose a real estate broker (having the foregoing credentials) and notify
in writing the other thereof, and the joint decision of such real estate brokers
regarding the market rate shall be final and binding (or, failing such notice,
or if such choice is made, failing notice to the other within such six (6)
additional business day period, the decision of one such real estate broker
timely chosen and noticed shall be final and binding).  If the two (2) real
estate brokers timely chosen and noticed do not agree within seven (7) business
days of the end of the six (6) business day period mentioned above during which
they were chosen, then they shall choose a third such real estate broker (having
the foregoing credentials) within five (5) business days, and the decision of
such third real estate broker regarding the market rate shall be final and
binding.

 

5.Rent.  Beginning on the Rent Commencement Date and continuing thereafter
throughout the Term, Tenant will pay the Rent in monthly installments in
advance, without demand, deduction or offset, in lawful money of the United
States commencing on the Rent Commencement Date, and continuing on the first day
of each and every month thereafter until the Termination Date.  Rent payments
for any fractional calendar month at the end, or the beginning of the term of
the Lease, will be prorated. In the event Tenant fails to pay any installment of
Rent hereunder within ten days of the due date of such installment, Tenant will
pay to Landlord on demand a late charge in an amount equal to four percent (4%)
of such installment. The provision for such late charge will be in addition to
all of Landlord’s other rights and remedies hereunder or at law and will not

11

 

--------------------------------------------------------------------------------

 

be construed as liquidated damages or as limiting Landlord’s remedies in any
manner.  Commencing with the second Lease Year hereunder, Base Annual Rent will
increase on each anniversary of the Rent Commencement Date by the Base Annual
Rent Escalation over the Base Annual Rent paid the previous Lease Year.

 

Commencing January 1 of the year following the Commencement Date and continuing
thereafter for each calendar year during the Term, Landlord will present to
Tenant Tenant's Forecast Operating Expenses.  Tenant will pay without deduction,
offset, or counter claim, and otherwise in the same manner as Base Annual Rent
on the first day of each calendar month during the Term, an amount equal to one
twelfth (1/12) of Tenant’s Forecast Operating Expenses as Additional Rent.  From
time to time during any calendar year, Landlord may revise Tenant’s Forecast
Operating Expense and adjust Tenant’s monthly payments to reflect Landlord’s
such revisions. Promptly after the full execution of this Lease (and delivery to
Tenant of a copy thereof), Tenant shall pay Landlord the first month's Rent due
hereunder.

 

Notwithstanding the foregoing, and provided there is no default or event of
default hereunder by Tenant, Base Annual Rent (but not Operating Expenses) shall
be abated hereunder for the first five (5) months after the Commencement Date
(the "Rent Abatement").  Tenant will be responsible for its Proportionate Share
of the Operating Expenses for the Building as well as its utilities and
janitorial services.  

 

6.Operating Expenses. The accounting of the Operating Expenses will be performed
in accordance with Generally Accepted Accounting Principles.  For the purpose of
calculating the Operating Expenses, no Controllable Expense will increase more
than five percent (5%) over the charge paid by Tenant the previous Lease Year.

 

If the average occupancy rate of the Building Rentable Area will be less than
ninety-five percent (95%) during any calendar year, or if any tenant is
separately paying for (or does not require) electricity, janitorial, or other
services furnished to its premises, then, for purposes of calculating Operating
Expenses, the Operating Expenses for such period that vary with the level of
occupancy of the Building or Project will be increased by the additional costs
and expenses that Landlord reasonably estimates would have been incurred if the
average occupancy rate had been ninety-five percent (95%) for such period.  In
no event will the Project tenants be required to pay, in the aggregate, more
than 100% of the actual Operating Expenses of the Building or Project for any
calendar year, and Tenant will not be required to pay more than one hundred
percent (100%) of its Proportionate Share of the total increase in Operating
Expenses actually incurred for the calendar year, with such actual Operating
Expenses to be determined and payments reconciled through the process described
above.  At Tenant’s written request, Landlord will provide information
sufficient to disclose or quantify adjustments made to each category of
Operating Expenses increased pursuant to the provisions of this Section.  For
the purpose of this Section, the term “Building” will be deemed to include the
roof of the Building and any extensions therefrom, courtyards, sidewalks,
landscaping, and all other areas, facilities, improvements, and appurtenances
relating to any of the foregoing; provided, however, that Operating Expenses for
the Building will not include Operating Expenses for the Project.  

 

12

 

--------------------------------------------------------------------------------

 

Within 120 days after the end of each calendar year, Landlord will submit to
Tenant the Statement showing (i) the actual Tenant’s Proportionate Share of the
amount by which Operating Expenses incurred during the preceding calendar year
exceed the Tenant's Forecast Operating Expenses, (ii) the amount thereof paid by
Tenant, and (iii) the balance due or the overpayment.  If there is a balance
due, Tenant will pay the balance due as Additional Rent within thirty (30) days
following receipt of such Statement.  If the Statement indicates an overpayment,
then Landlord will credit the net overpayment toward Tenant’s next estimated
payment(s) pursuant to this Section or if at the end of the Term, will refund
such excess to Tenant.  Tenant or its designated representative, at its sole
expense, will have the right once per calendar year during the Term to audit
Landlord’s books and records relating to the Operating Expenses for the
immediately preceding calendar year.  This audit must take place on a mutually
agreeable date during reasonable business hours at Landlord’s office at the
address stated above and only after Tenant has given Landlord at least fourteen
(14) calendar days prior written notice of the date and time Tenant desires to
commence such audit.  If Tenant elects to audit Landlord’s books and records,
Tenant will have the right to perform an audit of the Operating Expenses for the
immediately preceding two (2) calendar years, such audit to be conducted by a
reputable accounting firm reasonably approved by Landlord. If any such audit
reveals an error by Landlord resulting in an overcharge to Tenant, then Landlord
will promptly reimburse Tenant for the amount erroneously charged to
Tenant.  Likewise, if any such audit reveals an error resulting in Tenant being
undercharged, then Tenant will promptly reimburse Landlord for the amount of
such deficiency.  If any audit performed by Tenant reveals that the Operating
Expenses in total have been overstated by more than five percent (5%), Landlord
will pay and/or reimburse Tenant for the cost of the audit not to exceed Two
Thousand, Five Hundred Dollars ($2,500.00).

 

7.Utilities and Services.

 

(a)Landlord shall furnish connections for each utility to the Premises to
include electricity, water and sewer, and telephone as specified in Exhibit C.
Landlord shall not be liable in any respect for damages to person, property or
otherwise due to the interruption in any utility to the Building, nor be
construed as an eviction of Tenant, nor work an abatement of rent, nor relieve
Tenant from fulfillment of any covenant or agreement hereof nor give rise to any
right or remedy by Tenant unless caused by the gross negligence or willful
misconduct of Landlord.  Landlord shall provide conduit and boxes for phone and
data at the Premises. Tenant shall bear the costs and be responsible for pulling
cable for phone and data from the Demarcation closet (telephone closet) and
providing cabling and jacks.

 

(b)Landlord shall provide the following services to Common Areas of the
Building:

 

(i)   Common Area Cleaning (M, W, T, F):    (Restrooms, Halls, Stairs, Lobby,
Elevator and Entrance):

 

Clean and restock restrooms on 1st and 2nd floors

Clean elevator

Sweep stairwell and spot mop for spills

Vacuum carpet

Dust mop hard surface floors and spot mop to remove spills

13

 

--------------------------------------------------------------------------------

 

Clean entrance glass doors and sills

Dust security desk and Lobby furniture; and

Once Weekly:  Dust and damp wipe stairwell railings.

 

(ii) Lights on throughout Common Areas throughout the business day and parking
lot illuminated every night

(iii) Security guard on duty Monday through Friday 8-5

(iv)  HVAC to condition Common Areas during each business day with override
after-hours (HVAC annual service contracts included in Operating Expenses)

(v)  Landscaping every 7-10 days with day porter services to patrol, weed and
clean site three times week

(vi)  Fire alarm and controlled access door system monitored 24/7 (contract paid
through Operating Expenses)

(vii) Elevator preventative maintenance contract and service; and

(viii) Routine maintenance of common areas including, but not limited to, bulb
replacements, door adjustments, HVAC adjustments, plumbing repairs, etc.

 

8.Direct Tenant Expenses.  Tenant will arrange for the provision of service and
shall pay directly to each service provider all charges for all electricity,
gas, and other utilities, janitorial, telephone and internet/data used on or
from the Premises, together with any taxes, penalties, surcharges or the like
pertaining thereto.

 

9.Security Deposit.  Promptly after the full execution of the Lease (with a copy
thereof delivered to Tenant), Tenant will provide Landlord with an amount equal
to six (6) months of the Base Annual Rent, Seventy-Three Thousand Eight Hundred
Forty-Five and 45/100 dollars ($73,845.45) to be held as Security
Deposit.  Provided that Landlord reasonably approves the form and substance of
such, Tenant may provide a Letter of Credit in lieu of cash.  Any such Letter of
Credit shall be irrevocable, unconditional, payable to the order of Landlord,
from an issuer reasonably approved by Landlord, in place for the Term of the
Lease and any Renewal Terms hereof, and be for the full amount of the Security
Deposit.  Landlord will not be required to apply all or any portion of the
Security Deposit with respect to any particular violation or default by Tenant
but Landlord may apply all or any portion (as reasonably required to effect a
cure) of the Security Deposit to any violation, breach, or default by Tenant
hereunder.  Landlord will be entitled to hold the Security Deposit in an account
maintained by Landlord for such funds from all tenants of Landlord.  Any
interest paid on such an account will become a part of the Security Deposit,
accrue to the benefit of the Tenant (less any customary bank fees or charges for
maintaining such account), and be delivered to Tenant upon termination of this
Lease provided that the Security Deposit and interest thereon have not been
applied by Landlord to an event of default hereunder.  Tenant will reimburse
Landlord for such portions of the Security Deposit as Landlord will from time to
time apply with respect to any violation, breach, or default by Tenant hereunder
promptly upon written notice of such application by Landlord.  Any portion of
the Security Deposit which has not been appropriated by Landlord in accordance
with the provisions hereof will be returned to Tenant within thirty (30) days
after the termination of this Lease.

 

If Landlord conveys Landlord’s interest under this Lease, the Security Deposit,
or any part thereof not previously applied, shall be released by Landlord to
Landlord’s grantee (to the extent not

14

 

--------------------------------------------------------------------------------

 

applied to any default by Tenant hereunder), and if so released, Tenant agrees
to look solely to such grantee for the proper application and return thereof in
accordance with the Lease provided that Tenant receives written notice of such
conveyance.  Tenant agrees that Tenant will not assign, and that neither
Landlord, nor its successors and assigns, will be bound by any such assignment,
encumbrance or pledge, attempted assignment, attempted pledge, or attempted
encumbrance of the Security Deposit.

 

Any mortgagee or ground lessor will not be responsible to Tenant for the return
or application of the Security Deposit, whether or not it succeeds to the
position of Landlord hereunder, unless the security deposit will have been
received in hand by such mortgagee or ground lessor.

 

Any unperformed obligations of Landlord or Tenant under this Section will
survive the termination of the Lease, for whatever reason, or any extension or
renewal hereof.

 

Notwithstanding the foregoing and provided there is no default or event of
default hereunder by Tenant (or if Tenant has committed a default or event of
default more than one (1) time in any twelve (12) month period, then regardless
of whether same has been cured), Landlord shall reduce the Security Deposit by
the equivalent of one (1) month's Base Annual Rent, Twelve Thousand Three
Hundred Seven and 58/100 dollars ($12,307.58) every three (3) months during the
Lease Term commencing upon the later of (i) the satisfactory repayment of
Tenant’s loan as reported on Precision BioSciences, Inc. Balance Sheet dated
January 8, 2010, or (ii) December 31, 2011, until such time that the equivalent
of one (1) month's Base Annual Rent, Twelve Thousand Three Hundred Seven and
58/100 dollars ($12,307.58), remains as Security Deposit. With the third
reduction of the Security Deposit, if paid as aforesaid, Landlord shall remit to
Tenant the net interest that has accrued on the Security Deposit.  Landlord
shall provide Tenant written notice of any reduction in the Security Deposit and
within five (5) business days thereafter, Tenant will be responsible for the
re-issuance of an approved Letter of Credit each time that Security Deposit is
eligible for reduction and until Tenant provides a re-issued Letter of Credit,
Landlord shall have the right to use and draw upon the currently provided Letter
of Credit.  

 

10.Maintenance and Repairs.  Landlord will maintain all Common Areas and Systems
serving the Common Areas, the roof, downspouts, gutters, foundation, and the
exterior walls (and any structural interior walls or other structural elements)
of the Building in good repair, reasonable wear and tear excepted.  Tenant will
repair, replace and pay for, any damage to the foregoing caused by the
negligence or misconduct of Tenant or any Tenant Party, or caused by Tenant’s
default hereunder. The term “walls” as used herein will not include windows,
glass or plate glass, doors, special store fronts or office entries.  Tenant
will promptly give Landlord written notice of defect or need for repairs, after
which Landlord will have reasonable opportunity to repair same or cure such
defect. Landlord's liability with respect to any defects, repairs or maintenance
for which Landlord is responsible under any of the provisions of this Lease will
be limited to the cost of such repairs or maintenance or the curing of such
defect.  

 

Tenant will at its own cost and expense maintain, repair and replace the
entirety of the Premises (except those for which Landlord is expressly
responsible under the terms of this Lease) in  as good condition as received
(ordinary wear and tear excepted), promptly making all necessary repairs and
replacements, including, but not limited to, heating, ventilation, cooling,
plumbing,

15

 

--------------------------------------------------------------------------------

 

telecommunications, electrical and any other systems (the “Systems”) within or
serving the Premises, lighting fixtures, ballasts and bulbs, windows and window
treatments, windows, glass and plate glass, doors, any special office entry,
interior walls, finish work, and floors and floor coverings within or serving
the Premises unless any such damage is caused by parties other than Tenant or a
Tenant Party.  Landlord shall insure that the Systems will be in good working
order and condition upon the Commencement Date.  Landlord shall assign to Tenant
all warranties that are legally assignable, and if not assignable, shall
cooperate with Tenant to enforce such warranties. Landlord agrees to assign, to
the extent legally assignable, any and all manufacturers’ warranties for the
Tenant Improvements, directly to the Tenant, which warranties shall include, but
not be limited to, warranties for the Systems, which shall be the standard
warranties available from the manufacturers.  Additionally, Landlord
acknowledges and agrees that any replacements made to any Systems, or any
material components thereof (during the last 24 months of the then-existing
Lease Term), shall be made by Landlord, and amortized over its useful life, and
charged as a capital expense under the Operating Expense formula.

 

Subject to compliance with any notice and right to cure provisions contained in
this Lease, if Tenant shall fail to fulfill its obligations under this Section,
the Landlord may enter upon the area of the Building or the Premises as required
to perform the obligations of the Tenant, and will be entitled to reimbursement
from the Tenant for its actual costs and expenses in conducting such
obligations.  The Tenant will reimburse the Landlord for its actual costs and
expense promptly upon demand made by the Landlord.  The provisions of this
subparagraph will not be interpreted to obligate the Landlord to perform
obligations of the Tenant.

 

Tenant will not damage any demising wall of the Building, or disturb the
integrity and support provided by any demising wall and will, at its sole cost
and expense, promptly repair any damage or injury to any demising wall caused by
Tenant or any Tenant Party.

 

11.Alterations. Except for the Tenant Improvements, Tenant will not make any
alterations, additions or improvements to the Premises (including, but not
limited to, roof and wall penetrations without the prior written consent of
Landlord (not to be unreasonably withheld, or delayed). Tenant may, without the
consent of Landlord, but at its own cost and expense and in a good workmanlike
manner, erect such shelves, bins, machinery, movable lab benches, equipment,
trade fixtures (defined as any fixtures used by Tenant in its specific business
and not paid for by Landlord) and other non-structural interior improvements as
it may deem advisable, without altering the basic character or structure of the
Premises or improvements and without overloading or damaging the Premises or
Building, and in each case complying with all Applicable Laws. Tenant will not
make any alterations, additions or improvements to the Premises which will
contravene Landlord’s policies insuring against loss or damage by fire or other
hazards, including but not limited to commercial general liability, or which
will prevent Landlord from securing such policies in companies reasonably
acceptable to Landlord.  If any such alterations, additions or improvements
cause the rate of fire or other insurance on the Premises by companies
acceptable to Landlord to be increased beyond the minimum rate from time to time
applicable to the Premises for permitted uses thereof (as reasonably documented
by Landlord), Tenant will pay as Additional Rent the amount of any such increase
promptly upon demand by Landlord. Within thirty (30) days receipt of reasonable
documentation from Landlord following the completion of any alteration,
addition, or improvement at the Premises by Tenant that requires the prior
consent of Landlord, Landlord

16

 

--------------------------------------------------------------------------------

 

will be reimbursed for any reasonable outside consultant or design professional
costs actually incurred by Landlord to review any plans or supervise
construction work (not to exceed the lesser of $1,500.00 or 5% of Tenant’s
“hard” construction costs). No such reimbursement will be required for any
alteration, addition or improvement that does not require the consent of
Landlord.

 

Any and all alterations, additions, improvements, partitions and fixtures
erected by Tenant will be the property of Landlord and will remain at the
Premises upon termination of the Lease or upon earlier vacating of the
Premises.  All shelves, bins, machinery, trade fixtures, and other interior
non-structural improvements installed by Tenant will remain the personal
property of Tenant and may be removed by Tenant prior to the termination of this
Lease provided such removal may be accomplished without damage to the Premises
or Building that cannot be repaired by Tenant as set forth in this
subparagraph.  Prior to vacating the Premises, Tenant will repair any damage to
the Premises or Building as a result of any alteration, addition, improvement,
or repair to the Premises, or the removal of personal property or trade fixtures
by Tenant, or any Tenant Party.  Should Tenant fail to conduct any such repair
within ten (10) days of written notice from Landlord, Landlord may, at its
option, perform same, and Tenant will remit payment to Landlord for the actual
cost and expense incurred by Landlord in effecting such repair promptly upon
demand.

 

Tenant will have no authority, express or implied, to create or place any lien
or encumbrance of any kind or nature whatsoever upon, or in any manner to bind,
the interest of Landlord in the Premises or to charge the rentals payable
hereunder for any claim in favor of any person dealing with Tenant, including
those who may furnish materials or perform labor for any construction or
repairs, and each such claim will affect and each such lien will attach to, if
at all, only the leasehold interest granted to Tenant by this instrument. Tenant
covenants and agrees that it will pay or cause to be paid all sums legally due
and payable by it on account of any labor performed or materials furnished in
connection with any work performed on the Premises at the request of Tenant on
which any lien is or can be validly and legally asserted against its leasehold
interest in the Premises or the improvements thereon and that it will save and
hold Landlord harmless from any and all loss, cost or expense based on or
arising out of asserted claims or liens against the leasehold estate or against
the right, title and interest of Landlord in the Premises or under the terms of
this Lease.

 

12.Assignment and Subletting.  Tenant may assign this Lease in its entirety or
sublease all or any portion of the Premises without the consent of Landlord to
(i) any entity resulting from a merger or consolidation with Tenant, (ii) any
entity succeeding to all or substantially all of the business and assets of
Tenant, or (iii) any company or professional corporation or association
affiliated with, owned by, or under common corporate control with Tenant (each a
“Permitted Transferee”); provided, however, that the financial capacity of the
Permitted Transferee must be at least equal to that of the Tenant on the date of
transfer and the transfer must not be effected by Tenant as a sham transaction
or a means to circumvent the intent of this Section or adversely affect the
liability of Tenant hereunder. Except as herein otherwise provided, Tenant may
not assign or encumber this Lease or its interest in the Premises arising under
this Lease, and may not sublet any part or all of the Premises without the prior
consent of Landlord, which consent Landlord will not unreasonably withhold, or
delay.  For the purpose of the preceding sentence, the word “assign” will be
defined and deemed to include the sale or other transfer of a controlling
percentage (hereafter defined) of capital stock of Tenant other than to an
affiliate or subsidiary or the sale of at least fifty-one percent (51%) of the
value of the assets of Tenant.  The phrase “controlling

17

 

--------------------------------------------------------------------------------

 

percentage” means the ownership of, and the right to vote, stock possessing at
least fifty-one percent (51%) of the total combined voting power of all classes
of Tenant’s capital stock issued, outstanding and entitled to vote for the
election of directors, or such lesser percentage as is required to provide
actual control over the affairs of the corporation.  Acceptance of Rent by
Landlord after any non-permitted assignment will not constitute approval thereof
by Landlord. Notwithstanding any contrary provision contained herein, in no
event will any assignment by Tenant of all or any interest in this Lease or any
subletting of all or any part of the Premises result in Tenant being released
from its obligations hereunder.

 

In no event will this Lease be assignable by operation of any law except as
provided herein, and Tenant’s rights hereunder may not become, and will not be
listed by Tenant as an asset under any bankruptcy, insolvency or reorganization
proceedings.  Tenant is not, may not become, and will never represent itself to
be an agent of Landlord, and Tenant acknowledges that Landlord’s title is
paramount, and that it can do nothing to affect or impair Landlord’s title.

 

If this Lease will be assigned or the Premises or any portion thereof sublet by
Tenant at a rental that exceeds the rentals to be paid to Landlord hereunder,
then sixty-five percent (65%) of such excess (after reduction for any expenses
incurred by Tenant in conjunction with such assignment or subletting) will be
due to the Landlord, upon actual receipt by Tenant.

 

If Tenant desires to enter into any sublease of all or any portion of the
Premises or assign its interest in this Lease, Landlord will have the option to
exclude from the Premises the space proposed to be sublet by Tenant or if an
assignment is proposed, the entire Premises.  Such exclusion or recapture by
Landlord will be effective as of the proposed commencement date of the sublease
or assignment.  Landlord may exercise said option by giving Tenant written
notice within ten (10) business days after receipt by Landlord of Tenant’s
request for consent to the proposed sublease or assignment.  If Landlord
exercises said option, Tenant will surrender possession of such space to
Landlord on the effective date of exclusion or recapture of such space and
neither party hereto will have any future rights or liabilities with respect to
said space under this Lease.  Effective as of the date of exclusion of any
portion of the Premises covered by this Lease pursuant to this paragraph, (i)
the Base Annual Rent will be reduced in the same proportion as the number of
square feet of Net Rentable Area contained in the portion of the Premises so
excluded bears to the number of square feet of Net Rentable Area contained in
the Premises immediately prior to such exclusion, and (ii) the Net Rentable Area
of the Premises will be decreased by the number of square feet of Net Rentable
Area contained in the portion of the Premises so excluded, for all purposes
under this Lease.

 

Landlord and Tenant acknowledge and agree that the foregoing provisions have
been freely negotiated by the parties hereto and that Landlord would not have
entered into this Lease without Tenant’s consent to the terms of this Section.

 

13.Insurance. Landlord agrees to maintain standard fire and extended coverage
insurance for the Building (including the Tenant Improvements) in an amount not
less than the replacement cost, insuring against special causes of loss,
including, the perils of fire, and lightning, such coverages and endorsements to
be as defined, provided and limited in the standard bureau forms prescribed

18

 

--------------------------------------------------------------------------------

 

by the insurance regulatory authority for the State of North Carolina.  Subject
to the provisions of this Lease, such insurance will be for the sole benefit of
Landlord and under its sole control.

 

If the Premises should be damaged or destroyed by any peril covered by the
insurance to be provided by Landlord according to this section, Tenant will give
prompt written notice thereof to Landlord. This Lease will not terminate (except
as specifically provided herein), and Landlord will, at its sole cost and
expense, thereupon proceed with reasonable diligence to rebuild and repair the
Premises to substantially the condition in which they existed prior to such
damage, except that Landlord will not be required to rebuild, repair or replace
any part of the partitions, fixtures, additions and other improvements which may
have been placed in, on or about the Premises by Tenant (other than the Tenant
Improvements). If the Premises are untenantable for the normal conduct of
Tenant’s business in whole or in part following such damage, the rent payable
hereunder during the period in which they are untenantable will be reduced
proportionately.  If such repair work is not completed within one hundred eighty
(180) days of such casualty, and provided there is no default or event of
default hereunder by Tenant (or if Tenant has committed a default or event of
default more than one (1) time in any twelve (12) month period, then regardless
of whether same has been cured), then Tenant shall have the right to terminate
this Lease upon written notice to Landlord (prior to actual completion of said
work).

 

Landlord shall maintain contractual and comprehensive general liability
insurance, including public liability and property damage, with a minimum
combined single limit of liability of two million dollars ($2,000,000.00) for
personal injuries or deaths of persons occurring in or about the Building and
Premises.

 

Notwithstanding anything herein to the contrary, in the event the holder of any
indebtedness secured by a mortgage or deed of trust covering the Premises
requires that the insurance proceeds be applied to such indebtedness, and
Landlord is unable to rebuild as confirmed by Landlord in writing to Tenant,
then either Landlord or Tenant will have the right to terminate this Lease by
delivering written notice of termination to the other party within fifteen (15)
days after such requirement is made by any such holder, whereupon all rights and
obligations hereunder thereafter accruing will cease and terminate.

 

Each of Landlord and Tenant hereby waives all rights to recover against each
other or against any other tenant or occupant of the Building, or against the
officers, directors, shareholders, partners, joint venturers, employees, agents,
customers, invitees, or business visitors of each other or of any other tenant
or occupant of the Building, for any loss or damage arising from any cause
covered by any insurance required to be carried by each of them pursuant to this
Lease, or any other insurance actually carried by either of them.  Landlord and
Tenant will cause their respective insurers to issue waiver of subrogation
rights endorsements to all policies of insurance carried in connection with the
Building or the Premises or the contents of either of them, and any cost for the
issuance of such endorsements will be borne by the original insured under such
policies.

 

The obligation of Landlord in this Section to repair and restore the Premises
and the Building as provided herein, does not include an obligation of Landlord
to repair the fixtures, equipment, or personal property of Tenant, which Tenant
will insure for its benefit, and Tenant will have the obligation to repair and
restore in the event of a casualty or other loss.

19

 

--------------------------------------------------------------------------------

 

 

The period of time within which repair and restoration of the Premises must be
completed will be extended due to delays occasioned by Force Majeure.

 

Tenant will procure and maintain, at its expense, (i) special form property
insurance insuring against special causes of loss covering Tenant’s personal
property, equipment, trade fixtures and any improvements performed by Tenant
(specifically excluding the Tenant Improvements) in the Premises; and (ii) a
policy or policies of commercial general liability insurance applying to
Tenant’s operations and use of the Premises, providing a minimum limit of
$1,000,000.00 per occurrence and $2,000,000.00 in the aggregate, naming Landlord
and Landlord’s property manager as additional insureds. Tenant will maintain the
foregoing insurance coverages in effect commencing on the earlier to occur of
the Commencement Date and the date Tenant takes possession of the Premises, and
continuing to the end of the Lease Term.

 

The insurance requirements set forth in this Section are independent of the
waiver, indemnification, and other obligations under this Lease and will not be
construed or interpreted in any way to restrict, limit or modify the waiver,
indemnification and other obligations or to in any way limit any party's
liability under this Lease.  In addition to the requirements set forth in this
section, (i) the insurance required of Tenant under this Lease must be issued by
an insurance company with a rating of no less than A-VIII in the current Best's
Insurance Guide or that is otherwise reasonably acceptable to Landlord, and (ii)
the company issuing the coverage must be authorized to conduct the business of
insurance in the state in which the Building is located; (iii) the insurance
must be primary insurance for all claims thereunder and provide that any
liability insurance carried by Landlord, Landlord's property manager, and
Landlord's lenders is strictly excess, secondary, and noncontributing with any
insurance carried by Tenant; (iv) Tenant must insure that its insurance company
shall endeavor to provide at least thirty (30) days prior written notice of
cancellation or non-renewal of a policy to Landlord and Landlord's lenders; and
(v) Tenant shall provide Landlord a copy of any notice of cancellation or
non-renewal of a policy immediately upon receipt by Tenant.  Tenant will deliver
to Landlord a legally enforceable certificate of insurance on all policies
procured by Tenant in compliance with Tenant’s obligations under this Lease on
or before the date Tenant first occupies any portion of the Premises, at least
ten (10) days before the expiration date of any policy and upon the renewal of
any policy.  Landlord will have the right to approve all deductibles and
self-insured retentions under Tenant’s policies, which approval will not be
unreasonably withheld,  or delayed.

 

14.Condemnation.  If the whole or any substantial portion of the Premises should
be taken for any public or quasi-public use under governmental law, ordinance,
or regulation, or by right of eminent domain, or by private purchase in lieu
thereof, and the taking would prevent or materially interfere with the use of
the Premises by Tenant for the purposes provided herein as mutually and
reasonably determined by Landlord and Tenant, each party hereto will have the
right to terminate this Lease by notice to the other party hereto within
forty-five (45) days after the date of such taking and the Rent will be abated
during the unexpired portion of this Lease, effective when the physical taking
of the Premises will occur.  If this Lease is not terminated in accordance with
the foregoing, this Lease will remain in full force and effect as to the portion
of the Premises remaining, except that the Rent will be reduced in the
proportion that the taken floor area of the Premises bears to the total floor
area of the Premises as reasonably determined by Landlord.

20

 

--------------------------------------------------------------------------------

 

 

If a portion of the Premises will be taken for any public or quasi-public use
under any governmental law, ordinance or regulation, or by right of eminent
domain, or by private purchase in lieu thereof, and there is no material
interference with the use by Tenant of the Premises as reasonably determined,
this Lease will remain in full force and effect as to the portion of the
Premises remaining, except that the Rent will be reduced in the proportion that
the taken floor area of the Premises bears to the total floor area of the
Premises.

 

In the event of any such taking or private purchase in lieu thereof, Landlord
will be entitled to receive and retain all awards as may be awarded in any
condemnation proceedings with Tenant hereby expressly waiving all claim thereto
other than those specifically awarded Tenant for a taking of Tenant’s personal
property, loss of business and moving expenses.

 

15.Default.  The following events will be deemed to be events of default by
Tenant under this Lease:

(a) Tenant will fail to pay any installment of the Rent herein reserved, or
payment with respect to taxes hereunder, or any other payment or reimbursement
to Landlord required herein, within five (5) days of when due; provided,
however, on one occasion during each calendar year of the term of this Lease, it
shall not be an event of default hereunder if Tenant makes full payment within
five (5) days after receipt of written notice from Landlord.

(b) Tenant will become insolvent, or will make a transfer in fraud of creditors,
or will make an assignment for the benefit of creditors.

(c) Tenant will file a petition under any section or chapter of the Bankruptcy
Reform Act, as amended or under any similar law or statute of the United States
or any state thereof; or Tenant will be adjudged bankrupt or insolvent in
proceedings filed against Tenant thereunder.

(d) A receiver or trustee will be appointed for all or substantially all of the
assets of Tenant.

(e) Tenant will desert or vacate all or a portion of the Premises, and cease
paying Rent at the Premises.

(f) Tenant will fail to yield up immediate possession of the Premises to
Landlord upon termination of this Lease.

(g) Tenant will fail to comply with any term, provision or covenant of this
Lease (other than the provisions of subparagraphs (a), (b), (c), (d), (e) and
(f) of this Section  15), and will not cure such failure within thirty (30) days
after written notice thereof to Tenant or such additional period of time as will
be reasonably granted by Landlord if Tenant is acting in good faith and with
diligence to complete such cure.

 

Upon the occurrence of any event of default in the preceding section hereof,
Landlord will have the option to pursue any remedy at law or in equity,
including, but not limited to, one or more of the following remedies without any
separate notice or demand whatsoever:

 

(a) Terminate this Lease, in which event Tenant will immediately surrender the
Premises to Landlord, and if Tenant fails to do so, Landlord may, without
prejudice to any other remedy which it may have for possession or arrearage in
Rent, enter upon and take possession of the Premises and expel and remove Tenant
and any other person who may be occupying the Premises or any part thereof, by
any legal means necessary without being liable for prosecution or any claim of
damages therefore; secure the Premises against unauthorized entry; and Tenant

21

 

--------------------------------------------------------------------------------

 

agrees to pay to Landlord on demand the amount of all loss and damage which
Landlord may suffer by reason of such termination, whether through inability to
relet the Premises on satisfactory terms or otherwise.

 

(b) Enter upon and take possession of the Premises and expel or remove Tenant
and any other person who may be occupying such Premises or any part thereof, by
any legal means necessary without being liable for prosecution and receive the
Rent thereof; secure the Premises against unauthorized entry; store any property
located on the Premises at the expense of the owner thereof and Tenant agrees to
pay to Landlord on demand any deficiency that may arise by reason of such
reletting. In the event Landlord is successful in reletting the Premises at a
rental in excess of that agreed to be paid by Tenant pursuant to the terms of
this Lease, Landlord and Tenant each mutually agree that Tenant will not be
entitled, under any circumstances, to such excess rental, and Tenant does hereby
specifically waive any claim to such excess rental.

 

(c) Enter upon the Premises, by any legal means necessary without being liable
for prosecution or any claim for damages therefore, secure the Premises against
unauthorized entry, remove all property of Tenant from the Premises and store it
at the cost and expense of Tenant, and do whatever Tenant is obligated to do
under the terms of this Lease; and Tenant agrees to reimburse Landlord on demand
for any expenses which Landlord may incur in thus effecting compliance with
Tenant’s obligations under this Lease, and Tenant further agrees that Landlord
will not be liable for any damages resulting to Tenant from such action, whether
caused by the negligence of Landlord or otherwise.

 

(d) Subject to the obligation of Landlord to mitigate its damages under
Applicable Law, accelerate and demand the payment of all Rent and other charges
due and payable hereunder over the term of this Lease to an amount equal to the
aggregate sum which at the time of such termination represents the excess, if
any, of the present value of the aggregate Rent which would have been payable
after the termination date had this Lease not been terminated, including,
without limitation, the amount projected by Landlord as Rent for the remainder
of the Lease Term, over the then present value of the then aggregate fair rent
value of the Premises for the balance of the Lease Term, such present worth to
be computed in each case on the basis of the lesser of: (i) the rate on a United
States Treasury bill with a maturity date equal to the termination date of the
Lease, or (ii) five percent (5%) per annum discount from the respective dates
upon which such Rent would have been payable hereunder had this Lease not been
terminated.

 

Landlord’s failure to perform or observe any of its Lease obligations after a
period of thirty (30) days or the additional time, if any, that is reasonably
necessary to promptly and diligently cure the failure after receiving written
notice from Tenant is a Landlord Default.  The notice shall reasonably detail
the nature and extent of the failure and identify the Lease provision(s)
containing the obligation(s).  If Landlord commits a Landlord Default, Tenant
may pursue any remedies given in this Lease or under Applicable Law.

 

Pursuit of any of the foregoing remedies will not preclude pursuit of any of the
other remedies herein provided or any other remedies provided by law or equity,
nor will pursuit of any remedy herein provided constitute a forfeiture or waiver
of any Rent due to Landlord hereunder

22

 

--------------------------------------------------------------------------------

 

or of any damages accruing to Landlord by reason of the violation of any of the
terms, provisions and covenants herein contained.  No act or thing done by
Landlord or its agents during the term hereby granted will be deemed a
termination of this Lease or an acceptance of the surrender of the Premises, and
no agreement to terminate this Lease or accept a surrender of the Premises will
be valid unless in writing signed by Landlord. No waiver by Landlord or Tenant
of any violation or breach of any of the terms, provisions and covenants herein
contained will be deemed or construed to constitute a waiver of any other
violation or breach of any of the terms, provisions and covenants herein
contained. Landlord’s acceptance of the payment of rental or other payments
hereunder after the occurrence of an event of default will not be construed as a
waiver of such default, unless Landlord so notifies Tenant in writing, and no
receipt of money by Landlord from Tenant after the termination of this Lease or
after service of any notice or after the commencement of any suit or after final
judgment for possession of the Premises will reinstate, continue or extend the
term of this Lease or affect any such termination, notice, suit or judgment,
unless Landlord so notifies Tenant in writing. Forbearance by Landlord or Tenant
to enforce one or more of the remedies herein provided upon an event of default
will not be deemed or construed to constitute waiver of such default or of said
party’s right to enforce any such remedies with respect to such default or any
subsequent default.

 

Notwithstanding any provision contained in this Lease to the contrary, should
either party institute any legal proceeding against the other for breach of any
provision herein contained and prevail in such action, such other party shall
reimburse the prevailing party for the expenses of such prevailing party,
including, without limitation, its reasonable attorneys’ fees actually incurred
at standard and reasonable billing rates.

 

16.Holding Over and Termination.  Tenant will upon the termination of this Lease
by lapse of time or otherwise, yield up immediate possession to Landlord without
the requirement of notice by Landlord to Tenant of the termination of this
Lease, nor any grace or cure period should Tenant fail to yield up immediate
possession to Landlord.  Unless the parties hereto will otherwise agree in
writing, if Landlord agrees in writing that Tenant may hold over after the
expiration or termination of this Lease, the hold over tenancy will be subject
to termination by Landlord at any time upon thirty (30) days advance written
notice, or by Tenant at any time upon not less than thirty (30) days advance
written notice, and all of the other terms and provisions of this Lease will be
applicable during that period, except that Tenant will pay Landlord from time to
time upon demand, as rental for the period of any hold over, an amount equal to
one and one-half (1-1/2) the Base Annual Rent plus Additional Rent in effect on
the Termination Date, computed on a daily basis for each day of the hold over
period.  No holding over by Tenant, whether with or without consent of Landlord,
will operate to extend this Lease except as otherwise expressly provided. The
preceding provisions of this Section 16 will not be construed as Landlord’s
consent for Tenant to hold over.

 

Upon the termination of this Lease for whatever reason, Tenant will quit and
immediately surrender the Premises to Landlord, broom clean, in as good order
and condition as received with all repairs and maintenance required by Tenant
hereunder having been performed, ordinary wear and tear excepted, and Tenant
will remove its personal property from the Premises in accordance with this
Lease.  Should any of the personal property or trade fixtures of Tenant remain
upon the

23

 

--------------------------------------------------------------------------------

 

Premises after the Termination Date, all such property will be deemed abandoned
by Tenant, and Landlord may remove same at the cost and expense of Tenant with
no liability to Tenant therefore, and Tenant hereby releases Landlord from all
liability therefore.

 

17.Compliance with Laws.  The Premises will be used only for the Permitted
Use.  Landlord acknowledges that Tenant will be using the Premises as a
laboratory for a biotechnology company and is aware that with respect to such
usage, Tenant may bring a pre-approved list of Hazardous Materials onto the
Premises.   Tenant will conduct no activity that will result in the discharge of
harmful gases, effluents or other wastes or toxic substances beyond the Premises
or in violation of Applicable Laws.  Outside storage, including, without
limitation, trucks and other vehicles, is prohibited without Landlord’s prior
written consent.  Tenant will at its sole cost and expense obtain any and all
licenses and permits necessary for its use of the Premises.  Tenant will
promptly comply with all governmental orders and directives for the correction,
prevention, and abatement of nuisances connected with or arising from Tenant's
use of the Premises, all at Tenant's sole expense.  During the Term, Landlord
shall comply with all Applicable Laws regarding the Premises and Building,
except to the extent Tenant must comply under this Section 17.  Except as to
pre-existing defects, violations or conditions, Tenant shall comply with all
Applicable Laws: (i) regarding the physical condition of the Premises, but only
to the extent the Applicable Laws pertain to the particular manner in which
Tenant uses the Premises; or (ii) that do not relate to the physical condition
of the Premises but relate to the lawful use of the Premises and with which only
the occupant can comply, such as laws governing maximum occupancy, workplace
smoking, and illegal business operations, such as gambling. Tenant will not
permit any objectionable or unpleasant odors, smoke, dust, gas, noise or
vibrations to emanate from the Premises, nor take any other action which would
constitute a nuisance, disturb or endanger any other tenants of the Building, or
unreasonably interfere with the quiet enjoyment by any tenant of the
Building.  Without Landlord’s prior written consent (not to be unreasonably
withheld, or delayed), Tenant will not receive, store or otherwise handle any
product, material or merchandise which is explosive, inflammable, combustible,
corrosive, caustic or poisonous (except as provided herein).  Tenant will not
permit the Premises to be used for any purpose or in any manner (including,
without limitation, any method of storage) which would render the insurance
thereon void or the insurance risk more hazardous or cause the State Board of
Insurance or other insurance authority to disallow any sprinkler
credits.  Tenant will give notice to Landlord promptly upon the known occurrence
of any accident in the Premises or upon Tenant’s discovery of any defects
thereon or in any fixtures or equipment located therein or upon the occurrence
of any emergency in the Premises, Building, or Project.  Tenant will be
permitted to use and store at the Premises in compliance with Hazardous Material
Laws and the provisions hereof commercially reasonable quantities of (i)
generally available standard office and janitorial supplies that may contain
chemicals categorized as Hazardous Material, and (ii) such other substances that
are required in the ordinary course of Tenant's business conducted on the
Premises. Tenant, at its expense, in its use of the Premises and in making any
alterations, renovations, or modifications of the Premises will comply with all
Applicable Laws relating to the use, condition and occupancy of the Premises.

 

Tenant agrees that it will not release, discharge, place, hold, or dispose of
any Hazardous Material on, under or at the Premises, in the Building, or on the
Land, and that it will not use the Premises, the Building, the Land, or any
other portion thereof as a site for the treatment, storage (except in accordance
with this Section 17), or disposal (whether permanent or temporary) of any
Hazardous

24

 

--------------------------------------------------------------------------------

 

Material.  Tenant further agrees that it will not cause or allow any asbestos to
be incorporated into any improvements or alterations which Tenant makes or
causes to be made to the Premises, or the Building.

 

Tenant hereby agrees to indemnify, defend (with counsel reasonably approved by
Landlord) and hold harmless Landlord of from and against any and all losses,
liabilities, damages, injuries, costs, expenses and claims of any and every kind
whatsoever (including without limitation, court costs and attorneys’ fees at all
tribunal levels) which at any time and from time to time may be paid, incurred
or suffered by, or asserted against Landlord for, with respect to, or as a
direct or indirect result of any breach or default by Tenant of the provisions
of this Section 17.  The provisions of and undertakings and indemnification set
forth in this Section will survive the termination or expiration of this Lease,
for any reason, and will continue to be the liability, obligation and
indemnification of Tenant, binding upon Tenant forever. The provisions of the
preceding sentence will govern and control over any inconsistent provision of
this Lease.

 

Tenant will provide Landlord with a list of any and all Hazardous Materials
released, discharged, placed, held, or disposed of on the Premises, and
certification to Landlord of compliance by Tenant with all Applicable Laws,
concurrently with the execution of this Lease which shall be attached hereto and
made a part as Exhibit G, and thereafter, within ten (10) business days of a
request therefore by Landlord (which Landlord shall not request more than four
times in any calendar year).

 

Landlord hereby represents and warrants, to the best of Landlord’s actual
knowledge, that no Hazardous Materials exist on, under, in or about the Premises
as of the Commencement Date except as disclosed in the Phase I Environmental
Site Assessment obtained by Landlord for the Building (the “Report”). Tenant
shall have the right to review the Report at the offices of Landlord upon
written notice to the Landlord.  Landlord shall indemnify, defend and hold
harmless Tenant from and against any and all Claims which at any time and from
time to time may be paid, incurred or suffered by or assessed against Tenant as
a direct or indirect result of the presence of any Hazardous Materials in, on or
under the Premises, Building or Project prior to the Commencement Date or after
the termination of this Lease so long as such presence was not due to an act or
omission of Tenant or a Tenant Party.

 

18.Inspection.  Landlord and Landlord’s agents and representatives will have the
right to enter and inspect the Premises at any reasonable time during business
hours, for the purpose of ascertaining the condition of the Premises,  in order
to make such repairs as may be required or permitted to be made by Landlord to
the Building or any adjacent space, under the terms of this Lease, or in order
to show the Premises to any prospective purchaser or lender; provided that (i)
except in the case of an emergency, Landlord has given Tenant a written or
verbal notice of the intent to enter at least two (2) business days in advance
of the entry, (ii) such entry and any related inspection or repairs do not
unreasonably interfere with Tenant’s business operations, (iii) Landlord
complies with Tenant’s reasonable security measures and protocols which are
detailed on Exhibit F (as Tenant shall be entitled to reasonably update),
attached hereto, and Tenant provides Landlord protective gear, and (iv) Landlord
is accompanied by a representative of Tenant at all times, except in an
emergency.  During the period that is six (6) months prior to the end of the
term hereof (and subject to the same access caveats listed above), Landlord and
Landlord’s

25

 

--------------------------------------------------------------------------------

 

agents and representatives will have the right to enter the Premises at any
reasonable time during business hours for the purpose of showing the Premises to
any prospective tenant and will have the right to erect on the Premises a
suitable sign indicating the Premises are available. Tenant will schedule with
Landlord (at Landlord’s request) at least sixty (60) days prior to vacating the
Premises a time mutually agreeable to the parties hereto for a joint inspection
of the Premises prior to vacating.  In the event of Tenant’s failure to
reasonably arrange such joint inspection, Landlord’s inspection at or after
Tenant’s vacating the Premises will be conclusively deemed correct for purposes
of determining Tenant’s responsibilities for repairs and restoration.

 

19.Tenant Property.  Upon reasonable request, so long as Tenant is not in
default under this Lease, Landlord agrees to execute, within twenty (20) days
following written request, any commercially reasonable document reflecting the
subordination of any such Landlord’s interest to Tenant’s lender(s) and in such
event Tenant shall pay Landlord’s reasonable and actual “out-of-pocket” costs
therefore.

 

20.[INTENTIONALLY DELETED.]

 

21.Rules and Regulations.  Tenant, at its expense, will comply with the Rules
and Regulations of the Building attached hereto and made a part hereof as
Exhibit E, as reasonably modified by Landlord from time to time and such other
Rules and Regulations adopted by Landlord during the Lease Term and Tenant will
use all commercially reasonable efforts to cause all Tenant Parties to do
so.  Provided, however, that (a) such rules and regulations do not increase the
Rent payable hereunder; (b) such rules and regulations do not unreasonably and
materially interfere with Tenant’s conduct of its business or Tenant’s use and
enjoyment of the Premises for the Permitted Use; (c) Landlord provides
reasonable advance written notice thereof; and (d) such rules and regulations
are uniformly enforced in a non-discriminatory manner.  All such additions or
changes to Rules and Regulations will be sent by Landlord to Tenant in writing
and shall become effective ten (10) days thereafter.  In the event of a conflict
between the rules and regulations and the terms of this Lease, the terms of this
Lease will control.

 

22.Assignments by Landlord.  Landlord will have the right to transfer and
assign, in whole or in part, all its rights and obligations hereunder and in the
Building and Project, and in such event and upon its transferee’s assumption of
Landlord’s obligations thereafter accruing hereunder, no further liability or
obligation will thereafter accrue against Landlord hereunder (provided that any
such successor in interest expressly assumes the obligations of Landlord
hereunder, in writing).  Upon request by Landlord, Tenant agrees to execute a
certificate certifying such facts as Landlord may reasonably require in
connection with any such assignment by Landlord.  This paragraph shall not
affect Landlord’s liability for matters arising prior to the transfer of the
Building including the Security Deposit.

 

23.Quiet Enjoyment.  Landlord represents and warrants that it has full right and
authority to enter into this Lease and that Tenant, upon paying the rental
herein set forth and performing its other covenants and agreements herein set
forth, will peaceably and quietly have, hold and enjoy the Premises for the term
hereof without hindrance or molestation from Landlord or any other lawful
claimant to ownership or possession of the Premises, subject to the terms and
provisions of this Lease.

26

 

--------------------------------------------------------------------------------

 

 

24.Liability.  Tenant specifically agrees to look solely to Landlord’s (or its
successors’) interest in the Building (including rental income and
insurance/condemnation proceeds) for the recovery of any judgment (or other
judicial decree) from Landlord.  Landlord (or if Landlord is a limited liability
company, its members, or if Landlord is a corporation, its directors, officers
or any successors in interest) shall never be personally liable for any such
judgment.  In no event shall Landlord be liable under this Lease for any
consequential or punitive damages except to the extent caused by the gross
negligence or willful misconduct of Landlord.  This exculpation of liability to
be absolute and without exception whatsoever.

 

Landlord will not be liable to Tenant or any Tenant Party, or to any other
person whomsoever, for any damage to property on or about the Premises belonging
to Tenant or any other person, due to any cause whatsoever, unless caused by the
gross negligence or willful or intentional misconduct of Landlord.

 

Tenant hereby covenants and agrees that it will at all times indemnify, defend
(with counsel reasonably approved by Landlord) and hold safe and harmless
Landlord (including, without limitation, its trustees and beneficiaries if
Landlord is a trust), and the Landlord Parties from any loss, liability, claims,
suits, costs, expenses, including without limitation reasonable attorney’s fees
and damages, both real and alleged, incurred by Landlord or a Landlord Party
arising out of or resulting from the negligence or misconduct of Tenant, a
breach by Tenant of any provision of this Lease, or the conduct by Tenant of its
business in the Building.

 

Landlord hereby covenants and agrees that it will at all times indemnify, defend
(with counsel reasonably approved by Tenant) and hold safe and harmless Tenant,
and the Tenant Parties from any loss, liability, claims, suits, costs, expenses,
including without limitation reasonable attorney’s fees and damages, both real
and alleged, incurred by Tenant or a Tenant Party arising out of or resulting
from the operation by Landlord of the Building, the negligence or misconduct of
Landlord, or a breach by Landlord of any provision of this Lease.

 

25.Mortgages.  Tenant accepts this Lease subject and subordinate to any
mortgage(s) and/or deed(s) of trust now or at any time hereafter constituting a
lien or charge upon the Premises or the improvements situated thereon; provided,
however, that if the mortgagee, trustee, or holder of any such mortgage or deed
of trust elects to have Tenant's interest in this Lease superior to any such
instrument, then by notice to Tenant from such mortgagee, trustee or holder,
this Lease will be deemed superior to such lien, whether this Lease was executed
before or after said mortgage or deed of trust. Tenant will at any time
hereafter on demand execute and provide to Landlord within ten (10) business
days of a request therefore, any commercially reasonable instruments, releases
or other documents which may be reasonably required by any mortgagee or trustee
for the purpose of further subjecting and subordinating this Lease to the lien
of any such mortgage or deed to trust in form and substance as reasonably
required by such mortgagee or trustee. Notwithstanding the foregoing, it shall
be a condition precedent to any subordination that Tenant be provided with a
written non-disturbance agreement in the form stipulated by Landlord’s lender
(provided that: (i) Tenant shall be entitled to request of Landlord's lender
commercially reasonable revisions to said form at its cost which costs include
payment of any attorneys' fees charged to Landlord by Landlord's lender (as
reasonably documented by Landlord); and (ii) said form provides that, if the

27

 

--------------------------------------------------------------------------------

 

holder of any mortgage or deed of trust shall take title to the Premises through
foreclosure or deed in lieu of foreclosure or otherwise, Tenant shall be allowed
to continue in possession of the Premises as provided in this Lease so long as
Tenant is not in default, beyond any applicable cure period).

 

26.Signs.  Tenant will not be permitted any signage visible from outside of its
Premises which has not been approved in writing in advance by Landlord in its
reasonable discretion.  The cost of or related to any approved signage will be
entirely at Tenant’s own expense, and all such signage shall be removed by
Tenant, at its cost at the end of the term and any damage due to such removal
repaired by Tenant prior to vacating the Premises. Landlord shall provide at its
expense signage on the entry door to the Premises, and signage on the directory
for the Building.  Landlord shall provide Tenant its exterior signage criteria
prior to the execution of this Lease.

 

27.Keys and Locks.  Landlord, at its expense, shall provide Tenant with forty
(40) card keys for access to the Building.  Landlord acknowledges that Tenant
shall have the right to install its own access control system to the Premises
and Tenant shall furnish and provide Landlord with duplicate keys and/or access
cards, as applicable, to ensure that Landlord and its representatives can gain
access to the Premises when permitted by the terms of this Lease.  Upon
termination of this Lease, Tenant shall surrender to Landlord all keys to the
Premises and give to Landlord the combination of all locks for safes, safe
cabinets and vault doors, if any, remaining in the Premises.  

 

28.Brokers.  Landlord acknowledges that Cassidy Turley (and its successors and
assigns) is acting as the sole agent for Tenant in this transaction and shall be
paid a brokerage fee by Landlord pursuant to a separate agreement with Landlord.
Tenant confirms that no broker other than Cassidy Turley is assisting Tenant in
this matter.  Landlord confirms that no broker is assisting Landlord in this
matter.  Landlord and Tenant covenant to pay, hold harmless and indemnify the
other from and against any and all costs, expenses or liability for any
compensation, commissions and charges claimed by any other broker or agent, with
respect to the transactions contemplated hereby or the negotiation thereof and
arising by virtue of the acts of the indemnifying party.

  

29.Notices. Each provision of this instrument or of any Applicable Law with
reference to the sending, mailing, or delivery of any notice by either party, or
with reference to the making of any payment by Tenant to Landlord will be deemed
to be complied with when and if the following steps are taken:

 

(a)All Rent and other payments required to be made by Tenant to Landlord
hereunder will be payable to Landlord at the address below or at such other
address as Landlord may specify from time to time by written notice delivered in
accordance herewith.  Tenant’s obligations to pay Rent and any other amounts to
Landlord under the terms of this Lease will not be deemed satisfied until such
Rent and other amounts have been actually received by Landlord.

 

(b)Any notice or document required or permitted to be delivered hereunder will
be deemed to be delivered upon actual receipt or refusal thereof, and shall be:
(i) sent by standard, commercial overnight delivery service, such as Federal
Express, or (ii) sent by Certified or Registered Mail, return receipt requested,
postage prepaid, and addressed to the parties hereto

28

 

--------------------------------------------------------------------------------

 

at the respective addresses set out below, or at other such addresses as they
have heretofore specified by written notice delivered in accordance therewith.

 

Landlord:

Venable Tenant  LLC

c/o Scientific Properties, LLC

280 Mangum Street, Suite 340

Durham, NC 27701

 

Tenant:

Precision BioSciences, Inc.

104 T. W. Alexander Drive

PO Box 12292

Research Triangle Park, NC  27709

Attention: Todd Melby, Chief Financial Officer/Chief Operations Officer

 

 

with a copy to:

 

 

 

 

 

Smith, Anderson, Blount, Dorsett,

 

 

 

Mitchell & Jernigan, L.L.P.

 

 

Post Office Box 2611

 

 

Raleigh, North Carolina   27602-2611

 

 

Attention: Michael P. Saber, Esq.

 

 

 

 

 

overnight delivery address:

 

 

2500 Wachovia Capitol Center

 

 

150 Fayetteville Street

 

 

Raleigh, North Carolina  27601

 

 

30.Miscellaneous.

(a)Words of any gender used in this Lease will be held and construed to include
any other gender, and words in the singular number will be held to include the
plural, unless the context otherwise requires.

(b)The terms, provisions and covenants and conditions contained in this Lease
will apply to, inure to the benefit of, and be binding upon the parties hereto
and upon their respective heirs, legal representatives, successors and permitted
assigns, except as otherwise herein expressly provided. Landlord will have the
right to assign any of its rights and obligations under this Lease. Each party
agrees to furnish to the other, promptly upon demand, a resolution, or other
appropriate documentation evidencing the due authorization of such party to
enter into this Lease.

(c)The captions inserted in this Lease are for convenience only and in no way
define, limit or otherwise describe the scope or intent of this Lease, or any
provision hereof, or in any way affect the interpretation of this Lease.

29

 

--------------------------------------------------------------------------------

 

(d)Tenant agrees from time to time, within ten (10) business days after request
of Landlord, to deliver to Landlord, or Landlord’s designee, an estoppel
certificate stating, to the extent true and to Tenant’s actual knowledge, that
this Lease is in full force and effect, the date to which Rent has been paid,
the unexpired term of this Lease and such other matters pertaining to this Lease
as may be reasonably requested by Landlord. It is understood and agreed that
Tenant’s obligation to furnish such estoppel certificates in a timely fashion is
a material inducement for Landlord’s execution of this Lease.

(e)This Lease may not be altered, changed or amended except by an instrument in
writing signed by both parties hereto.

(f)All obligations of Landlord and Tenant hereunder not fully performed as of
the expiration or earlier termination of the term of this Lease will survive the
expiration or earlier termination of the term hereof, including, without
limitation, all payment obligations concerning the condition of the Premises and
all obligations of Tenant as provided in Section 5 hereof.

(g)In the case of a foreclosure or deed in lieu of foreclosure on a mortgage or
deed of trust existing prior to the date of this Lease, in the event of a
transfer by Landlord of its interest in the Premises, Landlord will be released
from all obligations and liabilities under the terms of this Lease arising
subsequent to the date of such transfer. In the event a transferee will agree to
assume the obligations and liabilities of Landlord under the Lease prior to the
date of the transfer, Landlord will be released from all obligations and
liabilities under the Lease.

(h)If any clause or provision of this Lease is illegal, invalid or unenforceable
under present or future laws effective during the term of this Lease, then and
in that event, it is the intention of the parties hereto that the remainder of
this Lease will not be affected thereby, and it is also the intention of the
parties to this Lease that in lieu of each clause or provision of this Lease
that is illegal, invalid or unenforceable, there be added as a part of this
Lease a clause or provision as similar in terms to such illegal, invalid or
unenforceable clause or provision as may be possible and be legal, valid and
enforceable.

(i)Because the Premises are on the open market and are presently being shown,
this Lease will be treated as an offer with the Premises being subject to prior
lease and such offer subject to the withdrawal or non-acceptance by Landlord or
to other use of the Premises without notice, and this Lease will not be valid or
binding unless and until accepted by Landlord in writing and a fully executed
copy delivered to both parties hereto.

(j)All references in this Lease to “the date hereof” or similar references will
be deemed to refer to the last date, in point of time, on which all parties
hereto have executed this Lease.

(k)Time is of the essence of this Lease.

(l)Landlord will not be in default in the performance of any of Landlord’s
obligations hereunder unless and until Landlord will have failed to perform such
duties or obligations within thirty (30) days (or such additional time as is
reasonably required to correct any such default) after written notice by Tenant
to Landlord properly specifying wherein Landlord has failed to perform any such
duty or obligation.  In cases where there is an imminent threat of harm to
person or property at the Premises, or if Tenant cannot conduct its business at
the

30

 

--------------------------------------------------------------------------------

 

Premises, Landlord shall effect a cure within a reasonable period of time using
all reasonable efforts.  Should a cure be required and Landlord fail to effect a
cure within ten (10) business days after the date after receipt by Landlord from
Tenant of written notice with respect to such default, Tenant shall have the
right to effect such cure.  Except as expressly provided in this Lease to the
contrary, Landlord will have no liability for any incidental or consequential
damages of Tenant, or anyone claiming by, through or under Tenant, for any
reason whatsoever.

(m)This Lease does not create the relationship of partner or joint venturer
between Landlord and Tenant.

(n)The laws of the State of North Carolina will govern the interpretation, the
validity, performance and enforcement of this Lease.

(o)(i) If Tenant is a corporation, the undersigned officer of Tenant does hereby
warrant and certify to Landlord that Tenant is a corporation in good standing
and duly organized under the laws of the State of North Carolina, or if
chartered in a state other than the State of North Carolina, is a corporation in
good standing and duly organized under the laws of such state and is authorized
to do business in the State of North Carolina.  The undersigned officer of
Tenant hereby further warrants and certifies to Landlord that such officer is
authorized and empowered to bind the corporation to the terms of this Lease by
such officer’s signature hereto; (ii) If Tenant is a general or limited
partnership, the undersigned general partner of Tenant does hereby warrant and
certify to Landlord that Tenant is a general partnership or limited partnership,
as the case may be, validly existing under the laws of the State of North
Carolina, or if formed in a state other than the State of North Carolina, is a
general partnership or limited partnership validly existing under the laws of
such state and is authorized to do business in the State of North Carolina.  The
undersigned general partner of Tenant hereby further warrants and certifies to
Landlord that such general partner is authorized and empowered to bind Tenant to
the terms of this Lease by such general partner’s signature hereto. (iii)
Landlord confirms that those persons signing below on its behalf are duly
authorized to do so.

(p)The provisions of any Exhibits referenced herein, whether or not attached
hereto, are incorporated herein by reference and made a part of this Lease.

(q)Although the printed provisions of this Lease were drafted by Landlord, such
fact will not cause this Lease to be construed either for or against Landlord or
Tenant.

(r)This Lease may not be recorded.  Upon the request and at the expense of
Tenant, Landlord will execute a memorandum of this Lease suitable for recording
which will omit the financial terms herein but which will identify the Premises,
the Parties, and the term of this Lease.  Upon the expiration of this Lease, a
recorded memorandum of this Lease may be canceled of record by a document
executed by Landlord, or its successor in interest for such purpose.

(s)Tenant will provide to Landlord within ninety (90) days of the close of its
fiscal year, and thereafter within ten (10 business days of the reasonable
request of Landlord, but no more than once per calendar year except during any
default or event of default by Tenant when this limitation shall not apply,
financial statements of Tenant (consisting of summarized profit and

31

 

--------------------------------------------------------------------------------

 

loss statement, balance sheet, and cash flow statement) certified by the chief
financial officer of Tenant.

(t)No remedy conferred herein is intended to be exclusive of any other remedy
and each and every remedy will be cumulative and will be in addition to every
other remedy given hereunder or thereunder or now or hereafter existing at law
or in equity or by statute or otherwise.

(u)  [INTENTIONALLY DELETED.]

(v) Tenant, its employees, and invitees shall have access to the Premises
twenty-four (24) hours a day, seven (7) days a week.

(w)  The provisions of this Lease and any information regarding Landlord,
including its construction process, and the materials and standards used, will
be maintained confidential by Tenant, its agents, employees, officers, and legal
and tax advisors.

(x)Tenant shall be responsible for all ad valorem taxes on its personal property
and on the value of the leasehold improvements to the extent that such
improvements do not constitute fixtures, or additions or improvements to real
property (as reasonably documented by Landlord).  Tenant, within thirty (30)
days of receipt of an invoice, shall also pay to Landlord all sales or use taxes
or excise taxes imposed or levied by the State of North Carolina or any other
governmental body or agency, if any, against any rent or any other charge or
payment required hereunder to be made by Tenant to Landlord.

(y) This Lease does not grant any rights to light, view or air over adjacent
property, and any diminution or shutting off of light, view or air by any
structure that may be erected adjacent to the Building shall not affect this
Lease or impose any obligation or liability upon Landlord.  

(z) In coordination with the General Contractor and Landlord's Construction
Manager and in compliance with the procedures required for them, Tenant shall be
permitted reasonable access to the Premises prior to the Commencement Date for
the purposes of taking measurements, making plans, installing trade fixtures,
and doing such other work as may be appropriate or desirable to enable Tenant to
assume possession of and operate in the Premises; provided, however, that such
access does not unreasonably interfere with or delay construction work on the
Premises and if Tenant shall unreasonably interfere with or delay construction
work on the Premises, Landlord shall have the right to deny the Tenant access to
the Premises.  Prior to any such entry, Tenant shall comply with all insurance
provisions of the Lease.  All waiver and indemnity provisions of the Lease shall
apply upon Tenant’s entry onto the Premises.

 

[SIGNATURE PAGE FOLLOWS]

 

32

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Lease as of the
day and year first set forth above.

LANDLORD:

 

VENABLE TENANT, LLC

 

By: SCIENTIFIC PROPERTIES, LLC

 

By:

/s/ Barbra Rothschild

 

Date:

  7/6/10

 

Barbra Rothschild, Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

TENANT:

 

 

 

 

 

 

 

 

PRECISION BIOSCIENCES, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Todd Melby

 

Date:

  4-2-10

 

Todd Melby, Chief Financial Officer / Chief Operations Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

33

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

THE LAND

 

BEGINNING at an existing PK nail in the western right of way of Pettigrew Street
(100’ public r/w) and the eastern right of way of Roxboro Street, thence running
south along said western right of way along the arc of a circular curve with a
radius of 2125.0 feet, a chord length of 52.03 feet, subtended by a chord that
bears S 42º37’26”E, for an arc length of 52.04 feet to an existing iron pipe,
thence continuing along said right of way along the arc of a circular curve with
a radius of 2125.0 feet, a chord length of 124.74 feet, subtended by a chord
that bears S40º30’08”E, for an arc length of 124.76 feet to an existing PK nail,
being the northwestern corner of Durham Foundry & Machine property, thence
running along said property S45º24’44”W for a distance of 175.48 feet to an
existing iron pipe, thence continuing with said property S41’05’06”E for a
distance of 71.0 feet to an iron pipe set, thence continuing with said property
N47º22’04”E for a distance of 30.62 feet to an iron pipe set, thence continuing
with said property S41º29’07”E for a distance of 60.52 feet to an iron pipe set,
thence continuing with said property N52º25’05”E for a distance of 133.09 feet
to an existing PK nail in the western right of way of Pettigrew Street, thence
running along said right of way along the arc of a circular curve with a radius
of 2125.0 feet, a chord length of 81.56 feet, subtended by a chord that bears
S33’40’35”E, for an arc length of 81.57 feet to an existing iron pipe, thence
running  S50º19’45”W for a distance of 151.69 feet to an existing iron pipe,
thence running S41º34’48E for a distance of 79.86 feet to an existing iron pipe,
thence running along the western 30 foot Ingress/Egress Easement with Hendrick
Automotive Group S35º06’35”W for a distance of 119.31 feet to an iron pipe set,
thence running with the northern property line of Thomas and Howard of
Greensboro N42º54’51”W for a distance of 48.93 feet to an iron pipe set, thence
continuing with said property N64º41’55”W for a distance of 246.14 feet to an
existing iron rod, thence continuing with said property N64º35’38”W for a
distance of 94.86 feet to an existing iron rod in the eastern public right of
way of Roxboro Street, thence along said right of way N26º54’18”E for a distance
of 99.65 feet to an existing iron rod, thence continuing with said right of way
N26º35’12”E for a distance of 39.07 feet to an existing iron pipe, thence
continuing with said right of way N29º23’01”E for a distance of 96.73 feet to an
existing PK nail, thence continuing with said right of way N28º09’00”E for a
distance of 207.93 feet to an iron pipe set, thence running N81º39’58”E for a
distance of 14.62 feet to an existing PK nail, the place and point of BEGINNING
for the ‘Main Parcel’ and containing117,484 square feet or 2.697 acres, more or
less, and being all of the Main parcel of West Property, as appears on map
captioned “As- Built Survey of West Property, Pettigrew Street Partners, L.L.C.”

 

BEGINNING at an iron pipe in the western right of way of Pettigrew Street (100’
public r/w) and the northeastern corner of the ‘Main Parcel’ of West Property,
thence running with the right of way of Pettigrew Street along the arc of a
circular curve with a radius of 2125.00 feet, a delta angle of 03º09’36” for an
arc length of 117.20 feet, subtended by a chord that bears S30º59’49”E to an
existing iron pipe, thence running along the Hendrick Automotive Group property
S52º56’13”W for a distance of 128.22 feet to an iron pipe set, thence running
along the western 30 foot Hendrick Automotive Group Ingress/Egress Easement
N45º46’23”W for a distance of 30.37 feet to an existing iron pipe, thence
running along the property line of the ‘Main Parcel’ of West Property
N41º34’48”W for a distance of 79.86 feet to an existing iron pipe, thence
continuing with said

34

--------------------------------------------------------------------------------

 

property line N50º19’45”E for a distance of 151.69 feet to an existing iron
pipe, the place and point of BEGINNING for the ‘Hatched Parcel’ and containing
15,963 square feet or 0.366 acres, more or less, and being all of tract 2 West
Property, as appears on map captioned “As- Built Survey of West Property,
Pettigrew Street Partners, L.L.C.”

 

 

35

 

--------------------------------------------------------------------------------

 

EXHIBIT B

FLOOR PLAN

 

[gvxjy5si4hmk000001.jpg]



 

36

--------------------------------------------------------------------------------

 

EXHIBIT C

PREMISES SPECIFICATIONS

 

 

FLOORS

 

Existing flooring consists of pine planking and or ¾” sub-flooring installed to
provide accessibility for plumbing and electrical rough-ins. Additional
sub-flooring required to accommodate Tenant Improvements shall be funded from
the Tenant Improvement Allowance.

 

Any demolition of existing flooring required to accommodate Tenant Improvements
shall be funded from the Tenant Improvement Allowance.

 

WALLS, DOORS & WINDOWS

 

Common area walls shall consist of hollow metal frames, single pane glazing, and
gypsum assemblies (painted or wall covering) typical throughout the Venable
campus.

 

All masonry construction/repair is per approved sand blasted and clear finish
sealer method. Repairs or replacement of brick as required will be made using
existing salvaged brick or new brick to match existing. New mortar is to match
existing.

 

Interior corridor doors opening onto Common Areas will be stained birch veneer
doors per the Venable Campus Standard. Landlord reserves the right to substitute
alternate commercial grade materials. All door locksets will be coded and/or
keyed in accordance with the building requirements. Codes and/or keys are to be
delivered to tenant properly tested and/or tagged.

 

Exterior perimeter windows will be ½” insulated clear glass in black hollow
metal and steel frames.

 

Landlord shall provide for demolition of any existing interior walls.

 

CEILING

 

The ceiling is the existing, historic, natural heart pine.  Any exposed ceilings
will be sealed by Landlord in accordance with best practices.

 

PLUMBING

 

All piping and fixtures within the Tenant Improvements shall be funded from the
Tenant Improvement Allowance.  The Landlord shall provide water and standard DWV
to and from the space.  Any additional piping (specialty water or waste) shall
be installed from the Tenant Improvement space to the closest source/sewer, and
this piping would be funding from the Tenant Improvement Allowance.

 

37

--------------------------------------------------------------------------------

 

HVAC

 

Premises will be conditioned to office load standards by a rooftop Trane (or
equivalent) zoned systems thru rated vertical chases (to lower floors
only).  All rooftop units to include minimum fresh air settings for anticipated
office load occupancy levels. HVAC controls to be located in tenant space with
single zone distribution.  Additional cooling or ventilation requirements will
be funded from the Tenant Improvement Allowance.  HVAC distribution within the
tenant space and additional control zones shall be funded from the Tenant
Improvement Allowance.  

 

ELECTRICAL CAPACITY

 

Building load is calculated on approximately 2 watts per square foot for the
base building and approximately 2 watts per square foot for usable tenant space
per typical office demand.  Electrical service and meter shall be provided to a
subpanel within the tenant space.  The subpanel, circuit distribution
(conductors and raceways), and fixtures shall be funded from the Tenant
Improvement Allowance.   Voice and Data Conduits will be provided within
interior walls and will be funded from the Tenant Improvement Allowance.  The
Tenant shall contract directly with a voice/data contractor who will provide and
pull cables to the Building Telecommunications Room.  The Tenant’s voice/data
contractor will provide and terminate devices and related equipment.  The
voice/data contractor and any security work shall not be funded from the Tenant
Improvement Allowance.

 

FIRE

 

Wet pipe sprinkler system based on ordinary hazard NFPA 13 design with upright
heads.

Adjustment of sprinkler heads specific to Tenant Improvements shall be funded
from the Tenant Improvement Allowance.

 

A building standard fire alarm and security system shall be installed and funded
from the Tenant Improvement Allowance.

 

[END OF EXHIBIT C]

 

 

38

 

--------------------------------------------------------------------------------

 

EXHIBIT D

WORK LETTER

 

This Exhibit D sets forth the rights and obligations of Landlord and Tenant with
respect to the construction of the improvements to the Premises as described on
the Plans ("Tenant Improvements"). This Exhibit contemplates that the following
work will be performed, as further described herein, all subject to the prior
review and approval by Landlord: (i) preparation of a space plan by the
Architect; (ii) final design and engineering and preparation of plans,
specifications, and working drawings by the Architect (collectively, the
"Plans"); (iii) preparation by the general contractor of Landlord (the "General
Contractor") of an estimate of the cost of the Tenant Improvements; (iv)
submission to, and approval of Plans by, appropriate governmental authorities;
and (v) construction and installation of the Tenant Improvements by the Landlord
pursuant to the Plans on or prior to the Commencement Date, subject to Force
Majeure and any Tenant Delay.  

1.Allowance/Payment of Construction Costs.

(a)Landlord shall construct the Tenant Improvements in accordance with a
milestone schedule (the “Schedule”), a copy of which shall be provided to Tenant
for Tenant’s reasonable approval prior to commencement of construction of the
Tenant Improvements.  Landlord and Tenant shall prepare and mutually and
reasonably approve a budget (the “Budget”) for the costs to construct the Tenant
Improvements (the “Construction Costs”) which shall be attached hereto as
Exhibit D-3. The Budget does not include any amounts for furniture, fixtures
(other than lighting), equipment, voice/data systems, or personal property of
Tenant, which items will be paid for by Tenant separately at its expense. The
Budget includes a Construction Contingency which shall be 5% of the Construction
Costs.  Any unspent Construction Contingency will accrue to the Tenant. Change
Orders (as hereinafter defined) shall be funded from increases in the Contract
(as hereinafter defined).  Landlord agrees to fund a portion of the Construction
Costs through the provision of the Tenant Improvement Allowance.  The Tenant
Improvement Allowance shall be used for items specifically outlined in the
Budget and mutually agreed upon by both Landlord and Tenant.  The Tenant
Improvement Allowance shall be used only for construction, design, and
management costs related to fixed improvements to the Building that are part of
the Tenant Improvements. The Tenant Improvement Allowance may not be used to
offset any Rent payments owed to Landlord by Tenant. Any costs incurred due to a
Tenant Delay shall be charged against the Tenant Improvement Allowance;
provided, however, Tenant shall be given two (2) days’ notice and opportunity to
cure any Tenant Delay (including payment by Tenant of any costs associated with
such cure such as higher shipping charges) before any costs are charged against
the Tenant Improvement Allowance.  Landlord and Tenant acknowledge and agree
that the Construction Costs will be in excess of the Tenant Improvement
Allowance, and all costs for the Tenant Improvements in excess of the Tenant
Improvement Allowance shall be borne by Tenant.  Therefore, Tenant has agreed to
place into an escrow account maintained with Landlord (the "Escrow Account") an
amount equal to the Construction Costs as specified in the Budget minus the
Tenant Improvement Allowance (the “Tenant Improvement Overage”).  Landlord shall
establish the Escrow Account as a separate, interest bearing account in an FDIC
insured institution.

39

--------------------------------------------------------------------------------

 

set forth below, Landlord shall have the authority to make periodic deductions
from the Escrow Account as payment for the Construction Costs and the Escrow
Account shall be funded in full by Tenant prior to Landlord’s issuance of a
Notice to Proceed to the General Contractor.  Failure by Tenant to deposit the
Tenant Improvement Overage into the Escrow Account within five (5) business days
after a request from Landlord hereunder shall be a Tenant Delay and a default in
payment hereunder.  Tenant shall receive all interest that accrues under the
Escrow Account.  

 

(b)The Tenant Improvement Allowance and Tenant Improvement Overage shall be
disbursed by Landlord upon satisfaction of the following conditions precedent:
(i) Landlord shall have received applications for payment certified by the
Architect, accompanied by evidence of the portion of the Tenant Improvements
that have been completed per the Plans, invoices and paid receipts for all such
work completed, and copies of executed lien waivers from those persons providing
such work; and (ii) all information and documentation provided to Landlord must
be in form and substance reasonably approved by Landlord.  Upon Tenant’s
request, Landlord shall provide Tenant an opportunity to review such information
and documentation.

 

(c)Provided the aforesaid conditions are met, Landlord shall pay the
Construction Costs at monthly intervals based upon design and construction
billing cycles. Each monthly payment of the Construction Costs shall be paid as
follows: fifty percent (50%) of such payment shall be paid from the Tenant
Improvement Allowance and the remaining fifty percent (50%) of such payment
shall be paid from the Tenant Improvement Overage through the Escrow Account.
Within thirty (30) days after the Commencement Date, Landlord shall prepare and
submit to Tenant a final statement that illustrates the total cost to construct
the Tenant Improvements and the amount paid from and remaining with respect to
each of the Tenant Improvement Overage as held in the Escrow Account, and the
Tenant Improvement Allowance.  If such statement indicates that Landlord has
paid less than the total amount of the Tenant Improvement Allowance, then
Landlord shall pay Tenant an amount equal to the Tenant Improvement Allowance
minus the total amount previously paid by Landlord within ten (10) days of the
date of such statement.  If such statement reflects that the amount deposited
into Escrow Account by Tenant as the Tenant Improvement Overage was greater than
the amount required to be paid by Tenant, then Tenant shall be entitled to a
prompt refund of any such amounts.  

 

(d)Unless otherwise specified in the Plans, materials used for the Tenant
Improvements at the Building shall be good quality, new, and customary for the
type of upfit contemplated in this Lease and in facilities comparable to the
Building and readily available in the market where the Building is located, all
as reasonably determined by Landlord.  

 

(e)During construction of the Tenant Improvements, Landlord shall provide weekly
written progress reports to Tenant necessary for Tenant to review work
schedules, costs, expenses and construction issues regarding the construction of
the Tenant Improvements.  The parties will hold periodic meetings, at mutually
agreed upon times and locations, to discuss the progress of the construction of
the Tenant Improvements. The General Contractor will provide an updated Budget,
Schedule, and RFI log every two weeks during construction of the Tenant
Improvements.  The General Contractor and Landlord reserve the right to cure
self imposed delays in the Schedule.

 

40

 

--------------------------------------------------------------------------------

 

(f)Should a default or event of default occur by Tenant hereunder prior to the
Commencement Date, Landlord shall have the right to cease all construction of
the Tenant Improvements, and pursue all of its rights and remedies hereunder, or
available at law or in equity for any such default or event of default.

 

2.Space Planning, Design and Working Drawings. Tenant shall engage Integrated
Design (the “Architect”) to prepare the Plans. After execution of this Lease,
Tenant may seek reimbursement from the Tenant Improvement Allowance for fees
paid to the Architect.  The Architect’s fees shall be paid from the Tenant
Improvement Allowance by Landlord upon receipt and approval by Landlord of
invoices and lien waivers for work performed.  Belk Architecture or another
architect with historic tax credit expertise (the “Landlord’s Architect”) shall
review the Plans to insure compliance with the requirements of State and Federal
law for historic tax credits and all the costs for such review shall be borne by
Landlord.  If the Landlord’s Architect identifies any changes that must be made
to the Plans solely for the purposes of complying with requirements for historic
tax credits, the costs of designing and constructing such changes shall be borne
by Landlord provided there has been no material deviation from the Plans
attached as Exhibit D-1.  Tenant shall review and respond to any request for
approval of the draft plans or final Plans (by U.S. Mail, facsimile, or email)
within five (5) business days after a request from either the Architect or
Landlord.  Any modifications of the Plans sought by Tenant shall be reviewed and
subject to the approval of Landlord prior to the modification of the Plans.  All
communication by Tenant to Landlord with respect to the Tenant Improvements
shall be in writing. Tenant shall designate an Authorized Representative to work
with Landlord with respect to the Tenant Improvements, and Landlord shall not be
obligated to respond to any instructions, approvals, changes, or other
communications from anyone claiming to act on Tenant's behalf other than
Tenant's Authorized Representative.  Review and approval by Landlord of the
Plans shall not be construed as any statement by Landlord as to the compliance
of the Plans with Applicable Laws.  

 

3.Construction of Tenant Improvements.  Landlord shall obtain all state and
local licenses, permits and approvals (whether governmental or non‑governmental)
required to construct the Tenant Improvements and for Tenant's occupancy of the
Premises.  Landlord shall provide access to the General Contractor for
Construction of the Tenant Improvements and to the extent such access requires
entry through space occupied by other tenants, Landlord shall provide for such
access at its sole cost and expense.  The Landlord shall engage, subject to
Tenant’s reasonable approval, a general contractor to construct the Tenant
Improvements (the “General Contractor”).  The General Contractor shall construct
and install the Tenant Improvements in accordance with the Plans which expense
shall be deducted from the Tenant Improvement Allowance. The Tenant Improvements
shall be delivered via Associated General Contractors (AGC) Guaranteed Maximum
Price Contract (the "Contract") with Liquidated Damages of $500.00 per day for
each day of delay in achieving in substantial completion beyond the date
specified in the Contract, which date shall be no later than October 1, 2010,
and a payment and performance bond.  Any Liquidated Damages (less cost of
collection) paid to Landlord shall accrue to the Tenant; provided, however, any
paid Liquidated Damages for any Tenant Delay shall accrue to Landlord.  The
General Contractor shall obtain at least three (3) bids for all major trade work
at the Premises.  Landlord will work with the General Contractor to complete the
Tenant Improvements by the Commencement Date.  All contracts with vendors and
subcontractors for construction of the Tenant Improvements will be negotiated by
the General Contractor.  All work performed in

41

 

--------------------------------------------------------------------------------

 

connection with the construction of the Premises shall be performed in a good
and workmanlike manner, in accordance with all Applicable Laws and the final
approved Plans.  If materials are not readily available, require quick ship
charges, or require substitution, the Tenant will be given notice and the
opportunity to select alternate materials.  Landlord shall insure that the
Architect conducts a periodic review (a minimum of once every two weeks) of the
progress of construction to ensure compliance with the Plans. Tenant may from
time to time request in writing changes to the Plans (a “Change Order”), subject
to Landlord’s consent, which shall not be unreasonably withheld.  Landlord shall
cause Contractor to provide an estimate of any change in the Construction Cost
and/or Schedule.  Tenant shall have the right to elect whether or not to proceed
with the Change Order within five (5) business days after receipt of such
estimate. Upon such approval by Tenant, or confirmation by Landlord that the
Change Order will not result in any change in cost and/or Schedule, Landlord
shall implement the Change Order as part of the Tenant Improvements.  

 

Tenant acknowledges that the following items may result in changes to the Budget
and/or Schedule:

(i)Municipal or other governmental inspectors require changes to the Premises
such as code compliance changes.  In such event, Landlord will notify Tenant of
the required changes, but the increased cost of such changes, if any, and any
delay associated with such changes shall be the responsibility of Tenant.

(ii) Change Orders approved by Tenant. Any increased costs and delays due to
such approved Change Orders shall be the responsibility of Tenant.  Any delays
caused by such approved Change Orders shall not delay the Commencement Date of
the Lease.  Landlord shall not charge Tenant any administrative fees in respect
of any Change Orders.  Tenant shall have five (5) business days to review and
approve all Change Orders and any additional review time by Tenant shall be a
Tenant Delay.    

 

(iii)If materials are not readily available, require quick ship charges, or
require substitution, provided Landlord shall identify any such materials within
ten (10) days of final approval of the Plans, and in any such case, Tenant will
be given notice and the opportunity to select alternate materials.  

 

(iv)Any Tenant Delay.

 

4.Repairs and Corrections. Landlord shall require of the General Contractor and
any subcontractor constructing the Tenant Improvements no less than a one year
express repair and/or replacement warranty covering such work.  All
manufacturers’ and builders’ warranties with respect to the Tenant Improvements
shall be assigned to Tenant to the extent possible and necessary to assist
Tenant in effecting any of Tenant’s repair obligations under the Lease without
recourse to Landlord.  Landlord agrees to enforce for the benefit of Tenant any
warranties or guarantees issued in connection with construction of the Tenant
Improvements.  Tenant shall repair or correct any defective work or materials
installed by Tenant or any contractor other than the General Contractor (except
subcontractors engaged by the General Contractor), or any work or materials that
prove defective as a result of any act or omission of Tenant or any Tenant
Party, provided that selection of materials by Tenant is not such an act or
omission, and provided further that work and materials done or installed by the
General Contractor or its vendors and

42

 

--------------------------------------------------------------------------------

 

subcontractors is not such an act or omission.  For purposes of this Section,
Landlord will not be considered to be Tenant’s agent, invitee, licensee,
subtenant, customer, client, or guest.  

 

5.Punchlist.  Landlord shall provide Tenant with written notice when Landlord
believes that substantial completion of the Tenant Improvements has been
achieved.  Promptly following delivery of such notice, Tenant’s Representative
and Landlord’s Representative shall jointly inspect the Tenant Improvements,
and, Landlord and Tenant shall mutually and reasonably prepare a punchlist of
items remaining with respect to the Tenant Improvements that require repair or
completion (the “Punchlist”).  Pursuant to its Contract with Landlord, General
Contractor shall make all repairs and completions noted on the Punchlist with
respect to the Tenant Improvements within forty-five (45) days (extended for
Force Majeure and any Tenant Delay) after receipt of the Punchlist, with any
Liquidated Damages paid by the General Contractor for a delay in completion of
the Punchlist accruing to the benefit of Tenant.  Landlord acknowledges and
represents that the Contract will include liquidated damages for delays in final
completion (including completion of Punchlist items) in the amount of at least
$150.00 per calendar day of delay in completing the Punchlist repairs beyond the
time provided in this paragraph.  

 

6.Move-In by Tenant.  Tenant shall schedule its move into the Premises with
Landlord prior to occupying any portion of the Premises.

 

7.Tenant Representative.  Whenever Landlord or any contractor responsible for
the Tenant Improvements shall need to communicate with Tenant about the Tenant
Improvement related matters, including Change Orders, Landlord or such
contractor shall contact Todd Melby at todd.melby@precisionbiosciences.com or
(330) 329-4015.

 

8.Landlord Representative.  Whenever Tenant or any contractor responsible for
the Tenant Improvements shall need to communicate with Landlord about the Tenant
Improvement related matters, including Change Orders, Tenant or such contractor
shall contact Steven Hess at steven.hess@scientificproperties.com, or (919)
600-3435.

 

 

 

 

 

 

43

 

--------------------------------------------------------------------------------

 

 

[gvxjy5si4hmk000002.jpg]

 

44

--------------------------------------------------------------------------------

 

EXHIBIT D-2

FINAL PLANS

[TO BE ATTACHED UPON THE MUTUAL AND REASONABLE APPROVAL OF LANDLORD AND TENANT]

 

45

--------------------------------------------------------------------------------

 

EXHIBIT E

RULES AND REGULATIONS

1.

Building holidays are New Year’s Day, Martin Luther King, Jr. Day, Memorial Day,
Independence Day, Labor Day, Thanksgiving Day, and Christmas Day.

2.

The sidewalks, common areas, and public portions of the Building and Project,
such as entrances, passages, courts, elevators, vestibules, stairways, corridors
or halls, and the streets, alleys or ways surrounding or in the vicinity of the
Building or Project will not be obstructed by Tenant, even temporarily, or
encumbered by Tenant or used for any purpose other than ingress to and egress
from the Premises.

3.

No awnings or other projections will be attached to the outside walls of the
Building.

4.

No sign, advertisement, notice or other lettering will be exhibited, inscribed,
painted or affixed by Tenant on any part of the outside of the Premises or
Building unless approved by Landlord (in accordance with the Lease).  Signs on
entrance doors will, at Tenant’s expense, be inscribed, painted or affixed for
each tenant by sign makers reasonably approved by Landlord.  In the event of the
violation of the foregoing by Tenant, Landlord may remove same without notice to
Tenant or any liability therefore, and may charge the expense incurred by such
removal to Tenant.

5.

The sashes, sash doors, skylights, windows, heating, ventilating and air
conditioning vents and doors that reflect or admit light and air into the halls,
passageways or other public places in the Building will not be covered or
obstructed by Tenant.

6.

No show cases or other articles will be put in front of or affixed to any part
of the exterior of the Building, nor placed in the public halls, corridors, or
vestibules without the prior written consent of Landlord.

7.

The bathrooms and plumbing fixtures will not be used for any purposes other than
those for which they were designed, and no sweepings, rubbish, rags, or other
substances will be thrown therein.  All damages resulting from any misuse of the
bathrooms or fixtures will be the responsibility of Tenant.

8.

Tenant will not in any way deface any part of the Premises or the Building.

9.

No vehicles or animals of any kind, except leashed animals, and animals
assisting disabled persons or used for laboratory purposes, will be brought into
or kept in or about the Premises or in the Building except that vehicles may be
parked and stored in designated areas; provided, however, only animals assisting
disabled persons shall be allowed in areas of the Building other than the
Premises, Landlord shall have no liability to Tenant or any Tenant Party with
respect to the presence of animals at the Project as permitted by Tenant or any
Tenant Party, and Tenant shall indemnify, defend and hold harmless Landlord of,
from and against all loss, liability cost, or expense incurred by Landlord or
any Landlord Party due to the presence of animals at the Project as permitted by
Tenant or a Tenant Party. No cooking will be done or permitted by Tenant on the
Premises except in conformity with all Applicable Laws and then

46

--------------------------------------------------------------------------------

 

only in the area designated as a kitchen, if any, on the Premises of Tenant
which is to be primarily used by Tenant's employees for preparing their food and
beverages while within the Premises.  Tenant will not cause or permit any
unusual or objectionable odors to be produced upon or permeate from the
Premises.

10.

All desks will be serviced by chairs with rollers that are equipped with floor
mats underneath each chair in carpeted areas.

11.

No space in the Building will be used for the sale of merchandise, goods, or
property of any kind at auction except in the ordinary course of business of
Tenant.

12.

Tenant will not make, or permit to be made, any unseemly or disturbing noises or
unreasonably disturb or interfere with occupants of the Building or neighboring
buildings or premises or those having business with them, whether by the use of
any musical instrument, radio, talking machine, unmusical noise, whistling,
singing, or in any other way. Tenant will not throw anything out of the doors,
windows or skylights or down the passageways.

13.

Except in accordance with the Lease, neither Tenant, nor any Tenant Party will
at any time bring or keep upon the Premises any inflammable, combustible or
explosive fluid, or chemical substance, other than reasonable amounts of
cleaning fluids or solvents required in the normal operation of Tenant’s
business offices and reasonable amounts of butane or similar “cigarette”
lighters.

14.

No additional locks or bolts of any kind will be placed upon any of the doors,
walls, access-ways, or windows by Tenant, nor will any changes be made in
existing locks or the mechanism thereof, without the prior written approval of
Landlord and unless and until a duplicate key or access card, as applicable, is
delivered to Landlord.  Tenant will, upon the termination of its tenancy (i)
return to Landlord all keys for the Premises and for any area of the Building,
or common areas, either furnished to, or otherwise procured by Tenant, (ii)
restore the locks, walls, access-ways, windows, and doors to their original
condition on the date of this Lease by removing any security measures installed
by Tenant, repairing any damage to the Premises or to the Building as a result
of the restoration and removal, and (iii) in the event of the loss of any keys
furnished to Tenant by Landlord, Tenant will pay to Landlord the cost thereof.

15.

Tenant will not overload any floor.

16.

Tenant will not occupy or permit any portion of the Premises to be used for the
possession, storage, manufacture or sale of liquor, narcotics, or tobacco in any
form.

17.

Tenant will be responsible for all persons for whom it issues passes and/or keys
and will be liable to Landlord for all acts of such persons.

18.

The Premises will not be used for lodging or sleeping.

19.

The requirements of Tenant will be attended to only by Landlord or the property
manager of the Premises.

47

 

--------------------------------------------------------------------------------

 

20.

Canvassing, soliciting, and peddling in the Building are prohibited and Tenant
will cooperate to prevent the same.

21.

All paneling, and other wood products not considered furniture will be of fire
retardant materials.

22.

No smoking is permitted in the Premises, in the Building, on the Project or on
the Land.  

23.

No weapons concealed or visible are permitted in the Premises, in the Building,
or on the Land.

24.

In the event the Premises constitute an outdoor patio, exterior generator area,
or any open area adjacent to the Premises or on the Land designated under the
Lease for the exclusive use of Tenant, Tenant will use furniture and other
equipment in any such areas in form, coloring, substance, design and quality
subject to the prior approval of Landlord (not to be unreasonably withheld, or
delayed).  In addition, any outdoor patio, exterior generator area, or other
open area must be screened on all sides using materials in form, substance,
coloring, design, and quality are subject to the prior approval of Landlord (not
to be unreasonably withheld, or delayed), and must be designed and constructed
in accordance with plans and specifications that are subject to the prior
approval of Landlord (not to be unreasonably withheld, or delayed).

Whenever the above rules conflict with any of the rights or obligations of
Tenant pursuant to the provisions of the Lease, the provisions of the Lease will
govern. Landlord will not be responsible to Tenant or liable for the
non-observance or violation of any of these Rules and Regulations by any other
tenant.

 




48

 

--------------------------------------------------------------------------------

 

EXHIBIT F

 

TENANT SECURITY PROCEDURES

 

 

Precision BioSciences Security Protocol:

 

 

Guests:

 

Invited guests are welcome at Precision BioSciences. All guests must sign into
the guest log at the front desk when entering the premises. They will receive a
visitor pass from the Executive Assistant which is to be displayed at all times
while in the premises.

During their visit, guests must be escorted at all times. While in lab areas,
all guests must wear lab coats and safety glasses. Photographs or videos are not
allowed unless permission has been granted by an employee. Cell phone use is to
be restricted to areas outside of the laboratories and preferably in an office
or the conference room.

Upon exit, guests must sign out and return the visitor pass.

 

 

 

 

49

 

--------------------------------------------------------------------------------

 

EXHIBIT G

 

LIST OF HAZARDOUS

MATERIALS

 

[gvxjy5si4hmk000003.jpg]

 

 

50

--------------------------------------------------------------------------------

 

FIRST AMENDMENT TO THE LEASE AGREEMENT

THIS FIRST AMENDMENT TO LEASE AGREEMENT (the “Amendment”) is made and entered
into as of the 19th day of August, 2011 by and between VENABLE TENANT, LLC, a
North Carolina limited liability company (the “Landlord”), and PRECISION
BIOSCIENCES, INC., a Delaware Corporation (the “Tenant”).

WITNESSETH:

WHEREAS, pursuant to that certain Lease Agreement dated April 5, 2010 by and
between Landlord and Tenant (the “Lease”), Tenant leased certain premises
located in the Dibrell A Warehouse Building at 302 East Pettigrew Street,
Durham, North Carolina (the “Building”) and consisting of approximately 8,274
rentable square feet, as more particularly described in the Lease (the
“Premises”); and

WHEREAS, the parties desire to modify the Lease as provided herein.

NOW, THEREFORE, in consideration of cash in hand paid and the promises and the
provisions contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, Landlord and Tenant
hereby agree to amend and modify the Lease as follows:

1.Roof Access.

 

(a)Tenant has requested and Landlord has agreed that Tenant, its agents,
employees, and independent contractors (all of the foregoing, together with
Tenant shall be referred to herein collectively, as the “Tenant Parties” or each
as a “Tenant Party”) may have access to the roof of the Building (the “Roof”)
provided that Tenant complies with the following terms and conditions:

 

(i)Tenant shall maintain insurance against loss or damage to person (including
death) or property due to any act or omission of any Tenant Party in connection
with the access of the Roof and conduct of work thereon;

 

(ii)The sole purpose for access by a Tenant Party to the Roof is the repair,
maintenance and replacement of HVAC units, and/or generators owned by Tenant and
located on the Roof;

 

(iii)To the extent caused by a Tenant Party’s access to the Roof or conduct of
work thereon, Tenant shall promptly repair any damage to the Roof, or any
property of Landlord or of any other tenant of the Building located thereon
caused by Tenant Party. Landlord reserves the right to make said repairs, at the
sole expense of the Tenant, if Tenant repairs do not occur in a timely fashion
or in the event other Tenants of the building are negatively impacted as a
result of the repair timing and Tenant shall remit payment to the Landlord of
its actual and reasonable costs incurred in effecting any such repairs within
ten business days after demand made by Landlord and documentation of Landlord’s
costs provided to Tenant therefore;

 

 

--------------------------------------------------------------------------------

 

(iv)Landlord shall have the right to limit access by Tenant to the Roof in the
event of an emergency or other circumstance that requires such limitation;

 

(v)No act or omission by a Tenant Party shall result in penetration of the
membrane of the Roof; and

 

(vi)Tenant shall comply with all Applicable Laws (as defined in the Lease) in
connection with its access to the Roof and conduct of work thereon.

 

(b)Notwithstanding any provision of this Amendment to the contrary, if any
Tenant Party shall fail to comply with the terms and conditions stated herein,
Landlord may terminate the right of Tenant to access the Roof upon ten (10) days
prior written notice to Tenant specifying the reason for such termination.

 

(c)Tenant acknowledges on behalf of each Tenant Party that there are no walls,
railings, barriers, or other structures on the edges of the Roof (defined as the
“Roof Condition”), and understands the potential danger and risk associated with
its entry thereon, and Tenant acknowledges that Tenant is not aware of any
obligation Landlord has to modify the Roof Condition existing as of this date.

 

(d)Landlord shall not be liable and Tenant hereby remises, releases and forever
discharges Landlord, and its owners, directors, members, shareholders, members,
managers, affiliates, partners, officers, insurers, agents (including, but not
limited to, the property manager of Landlord, Scientific Properties, LLC),
accountants, employees, attorneys, and assigns of and from any and all claims
resulting from a Tenant Party’s breach of the terms of this Amendment.  Tenant
shall indemnify, defend and hold Landlord harmless from and against any and all
loss, liability, damages (including, but not limited to personal injury, death,
or property damage), costs, expenses, and attorneys’ fees incurred by Landlord
arising from (i) any breach by a Tenant Party of this Amendment; or (ii) any
entry by a Tenant Party upon the Roof, unless any such loss, liability, damages
(including, but not limited to, personal injury, death or property damage) is
due to a breach by Landlord of this Amendment.

 

2.Acknowledgement.  Landlord acknowledges and agrees that nothing in this
Amendment shall limit Landlord’s obligation to maintain and repair the Roof and
the Building pursuant to Sections 7 and 10 of the Lease for any maintenance
and/or repairs not resulting from damage by a Tenant Party.

 

3.Severability.  In the event any term, covenant or condition of this Amendment,
the Lease, or any amendments thereto shall to any extent be invalid or
unenforceable, the remainder shall not be affected thereby and each term,
covenant or condition shall be valid and enforceable to the full extent
permitted by law.

 

4.Successors and Assigns.  This Amendment shall apply to, inure to the benefit
of, and be binding upon the parties hereto and upon their respective heirs,
legal representatives, successors and permitted assigns, except as otherwise
provided herein.

 

52

 

--------------------------------------------------------------------------------

 

5.Authority of Parties.  Each party hereto hereby certifies that it is
authorized to enter into this Amendment, and that those persons signing below on
its behalf are authorized to do so.

 

6.Full Force and Effect.  Except as modified hereby, the Lease is hereby
reaffirmed, unmodified and in full force and effect.

 

7.Governing Law.  This Amendment shall be governed by and construed in
accordance with the laws of the State of North Carolina.

 

8.Mutual Acknowledgment of Non-Existence of Claims.  Except as provided herein,
Landlord and Tenant acknowledge and agree that as of the day hereof there are no
known claims by either party against the other party hereto arising from the
relationship as Landlord and Tenant, respectively, pursuant to the Lease, as
amended.

[SIGNATURE PAGE FOLLOWS]




53

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have hereunto executed this Amendment as
of the day and year first above written.

LANDLORD:

 

 

 

VENABLE TENANT, LLC

 

 

 

By: SCIENTIFIC PROPERTIES, LLC

 

 

 

 

 

By:

  /s/ Barbra B. Rothschild

 

 

Barbra B. Rothschild, Manager

 

 

 

 

 

 

 

 

TENANT:

 

 

 

 

 

PRECISION BIOSCIENCES, INC.

 

 

 

 

 

 

 

 

By:

  /s/ Todd Melby

 

 

Print Name:

  Todd Melby

 

 

Its:

  CFO/COO

 

 

 

 

 

54

 

--------------------------------------------------------------------------------

 

SECOND AMENDMENT TO THE LEASE AGREEMENT

THIS SECOND AMENDMENT TO THE LEASE AGREEMENT (the "Amendment") is made and
entered into as of July 13, 2015 by and between VENABLE TENANT, LLC, a North
Carolina limited liability company (the "Landlord"), and PRECISION BIOSCIENCES,
INC., a Delaware corporation (the "Tenant").

WITNESSETH:

WHEREAS, pursuant to that certain Lease Agreement dated April 5, 2010, as
amended by that certain First Amendment to Lease Agreement dated August 19,
2011, by and between Landlord and Tenant, Tenant leased certain premises known
as Suite 100 in the Dibrell A Building at 302 East Pettigrew Street, Durham, NC
(the Lease Agreement and all amendments thereto shall be referred to herein
collectively as the "Lease"); and

WHEREAS, Tenant has requested and Landlord has agreed to modify the Lease as
provided herein.  

NOW, THEREFORE, in consideration of cash in hand paid and the promises and the
provisions contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, Landlord and Tenant
hereby agree as follows:

1.Definition of Terms.  All capitalized terms contained herein and not otherwise
defined shall be defined as provided in the Lease.

2.Term.

(a)The term of the Lease currently expires on February 28, 2016.  Landlord has
agreed to extend the term of the Lease for a period of sixty-five (65) months
(the "Extended Term") for a revised Termination Date of July 31, 2021.  

(b)During the Extended Term, the Premises shall be leased by Tenant "as is"
except as expressly provided herein, and subject to Landlord’s continuing Lease
obligations (such as repair and maintenance).

3.Premises.

(a)Tenant has requested and Landlord has agreed to an expansion of the Premises
(collectively, the "Expansion Space") to include the addition of (i)
approximately 8,427 rentable square feet on the second floor of the Building
known as Suite 200, and (ii) approximately 2,863 rentable square feet known as
Suite 30 in the building known as the Receiving Room.  A floor plan of the
Expansion Space is attached hereto and made a part hereof as Exhibit A.

(b)The term of the Lease for the Expansion Space shall commence upon the date
that the Expansion Space is substantially complete (as evidenced by a
certificate of occupancy issued by the City of Durham and certification of
substantial completion by the Architect), which it is estimated shall occur on
September 1, 2015 (the "Expansion Commencement Date"), and shall terminate on
the revised Termination Date. On the Expansion Commencement Date, the term
"Premises" under the Lease shall include the Expansion Premises, and the term
"Building" shall be deemed to include the Receiving Room Building.
Notwithstanding the foregoing, upon Tenant's

 

--------------------------------------------------------------------------------

 

request and within a reasonable timeframe thereafter, Landlord shall advise
Tenant if a portion of the Expansion Space (the "Early Portion") may be occupied
by Tenant before the entirety of the Expansion Space is completed and Tenant
shall advise Landlord if it desires to occupy the Early Portion. Early occupancy
of the Early Portion shall not trigger the Expansion Commencement Date or the
Expansion Rent Abatement (as defined herein) and for such occupancy, Tenant
shall pay an equitable portion of the Base Rent based upon the then current rate
for the Premises, and any other charges for the Early Portion (including
increased charges for Operating Expenses based upon the increased Tenant's
Proportionate Share), with Landlord and Tenant negotiating reasonably and in
good faith to determine such charges based on the square footage of the Early
Portion and the number of days Tenant occupies the Early Portion for the conduct
of its business prior to the actual Expansion Commencement Date at which time,
Tenant shall pay the Base Rent set forth in the Landlord's Notice (as defined
herein).

(c)Effective upon the Expansion Commencement Date, Tenant's Proportionate Share
of the Dibrell A Warehouse Building shall be 32.32431 percent, Tenant’s
Proportionate Share of the Receiving Room / Prizery Building shall be 8.41119
percent, and Tenant’s Proportionate Share of the Project shall be 22.82741
percent.  

4.Upfit of Expansion Space. Landlord shall provide an allowance to Tenant for
its use in the upfit of the Expansion Space in an amount of up to $250,000 (the
"Upfit Allowance").  The Upfit Allowance may be used by Tenant for permitting,
construction, architectural and engineering costs, including, costs for cable
and information technology. The manner in which Upfit Allowance is to be
provided and details of construction of the upfit for the Expansion Space shall
proceed per the terms of the Work Letter attached hereto and made a part hereof
as Exhibit B.

5.Base Rent.

(a)Commencing upon the Expansion Commencement Date, Base Rent shall be due and
payable for the portion of the Premises located in the (i) Dibrell Building of
approximately 16,539 rentable square feet (Suites A-100 and A-200) at the rate
of $18.50 per rentable square feet, triple-net, with a Base Annual Rent
Escalation of 2.75 percent each Lease Year, and (ii) Receiving Room Building
(Suite RR-30) of approximately 2,863 rentable square feet at the rate of $21.25
per rentable square feet, full service, with a Base Annual Rent Escalation of
2.75 percent each Lease Year.

(b)Provided there is no event of default under the Lease then in effect,
commencing with the Expansion Commencement Date, Base Rent under the Lease shall
be abated for a period of five months (the “Expansion Rent Abatement”).

6.Base Year. The Base Year for the purposes of calculating Additional Rent
attributable to increases in Operating Expenses for the Receiving Room, Suite 30
shall be 2016.

7.Operating Expenses.  During the Extended Term, Tenant shall continue to pay
Tenant's Proportionate Share of Operating Expenses as provided in the Lease, and
amended hereby for the portion of the Expansion Space located in the Dibrell
Building.  During 2015 and the Base Year of 2016, Tenant will not pay for
Operating Expenses attributable to Suite RR-30, as the Base Rent for the
Receiving Room space is a full-service rate with a 2016 base stop. In subsequent

2

 

--------------------------------------------------------------------------------

 

Lease Years, , Tenant will be charged for increases in Operating Expenses
attributable to Suite RR-30 over and above the Base Year 2016.

8.Direct Tenant Expenses. Tenant will arrange for the provision of service and
shall pay directly to each service provider all charges as follows:

a. Suites A-100 and A-200: all electricity, gas, and other utilities;
janitorial, telephone and internet/data used on or from the Premises together
with any taxes, penalties, surcharges, or the like pertaining thereto

b. Suite RR-30: all telephone and internet/data used on or from the Premises
together with any taxes, penalties, surcharges, or the like pertaining thereto

9.Security Deposit.  Section 9 of the Lease is hereby deleted and the following
new Section 9 inserted in lieu thereof:

Promptly upon the full execution of this Amendment (with delivery of a copy
thereof to Tenant), Tenant shall deposit the amount required to increase the
Security Deposit under the Lease to $123,269.08, four months Base Rent for the
Premises on the Expansion Commencement Date.  Provided there is no default or
event of default by Tenant under the Lease, the Security Deposit shall be
reduced to (i) three months Base Rent on the first anniversary of the Expansion
Commencement Date, and (ii) one month Base Rent on the second anniversary of the
Expansion Commencement Date.  Landlord will not be required to apply all or any
portion of the Security Deposit with respect to any particular violation or
default by Tenant but Landlord may apply all or any portion (as reasonably
required to effect a cure) of the Security Deposit to any violation, breach, or
default by Tenant hereunder.  Landlord will be entitled to hold the Security
Deposit in an account maintained by Landlord for such funds from all tenants of
Landlord.  Any interest paid on such an account will become a part of the
Security Deposit, accrue to the benefit of the Tenant (less any customary bank
fees or charges for maintaining such account), and be delivered to Tenant upon
termination of this Lease provided that the Security Deposit and interest
thereon have not been applied by Landlord to an event of default
hereunder.  Tenant will reimburse Landlord for such portions of the Security
Deposit as Landlord will from time to time apply with respect to any violation,
breach, or default by Tenant hereunder promptly upon written notice of such
application by Landlord.  Any portion of the Security Deposit which has not been
appropriated by Landlord in accordance with the provisions hereof will be
returned to Tenant within thirty (30) days after the termination of this Lease.

If Landlord conveys Landlord’s interest under this Lease, the Security Deposit,
or any part thereof not previously applied, shall be released by Landlord to
Landlord’s grantee (to the extent not applied to any default by Tenant
hereunder), and if so released, Tenant agrees to look solely to such grantee for
the proper application and return thereof in accordance with the Lease provided
that Tenant receives written notice of such conveyance.  Tenant agrees that
Tenant will not assign, and that neither Landlord, nor its successors and
assigns, will be bound by any such assignment, encumbrance or pledge, attempted
assignment, attempted pledge, or attempted encumbrance of the Security Deposit.

3

 

--------------------------------------------------------------------------------

 

Any mortgagee or ground lessor will not be responsible to Tenant for the return
or application of the Security Deposit, whether or not it succeeds to the
position of Landlord hereunder, unless the security deposit will have been
received in hand by such mortgagee or ground lessor.

Any unperformed obligations of Landlord or Tenant under this Section will
survive the termination of the Lease, for whatever reason, or any extension or
renewal hereof.

10.Right of Refusal.   Landlord hereby grants to Tenant a one-time right of
first refusal to lease space in the Project (the “Refusal Space”) under the
terms and conditions as provided below:

(i) So long as there is no default (beyond any applicable grace and/or cure
period) or event of default by Tenant under the Lease, Landlord will notify
Tenant when it has all or a portion of the Refusal Space offered for lease to a
third party (the “Third Party”) and the terms and conditions upon which Landlord
is willing to lease such space (“Landlord’s Notice”) .

(ii) Tenant shall provide written notice to Landlord, as to Tenant’s decision to
lease or not to lease the Refusal Space within ten (10) business days after
Landlord’s Notice is received.  If Tenant does provide to Landlord notice to
lease the Refusal Space, Landlord and Tenant will negotiate in good faith to
agree upon an amendment to the Lease to add the Refusal Space within ten (10)
business days after Landlord’s receipt of Tenant’s notice of intent to lease on
all the same terms provided to the Third-Party.  If Tenant does not provide
written notice to Landlord within ten (10) business days after receipt of the
Landlord's Notice, Tenant will have been deemed to have waived its right to
lease the Refusal Space and Landlord shall be free to enter into a lease with
the Third Party (upon substantially the same terms and conditions listed in
Landlord’s Notice), and Tenant shall have no further rights with respect to that
particular Refusal Space within the Project.  

Once Landlord has offered a specific portion of the Refusal Space to Tenant, and
Tenant has not leased such specific portion under the terms and conditions
provided in this Section, Tenant shall have no further right to such specific
portion; provided, however, the balance of the Refusal Space that has not been
offered to Tenant under this section remains subject to Tenant’s Right of First
Refusal provided herein.

The rights provided to Tenant in this Section (i) are subject to the
pre-existing rights of other tenants of the Building as described on Exhibit C,
attached hereto and made a part hereof, and (ii) shall not inure to the benefit
of any subtenant of all or a portion of the Premises.

11.Option to Extend.  Tenant shall have the option to extend the term of the
Lease for one period of five Lease Years (the "Renewal Term") provided that
Tenant shall give written notice to Landlord of its desire to exercise its right
to the Renewal Term at least one hundred and eighty days prior to the end of the
then current term; failing which the rights of Tenant under this Section shall
be null and void and of no further force and effect.  During the Renewal Term,
the terms of the Lease shall continue in full force and effect, including, that
Base Rent shall continue to increase by the Base Rent Escalation.  During the
Renewal Term,  the Premises shall be leased by Tenant "as is,” subject to
Landlord’s continuing Lease obligations (such as repair and maintenance).

4

 

--------------------------------------------------------------------------------

 

12.Parking.  With its lease of the Expansion Space, Tenant shall have the
non-exclusive right to the use of up to forty-five (45) parking spaces at the
Project.

13.Keys to Premises. Tenant shall be provided one key and/or fob for each of its
employees (now or hereafter employed) for use at the Premises. Landlord shall
have the right to charge a reasonable fee for replacement of any lost key or
fob.      

14.Brokerage.  Tenant and Landlord each warrants and represents to the other
that it has had no dealings with any real estate broker or agent in connection
with this Lease other than DTZ, the “Tenant Broker,” and Landlord agrees to pay
a fee to the Tenant Broker pursuant to separate written agreement.  Tenant and
Landlord each covenants to pay, hold harmless, and indemnify the other from and
against any and all costs, expenses, liabilities (including reasonable
attorneys’ fees), causes of action, claims or suits in connection with any
compensation, commission, fee, or charges claimed by any other real estate
broker or agent with respect to this Lease or the negotiation thereof, arising
out of any act of said party.

15.Severability. In the event any term, covenant or condition of this Amendment,
the Lease, or any amendments thereto shall to any extent be invalid or
unenforceable, the remainder shall not be affected thereby and each term,
covenant or condition shall be valid and enforceable to the full extent
permitted by law.

16.Successors and Assigns. This Amendment shall apply to, inure to the benefit
of, and be binding upon the parties hereto and upon their respective heirs,
legal representatives, successors and permitted assigns, except as otherwise
provided herein.        

17.Authority of Parties.  Each party hereto hereby certifies that it is
authorized to enter into this Amendment, and that those persons signing below on
its behalf are authorized to do so.

18.Full Force and Effect. Except as modified hereby, the Lease remains
unmodified and in full force and effect.

19.Governing Law.  This Amendment shall be governed by and construed in
accordance with the laws of the State of North Carolina.

20.Mutual Acknowledgment of Non-Existence of Claims.  Except as provided herein,
Landlord and Tenant acknowledge and agree that as of the day hereof there are no
known claims by either party against the other party hereto arising from the
relationship as Landlord and Tenant, respectively, pursuant to the Lease, as
amended.

21.Effective Date.  The provisions of this Amendment shall be effective as of
the day and year first written above.

22.Rights of Tenant.  Tenant shall have no options to renew or extend the term
of the Lease, rights to expand the Premises or rights of refusal except as
expressly provided in this Amendment.

[SIGNATURE PAGE FOLLOWS]

5

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have hereunto executed this Amendment as
of the day and year first above written.

 

TENANT:

 

 

 

 

 

PRECISION BIOSCIENCES, INC.

 

 

 

 

 

 

 

 

 

By:

  /s/ Matthew Kane

 

 

Print Name:

  Matthew Kane

 

 

Title:

  CEO

 

 

Date:

  June 20, 2015

 

 

 

 

 

 

 

 

 

LANDLORD:

 

 

 

 

 

 

VENABLE TENANT, LLC

 

 

 

 

 

 

By: SCIENTIFIC PROPERTIES, LLC

 

 

 

 

 

By:

  /s/ Barbra Rothschild

 

 

Barbra Rothschild, Manager

 

 

Date:

  20 June, 2015

 

 




6

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

FLOOR PLAN

 

 

Suite A-200

 

[gvxjy5si4hmk000004.jpg]

 

Receiving Room Suite-30

[gvxjy5si4hmk000005.jpg]




7

 

--------------------------------------------------------------------------------

 

EXHIBIT B

 

WORK LETTER

This Exhibit B sets forth the rights and obligations of Landlord and Tenant with
respect to the construction of the improvements to the Expansion Space Premises
as described on the Plans ("Tenant Improvements"). This Exhibit contemplates
that the following work will be performed, as further described herein, all
subject to the prior review and approval by Landlord: (i) preparation of a space
plan by the Architect; (ii) final design and engineering and preparation of
plans, specifications, and working drawings by the Architect (collectively, the
"Plans"); (iii) preparation by the general contractor of Landlord (the "General
Contractor") of an estimate of the cost of the Tenant Improvements; (iv)
submission to, and approval of Plans by, appropriate governmental authorities;
and (v) construction and installation of the Tenant Improvements pursuant to the
Plans on or prior to the Commencement Date, subject to Force Majeure and any
Tenant Delay.  

1.Allowance/Payment of Construction Costs.

(a)Landlord and Tenant shall mutually-approve and select a General Contractor to
construct the Tenant Improvements in accordance with a milestone schedule (the
“Schedule”), a copy of which shall be reasonably approved by Landlord and Tenant
prior to commencement of construction of the Tenant Improvements.  Landlord
acknowledges and agrees that Clancy & Theys is deemed approved as a potential
Contractor, should Tenant so choose.  Landlord and Tenant shall prepare and
mutually and reasonably approve a budget (the “Budget”) for the costs to
construct the Tenant Improvements (the “Construction Costs”). The Budget will
not include any amounts for furniture, fixtures (other than lighting),
equipment, or personal property of Tenant, which items will be paid for by
Tenant separately at its expense.  The Budget shall include a Construction
Contingency which shall be 5% of the Construction Costs.  Any unspent
Construction Contingency will accrue to the Tenant.  Change Orders (as
hereinafter defined) shall be funded from increases in the Contract (as
hereinafter defined).  Landlord agrees to fund a portion of the Construction
Costs through the provision of the Upfit Allowance of $250,000.  The Upfit
Allowance shall be used for items specifically outlined in the Budget and
mutually agreed upon by both Landlord and Tenant.  The Upfit Allowance shall be
used only for construction, design, and management costs related to fixed
improvements to the Building that are part of the Tenant Improvements. The Upfit
Allowance may not be used to offset any Rent payments owed to Landlord by
Tenant. Any costs incurred due to a Tenant Delay shall be charged against the
Upfit Allowance; provided, however, Tenant shall be given two (2) days’ notice
and opportunity to cure any Tenant Delay (including payment by Tenant of any
costs associated with such cure such as higher shipping charges) before any
costs are charged against the Upfit Allowance.  Landlord and Tenant acknowledge
and agree that the Construction Costs will be in excess of the Upfit Allowance,
and all costs for the Tenant Improvements in excess of the Upfit Allowance shall
be borne by Tenant.  Therefore, Tenant has agreed to place into an escrow
account maintained with Landlord (the "Escrow Account") an amount equal to the
Construction Costs as specified in the Budget minus the Upfit Allowance (the
“Tenant Improvement Overage”).  Landlord shall establish the Escrow Account as a
separate, interest bearing account in an FDIC insured institution. set forth
below, Landlord shall have the authority to make periodic deductions from the
Escrow Account as payment for the Construction Costs and the Escrow Account
shall be funded in full by Tenant prior to Landlord’s issuance of a Notice to
Proceed to the General Contractor. Failure by Tenant

8

 

--------------------------------------------------------------------------------

 

to deposit the Tenant Improvement Overage into the Escrow Account within five
(5) business days after a request from Landlord hereunder shall be a Tenant
Delay and a default in payment hereunder.  Tenant shall receive all interest
that accrues under the Escrow Account.

 

(b)The Upfit Allowance and Tenant Improvement Overage shall be disbursed by
Landlord upon satisfaction of the following conditions precedent: (i) Landlord
shall have received applications for payment certified by the Architect,
accompanied by evidence of the portion of the Tenant Improvements that have been
completed per the Plans, invoices and paid receipts for all such work completed,
and copies of executed lien waivers from those persons providing such work; and
(ii) all information and documentation provided to Landlord must be in form and
substance reasonably approved by Landlord.  Upon Tenant’s request, Landlord
shall provide Tenant an opportunity to review such information and
documentation.

 

(c)Provided the aforesaid conditions are met, Landlord shall pay the
Construction Costs at monthly intervals based upon design and construction
billing cycles. Each monthly payment of the Construction Costs shall be paid as
follows: fifty percent (50%) of such payment shall be paid from the Upfit
Allowance and the remaining fifty percent (50%) of such payment shall be paid
from the Tenant Improvement Overage through the Escrow Account. Within thirty
(30) days after the Commencement Date, Landlord shall prepare and submit to
Tenant a final statement that illustrates the total cost to construct the Tenant
Improvements and the amount paid from and remaining with respect to each of the
Tenant Improvement Overage as held in the Escrow Account, and the Upfit
Allowance.  If such statement indicates that Landlord has paid less than the
total amount of the Upfit Allowance, then Landlord shall pay Tenant an amount
equal to the Upfit Allowance minus the total amount previously paid by Landlord
within ten (10) days of the date of such statement.  If such statement reflects
that the amount deposited into Escrow Account by Tenant as the Tenant
Improvement Overage was greater than the amount required to be paid by Tenant,
then Tenant shall be entitled to a prompt refund of any such amounts.

(d)Unless otherwise specified in the Plans, materials used for the Tenant
Improvements at the Building shall be good quality, new, and customary for the
type of upfit contemplated in this Lease and in facilities comparable to the
Building and readily available in the market where the Building is located, all
as reasonably determined by Landlord.

(e)During construction of the Tenant Improvements, Landlord and Tenant or their
agents shall, on a weekly basis review work schedules, costs, expenses and
construction issues regarding the construction of the Tenant Improvements.  The
parties will hold periodic meetings, at mutually agreed upon times and
locations, to discuss the progress of the construction of the Tenant
Improvements. The General Contractor will provide an updated Budget, Schedule,
and RFI log every two weeks during construction of the Tenant Improvements.  The
General Contractor and Landlord reserve the right to cure self imposed delays in
the Schedule.

(f)Should a default or event of default occur by Tenant hereunder prior to the
Commencement Date, Landlord shall have the right to cease all construction of
the Tenant Improvements, and pursue all of its rights and remedies hereunder, or
available at law or in equity for any such default or event of default.

 

9

 

--------------------------------------------------------------------------------

 

2.Space Planning, Design and Working Drawings. Tenant shall engage Integrated
Design (the “Architect”) to prepare the Plans. Tenant may include fees
previously paid to the Architect in the approved Budget.  Any Architect’s fees
reimbursed to Tenant from the Upfit Allowance shall be paid from the Upfit
Allowance by Landlord upon receipt and approval by Landlord of invoices and lien
waivers for work performed.  If the Architect used by Tenant is not qualified
with respect to compliance of the Plans with historic tax credit laws, statutes
and regulations, Belk Architecture or another architect with historic tax credit
expertise shall review the Plans to insure compliance with the requirements of
State and Federal law for historic tax credits and all the costs for such review
shall be borne by Landlord. Tenant shall review and respond to any request for
approval of the draft plans or final Plans (by U.S. Mail, facsimile, or email)
within five (5) business days after a request from either the Architect or
Landlord.  Any modifications of the Plans sought by Tenant shall be reviewed and
subject to the approval of Landlord prior to the modification of the Plans.  All
communication by Tenant to Landlord with respect to the Tenant Improvements
shall be in writing. Tenant shall designate an Authorized Representative to work
with Landlord with respect to the Tenant Improvements, and Landlord shall not be
obligated to respond to any instructions, approvals, changes, or other
communications from anyone claiming to act on Tenant's behalf other than
Tenant's Authorized Representative.  Review and approval by Landlord of the
Plans shall not be construed as any statement by Landlord as to the compliance
of the Plans with Applicable Laws.  

 

3.Construction of Tenant Improvements.  Landlord shall, via the General
Contractor, obtain all state and local licenses, permits and approvals (whether
governmental or non‑governmental) required to construct the Tenant Improvements
and for Tenant's occupancy of the Expansion Space.  Landlord shall provide
access to the General Contractor for Construction of the Tenant Improvements and
to the extent such access requires entry through space occupied by other
tenants, Landlord shall provide for such access at its sole cost and
expense.  The Landlord shall engage, subject to Tenant’s reasonable approval, a
general contractor to construct the Tenant Improvements (the “General
Contractor”).  The General Contractor shall construct and install the Tenant
Improvements in accordance with the Plans which expense shall be deducted from
the Upfit Allowance. The Tenant Improvements shall be delivered via Associated
General Contractors (AGC) Guaranteed Maximum Price Contract (the "Contract")
with Liquidated Damages of $500.00 per day, and a payment and performance
bond.  Any Liquidated Damages (less cost of collection) paid to Landlord shall
accrue to the Tenant; provided, however, any paid Liquidated Damages for any
Tenant Delay shall accrue to Landlord.  The General Contractor shall obtain at
least three (3) bids for all major trade work at the Expansion Space.  Landlord
will work with the General Contractor to complete the Tenant Improvements by the
Commencement Date.  All contracts with vendors and subcontractors for
construction of the Tenant Improvements will be negotiated by the General
Contractor.  All work performed in connection with the construction of the
Expansion Space shall be performed in a good and workmanlike manner, in
accordance with all Applicable Laws and the final approved Plans.  If materials
are not readily available, require quick ship charges, or require substitution,
the Tenant will be given notice and the opportunity to select alternate
materials.  Landlord shall insure that the Architect conducts a periodic review
(a minimum of once every two weeks) of the progress of construction to ensure
compliance with the Plans. Tenant may from time to time request in writing
changes to the Plans (a “Change Order”), subject to Landlord’s consent, which
shall not be unreasonably withheld.  Landlord shall cause Contractor to provide
an estimate of any change in the Construction Cost and/or Schedule.  Tenant

10

 

--------------------------------------------------------------------------------

 

shall have the right to elect whether or not to proceed with the Change Order
within five (5) business days after receipt of such estimate. Upon such approval
by Tenant, or confirmation by Landlord that the Change Order will not result in
any change in cost and/or Schedule, Landlord shall implement the Change Order as
part of the Tenant Improvements.  Landlord acknowledges that Tenant may hire the
General Contractor and/or any subcontractors to perform other work items (in
accordance with the terms and conditions of the Lease) within the original
Premises concurrently with the Tenant Improvements, provided such work does not
require changes to the Schedule.

 

Tenant acknowledges that the following items may result in changes to the Budget
and/or Schedule:

(i)Municipal or other governmental inspectors require changes to the Expansion
Space such as code compliance changes.  In such event, Landlord will notify
Tenant of the required changes, but the increased cost of such changes, if any,
and any delay associated with such changes shall be the responsibility of
Tenant.

(ii) Change Orders approved by Tenant.  Any increased costs and delays due to
such approved Change Orders shall be the responsibility of Tenant.  Any delays
caused by such approved Change Orders shall not delay the Commencement Date of
the Lease.  Landlord shall not charge Tenant any administrative fees in respect
of any Change Orders.  Tenant shall have five (5) business days to review and
approve all Change Orders and any additional review time by Tenant shall be a
Tenant Delay.

 

(iii)If materials are not readily available, require quick ship charges, or
require substitution, provided Landlord shall identify any such materials within
ten (10) days of final approval of the Plans, and in any such case, Tenant will
be given notice and the opportunity to select alternate materials.  

 

(iv)Any Tenant Delay.

 

4.Repairs and Corrections. Landlord shall require of the General Contractor and
any subcontractor constructing the Tenant Improvements no less than a one year
express repair and/or replacement warranty covering such work.  All
manufacturers’ and builders’ warranties with respect to the Tenant Improvements
shall be assigned to Tenant to the extent possible and necessary to assist
Tenant in effecting any of Tenant’s repair obligations under the Lease without
recourse to Landlord.  Landlord agrees to enforce for the benefit of Tenant any
warranties or guarantees issued in connection with construction of the Tenant
Improvements.  Tenant shall repair or correct any defective work or materials
installed by Tenant or any contractor other than the General Contractor (except
subcontractors engaged by the General Contractor), or any work or materials that
prove defective as a result of any act or omission of Tenant or any Tenant
Party, provided that selection of materials by Tenant is not such an act or
omission, and provided further that work and materials done or installed by the
General Contractor or its vendors and subcontractors is not such an act or
omission.  For purposes of this Section, Landlord will not be considered to be
Tenant’s agent, invitee, licensee, subtenant, customer, client, or guest.  

 

11

 

--------------------------------------------------------------------------------

 

5.Punchlist.  Landlord shall provide Tenant with written notice when Landlord
believes that substantial completion of the Tenant Improvements has been
achieved.  Promptly following delivery of such notice, Tenant’s Representative
and Landlord’s Representative shall jointly inspect the Tenant Improvements,
and, Landlord and Tenant shall mutually and reasonably prepare a punchlist of
items remaining with respect to the Tenant Improvements that require repair or
completion (the “Punchlist”).  Pursuant to its contract with Landlord, General
Contractor shall make all repairs and completions noted on the Punchlist with
respect to the Tenant Improvements within forty-five (45) days (extended for
Force Majeure and any Tenant Delay) after receipt of the Punchlist with any
Liquidated Damages paid by the General Contractor for a delay in completion of
the Punchlist accruing to the benefit of Tenant.  

 

6.Move-In by Tenant.  Tenant shall schedule its move into the Expansion Space
with Landlord prior to occupying any portion of the Expansion Space.

 

7.Tenant Representative.  Whenever Landlord or any contractor responsible for
the Tenant Improvements shall need to communicate with Tenant about the Tenant
Improvement related matters, including Change Orders, Landlord or such
contractor shall contact Todd Melby at todd.melby@precisionbiosciences.com or
(330) 329-4015.

 

8.Landlord Representative.  Whenever Tenant or any contractor responsible for
the Tenant Improvements shall need to communicate with Landlord about the Tenant
Improvement related matters, including Change Orders, Tenant or such contractor
shall contact David.Green@scientificproperties.com, or (919) 605-0804.

 

 

12

 

--------------------------------------------------------------------------------

 

EXHIBIT C

 

TENANTS WITH SUPERIOR RIGHTS OF REFUSAL

 

 

1.

Cumming Construction Management, Inc. (first floor of Prizery Building); and

 

2.

Roivant Sciences, Inc. (continuous “right of offer” for contiguous space on
second floor of Prizery Builidng).

 

 

 

--------------------------------------------------------------------------------

 

THIRD AMENDMENT TO THE LEASE AGREEMENT

THIS THIRD AMENDMENT TO THE LEASE AGREEMENT (the "Amendment") is made and
entered into as of January 12, 2016 by and between VENABLE TENANT, LLC, a North
Carolina limited liability company (the "Landlord"), and PRECISION BIOSCIENCES,
INC., a Delaware corporation (the "Tenant").

 

WITNESSETH:

 

WHEREAS, pursuant to that certain Lease Agreement dated April 5, 2010 by and
between Landlord and Tenant, as amended by that certain First Amendment to Lease
Agreement dated August 19, 2011, Tenant leased certain premises known as Suite
100 in the Dibrell A Building at 302 East Pettigrew Street, Durham, NC (the
Lease Agreement and all amendments thereto shall be referred to herein
collectively as the "Lease"); and

 

WHEREAS, Landlord and Tenant have amended the Lease by Second Amendment to Lease
Agreement dated July 13, 2015 (the "Second Amendment");

 

NOW, THEREFORE, in consideration of cash in hand paid and the promises and the
provisions contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, Landlord and Tenant
hereby agree as follows:

 

1.Definition of Terms.  All capitalized terms contained herein and not otherwise
defined shall be defined as provided in the Lease.

2.Rent Abatement Payment.  Landlord and Tenant have agreed that in consideration
of the payment by Landlord to Tenant of $51,023.00, Tenant hereby waives and
releases any and all right Tenant may have for any further abatement of Rent
(Landlord having already waived Tenant’s Rent obligation for January, 2016) as
described in the Second Amendment with respect to the portion of their Premises
located in Suite A-100 in the Dibrell Building at the Project.  For purposes of
clarity, Landlord and Tenant acknowledge and agree that the Expansion
Commencement Date (as such term is defined in the Second Amendment) shall be
January 1, 2016.

3.Dibrell Building.  Notwithstanding any provision in the Second Amendment to
the contrary, Landlord and Tenant hereby confirm and agree that the total
rentable square footage leased by Tenant in the Dibrell Building is 16,701
rentable square, consisting of Suite A-100 of 8,274 rentable square feet, and
Suite A-200 of 8,427 rentable square feet.

4.Brokerage.  Tenant and Landlord each warrants and represents to the other that
it has had no dealings with any real estate broker or agent in connection with
this Amendment.  Tenant and Landlord each covenants to pay, hold harmless, and
indemnify the other from and against any and all costs, expenses, liabilities
(including reasonable attorneys’ fees), causes of action, claims or suits in
connection with any compensation, commission, fee, or charges claimed by any
real estate broker or agent with respect to this Amendment or the negotiation
thereof, arising out of any act of said party.

4.Severability. In the event any term, covenant or condition of this Amendment,
the Lease, or any amendments thereto shall to any extent be invalid or
unenforceable, the remainder

 

--------------------------------------------------------------------------------

 

shall not be affected thereby and each term, covenant or condition shall be
valid and enforceable to the full extent permitted by law.

5.Successors and Assigns. This Amendment shall apply to, inure to the benefit
of, and be binding upon the parties hereto and upon their respective heirs,
legal representatives, successors and permitted assigns, except as otherwise
provided herein.        

6.Authority of Parties.  Each party hereto hereby certifies that it is
authorized to enter into this Amendment, and that those persons signing below on
its behalf are authorized to do so.

7.Full Force and Effect. Except as modified hereby, the Lease remains unmodified
and in full force and effect.

8.Governing Law.  This Amendment shall be governed by and construed in
accordance with the laws of the State of North Carolina.

9.Mutual Acknowledgment of Non-Existence of Claims.  Except as provided herein,
Landlord and Tenant acknowledge and agree that as of the day hereof there are no
known claims by either party against the other party hereto arising from the
relationship as Landlord and Tenant, respectively, pursuant to the Lease, as
amended.

10.Effective Date.  The provisions of this Amendment shall be effective as of
the day and year first written above.

 

[SIGNATURE PAGE FOLLOWS]




2

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have hereunto executed this Amendment as
of the day and year first above written.

 

TENANT:

 

 

 

 

 

PRECISION BIOSCIENCES, INC.

 

 

 

 

 

 

 

 

 

By:

  /s/ Todd Melby

 

 

Print Name:

  Todd Melby

 

 

Title:

  CFO/COO

 

 

Date:

  January 18, 2016

 

 

 

 

 

 

 

 

 

LANDLORD:

 

 

 

 

 

 

VENABLE TENANT, LLC

 

 

 

 

 

 

By: SCIENTIFIC PROPERTIES, LLC,

 

 

its managing member

 

 

 

 

 

 

 

 

By:

  /s/ Garril Kueber

 

 

Garril Kueber, Limted Manager / CEO

 

 

Date:

  January 18, 2016

 

 

 

 

 

3

 

--------------------------------------------------------------------------------

 

FOURTH AMENDMENT TO lease agreement

 

THIS FOURTH AMENDMENT TO LEASE AGREEMENT (this "Amendment") is made as of the
30th day of September, 2016 by and between VENABLE CENTER, LLC, a North Carolina
limited liability company ("Landlord"), and PRECISION BIOSCIENCES, INC., a
Delaware corporation ("Tenant"), with respect to the following recitals:

 

(a)Landlord is the current owner of a group of interconnected buildings situated
at 302 East Pettigrew Street, Durham, North Carolina known collectively as
“Venable Center” (the “Project”), which comprises Dibrell A (“Dibrell A”),
Dibrell B (“Dibrell B”), the Receiving Room (the “Receiving Room”) and the
Prizery (the “Prizery”).  The first and second floors of the Prizery are shown
in more detail on Exhibit B attached hereto and incorporated herein by
reference.

(b)Pursuant to that certain Lease Agreement dated April 5, 2010, as modified by
a First Amendment to Lease Agreement dated August 19, 2011 and by a Second
Amendment to the Lease Agreement dated July 13, 2015 (the “Second Amendment”)
and by a Third Amendment to the Lease Agreement dated January 12, 2016
(collectively, the "Lease"), Landlord (as successor to Venable Tenant LLC)
leases to Tenant certain office space in the Project (the "Current Premises")
consisting of approximately 16,701 square feet of rentable area in Dibrell A
(Suite A-100 = 8,274 RSF; Suite A-200 = 8,427 RSF, collectively referred to
herein as the “Current DA Premises”) and 2,863 square feet of rentable area in
the Receiving Room (referred to herein as the “Current RR Premises”), as more
particularly described in the Lease;

(c)The term of the Lease is currently scheduled to expire July 31, 2021.

(d)Landlord and Tenant have agreed to extend the term of the Lease, to add
certain space to the premises demised under the Lease, and to make certain other
modifications to the Lease as set forth hereinbelow;

(e)All capitalized terms used in this Amendment that are not otherwise defined
herein shall have the meanings ascribed to such terms in the Lease.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Landlord and Tenant agree as follows:

1.The Term of the Lease is hereby extended through July 31, 2024 (the
“Expiration Date”).

2.Effective as of the respective Expansion Dates set forth below, Landlord
hereby leases to Tenant, and Tenant hereby leases from Landlord, the following
additional premises in the Project, as outlined on Exhibit A attached hereto:

 

--------------------------------------------------------------------------------

 

(a)approximately 11,621 Rentable Square Feet (“RSF”) located in the Receiving
Room (the “RR Expansion Premises”).  The Expansion Date for the RR Expansion
Premises shall be the 150th day following the date that Landlord delivers
possession of the RR Expansion Premises to Tenant (in good and tenantable
condition, broom clean, with all systems serving same in good working order),
which delivery date is anticipated to be September 15, 2016 (resulting in an
anticipated Expansion Date of February 15, 2017);

(b)approximately 7,494 RSF located on the 2nd floor of the Prizery (the “PR
Second Floor Expansion Premises”), as shown on Exhibit B.  Tenant acknowledges
that certain portions of the PR Second Floor Expansion Premises are currently
vacant and other portions of the PR Second Floor Expansion Premises are
currently occupied by various tenants.  Landlord shall deliver possession of
each portion of the PR Second Floor Expansion Premises to Tenant as such portion
of the PR Second Floor Expansion Premises is vacant and available to be
delivered to Tenant (but, so long as Tenant does not commence the conduct of
business in any portion of the PR Second Floor Expansion Premises, such partial
delivery shall not trigger commencement of the term with respect to the same,
nor commencement of the Base Rent “clock,” as Tenant will be unable to commence
its construction activities until the full floor is delivered in accordance with
this Amendment; however, if Tenant commences the conduct of business in any
portion of the PR Second Floor Expansion Premises, then the term will commence
with respect to all portions of the PR Second Floor Expansion Premises that have
been delivered to Tenant).  Landlord agrees to endeavor in good faith to
terminate or relocate the existing tenants of the PR Second Floor Expansion
Premises, so as to deliver possession of each portion of the PR Second Floor
Expansion Premises to Tenant as promptly as practicable.  The Expansion Date
with respect to the entire PR Second Floor Expansion Premises (unless occurring
sooner with respect to portions of the PR Second Floor Expansion Premises
pursuant to the foregoing provisions of this Section 2(b)) shall be the
thirtieth (30th) day following the date that possession of the entire PR Second
Floor Expansion Premises is delivered to Tenant (in good and tenantable
condition, broom clean, with all systems serving same in good working order);

(c)approximately 7,416 RSF on the first floor of Dibrell B (the “DB First Floor
Expansion Premises”).  Tenant acknowledges that the DB First Floor Expansion
Premises is currently occupied by a tenant whose lease term expires June 30,
2019, but that such current tenant may be induced to vacate the DB First Floor
Expansion Premises sooner than such scheduled lease expiration date.  Tenant
will take possession of the DB First Floor Expansion Premises as soon as such
space is vacant and available.  The Expansion Date for the DB First Floor
Expansion Premises shall be the 90th day following the date that Landlord
delivers possession of the DB First Floor Expansion Premises to Tenant (in good
and tenantable condition, broom clean, with all systems serving same in good
working order).  Rent shall be paid on the same terms (on a per square foot
basis) as the RR Expansion Premises;

(d)approximately 7,416 RSF on the second floor of Dibrell B (the “DB Second
Floor Expansion Premises”).  Tenant acknowledges that the DB Second Floor
Expansion Premises is currently occupied by a tenant whose lease term expires
June 30, 2019.  Landlord will use best efforts to cause the current tenant of
the DB Second Floor Expansion

2

 

--------------------------------------------------------------------------------

 

Premises to vacate such space as soon as possible; provided that Landlord shall
not be obligated to offer such current tenant any payment or other economic
inducement to vacate such space prior to the expiration of such current tenant’s
lease term.  Tenant will take possession of the DB Second Floor Expansion
Premises as soon as such space is vacant and available.  The Expansion Date for
the DB Second Floor Expansion Premises shall be the 30th day following the date
that Landlord delivers possession of the DB Second Floor Expansion Premises to
Tenant (in good and tenantable condition, broom clean, with all systems serving
same in good working order).  Rent shall be paid on the same terms (on a per
square foot basis) as the PR Second Floor Expansion Premises;

3.Base Rent with respect to each Expansion Premises shall be as set forth in the
following tables:

RR Expansion Premises (11,621 SF)

 

Months Following RR
Expansion Premises
Expansion Date

 

1 - 12

13 - 24

25 - 36

37 - 48

49 - 60

61 - 72

73 - 84

85 - Expiration Date

Annual Base Rent per
Rentable Square Foot
(NNN)

 

$19.25

$19.78
$20.32
$20.88
$21.46

$22.05

$22.65

$23.28

 

 

Monthly Rent

 

$18,642.02

$19,155.29
$19,678.23
$20,220.54
$20,782.23

$21,353.59

$21,934.64

$22,544.74

 

PR Second Floor Expansion Premises (or respective portions thereof) (7,494 SF)

 

Months Following PR
Second Floor Expansion
Premises Expansion Date

 

1 - 12

13 - 24

25 - 36

37 - 48

49 - 60

61 - 72

73 - 84

85 - Expiration Date

Annual Base Rent per
Rentable Square Foot

(FS)

 

$25.00

$25.69
$26.39
$27.12
$27.87

$28.63

$29.42

$30.23

 

 

Monthly Rent

 

$15,612.50

$16,043.41
$16,480.56
$16,936.44
$17,404.82

$17,879.44

$18,372.79

$18,878.64

 

3

 

--------------------------------------------------------------------------------

 

Landlord and Tenant agree to reasonably document (via e-mail or otherwise in
writing) the relevant Expansion Date for each of the Expansion Premises, for the
avoidance of confusion or misunderstanding.  

 

DB First Floor Expansion Premises (7,416 SF)

 

Months Following RR
Expansion Premises
Expansion Date*

 

1 - 12

13 - 24

25 - 36

37 - 48

49 - 60

61 - 72

73 - 84

85 - Expiration Date

Annual Base Rent per
Rentable Square Foot

(NNN)

 

$19.25

$19.78
$20.32
$20.88
$21.46

$22.05

$22.65

$23.28

 

 

Monthly Rent

 

$11,896.50

$12,224.04
$12,557.76
$12,903.84
$13,262.28

$13,626.90

$13,997.70

$14,387.04

 

DB Second Floor Expansion Premises (7,416 SF)

 

Months Following PR
Second Floor Expansion
Premises Expansion Date*

 

1 - 12

13 - 24

25 - 36

37 - 48

49 - 60

61 - 72

73 - 84

85 - Expiration Date

Annual Base Rent per
Rentable Square Foot

(FS)

 

$25.00

$25.69
$26.39
$27.12
$27.87

$28.63

$29.42

$30.23

 

 

Monthly Rent

 

$15,450.00

$15,876.42
$16,309.02
$16,760.16
$17,223.66

$17,693.34

$18,181.56

$18,682.14

*Base Rent with respect to the DB First Floor Expansion Premises and the DB
Second Floor Expansion Premises shall commence to accrue only as of the
respective Expansion Dates applicable to each of such spaces.  From and after
the respective Expansion Date applicable to each of such spaces, Base Rent shall
be payable in the amounts set forth in the foregoing tables (and any rental
amounts shown in the foregoing tables as being in effect during the periods
preceding such Expansion Dates shall be relevant only for the purpose of
determining the applicable escalated rental amounts due from and after such
Expansion Dates).  The purpose of measuring the periods in the foregoing tables
from the Expansion Dates applicable to the RR Expansion Premises and the PR
Second Floor Expansion Premises is so that the Base Rent per rentable square
foot in effect from time-to-time with respect to the DB First Floor Expansion
Premises will be the same as the Base Rent per rentable square foot

4

 

--------------------------------------------------------------------------------

 

in effect with respect to the RR Expansion Premises, and the Base Rent per
rentable square foot in effect from time-to-time with respect to the DB Second
Floor Expansion Premises will be the same as the Base Rent per rentable square
foot in effect with respect to the PR Second Floor Expansion Premises.

Notwithstanding anything in the foregoing to the contrary, provided no Event of
Default then exists under the Lease, Landlord agrees to grant Tenant an
abatement of the Base Rent due with respect to each of the Expansion Premises,
in an amount as set forth herein.  With respect to the RR Expansion Premises and
the PR Second Floor Expansion Premises, the rental abatement shall be five (5)
monthly installments of the Base Rent.  With respect to each Expansion Premises
having an Expansion Date later than February 1, 2017 (other than the RR
Expansion Premises and the PR Second Floor Expansion Premises), the rental
abatement shall be the product of (i) five (5) monthly installments of the Base
Rent multiplied by (ii) a fraction, the numerator of which is the number of full
calendar months remaining in the Term of this Lease as of the Expansion Date
applicable to such Expansion Premises and the denominator of which is
eighty-nine (89).  Such abatement shall be applied to the monthly installments
of Base Rent that would otherwise be due for the months commencing with January
2018; provided that, with respect to any Expansion Premises whose Expansion Date
occurs later than January 1, 2018, the abatement period shall be the first full
and partial calendar months following the Expansion Date applicable to such
Expansion Premises.

4.Effective as of the Expansion Date for the RR Expansion Premises (which date
is referred to herein as the “RR Adjustment Date”), the Base Rent with respect
to the Current RR Premises shall be converted to a “triple-net” rental rate, and
Tenant shall pay, with respect to the Current RR Premises, its Proportionate
Share of all Operating Expenses from and after the Expansion Date for the RR
Expansion Premises.  Effective as of the RR Adjustment Date, the Base Rent with
respect to the Current RR Premises shall be as set forth in the following table:

Current RR Premises (2,863 SF)

 

 

Period

 

 

RR Adjustment Date – 2/28/17

3/1/17 - 2/28/18

3/1/18 – 2/28/19

3/1/19 –2/28/20

3/1/20 – 2/29/21

3/1/21 – 7/31/21

Annual Base Rent per
Rentable Square Foot

(NNN)

 

$15.25

$15.67

$16.10

$16.54

$17.00

$17.47

 

 

Monthly Rent

 

$3,638.40

$3,738.45

$3,841.26

$3,946.89

$4,055.43

$4,166.96

5.Effective as of August 1, 2021, Base Rent with respect to the Current RR
Premises and the Current DA Premises shall be the then-current rates of the
Receiving Room (both on a NNN basis), as illustrated in the following tables:



5

 

--------------------------------------------------------------------------------

 

Current RR Premises (2,863 SF)

 

 

 

Period*

 

8/1/21 – 60

61 – 72

73 – 84

85 – Expiration Date

 

Annual Base Rent per
Rentable Square Foot
(NNN)

 

$21.46

$22.05

$22.65

$23.28

 

 

Monthly Rent

 

$5,120.00

$5,260.76

$5,403.91

$5,554.22

*Escalations based on number of months following RR Expansion Premises Expansion
Date, consistent with Section 3 of this Amendment.

Current DA Premises (16,701 SF)

 

 

 

Period*

 

8/1/21 – 60

61 – 72

73 – 84

85 – Expiration Date

 

Annual Base Rent per

Rentable Square Foot

(NNN)


$21.46

$22.05

$22.65

$23.28

 

 

 

Monthly Rent


$29,866.96

$30,688.09

$31,523.14

$32,399.94

*Escalations based on number of months following RR Expansion Premises Expansion
Date, consistent with Section 3 of this Amendment.

6.Tenant’s Proportionate Share of Operating Expenses with respect to the
respective Expansion Premises is as follows:

Expansion Premises

Tenant’s Proportionate
Share of the Building

Tenant’s Proportionate
Share of the Project

RR Expansion Premises

79.25482%

12.76767%

PR Second Floor Expansion Premises

22.07039%

8.70729%

DB First Floor Expansion Premises

50.00000%

8.62655%

DB Second Floor Expansion Premises

50.00000%

8.62655%

The Base Rent stated above with respect to the RR Expansion Premises and the DB
First Floor Expansion Premises is a “triple-net” rental rate, and Tenant shall
pay, with respect to each such Expansion Premises, its Proportionate Share of
all Operating Expenses from and after the Expansion Date applicable to each such
Expansion Premises.  The Base Rent stated above with

6

 

--------------------------------------------------------------------------------

 

respect to the PR Second Floor Expansion Premises and the DB Second Floor
Expansion Premises is a “full-service” rental rate, and Tenant shall pay, with
respect to each such Expansion Premises, from and after January 1, 2018, its
Proportionate Share of increases in Operating Expenses over the Operating
Expenses incurred in calendar year 2017.

7.Landlord hereby agrees to grant Tenant an allowance (“Improvements Allowance”)
with respect to each Expansion Premises.  The Improvements Allowance granted
with respect to each Expansion Premises shall be calculated by reference to the
Base Improvements Allowance per Rentable Square Foot (“Base Amount”) set forth
in the following table:

Expansion Premises

Base Improvements Allowance
per Rentable Square Foot

RR Expansion Premises

$45.00

PR Second Floor Expansion Premises

$25.00

DB First Floor Expansion Premises

$45.00

DB Second Floor Expansion Premises

$25.00

For the RR Expansion Premises and the PR Second Floor Expansion Premises, the
Improvements Allowance shall be the Base Amount set forth in the foregoing
table.  For each Expansion Premises having an Expansion Date later than February
1, 2017 (other than the RR Expansion Premises and the PR Second Floor Expansion
Premises), the Improvements Allowance shall be the product of (i) the Base
Amount set forth in the foregoing table multiplied by (ii) a fraction, the
numerator of which is the number of full calendar months remaining in the Term
of this Lease as of the Expansion Date applicable to such Expansion Premises and
the denominator of which is eighty-nine (89).

The Improvements Allowances shall be applied toward the cost of the design and
construction of any alterations Tenant desires to perform in the Expansion
Premises in conjunction with Tenant’s initial occupancy of such Expansion
Premises.  Any portion of the Improvements Allowances may be applied to pay the
fees of the architect and engineers and any project manager employed by Tenant
with respect to such alterations, as well as any permit costs and fees.

The cost of Tenant's alterations in each of the Expansion Premises shall be paid
first out of the applicable Improvements Allowance until the Improvements
Allowance is exhausted.  Tenant shall deliver to Landlord, no more frequently
than once per month, invoices for work performed hereunder together with any
other supporting documentation reasonably requested by Landlord.  Provided no
Event of Default then exists under the Lease, the Improvements Allowance (or
portions thereof) shall be disbursed to Tenant within thirty (30) days following
Tenant's submission to Landlord of paid invoices for work related to alterations
performed by Tenant in the Expansion Premises, accompanied by waivers of liens
executed by all contractors employed by Tenant for the performance of such
work.  If the cost of Tenant's alterations in the Expansion Premises exceeds the
amount of the applicable Improvements Allowance, the excess shall be paid by
Tenant after the Improvements Allowance is fully exhausted.  Notwithstanding the
foregoing,

7

 

--------------------------------------------------------------------------------

 

the Improvements Allowance associated with any particular Expansion Premises may
be utilized by Tenant in the Expansion Premises with which it is associated
and/or in any other Expansion Premises that is delivered to Tenant either
concurrently with or following the delivery date of the Expansion Premises with
which such Improvements Allowance is associated.  Tenant may also submit
invoices for an existing or completed Expansion Premises project when a new
Improvements Allowance becomes available.

Any portion of the Improvements Allowance that has not been utilized by the date
that is twelve (12) months following the last Expansion Date applicable to any
of the Expansion Premises (as referenced in Section 2 of this Amendment) shall
revert to Landlord.

In no event may any portion of the Improvements Allowances may be utilized with
respect to alterations or refurbishment performed in the Current Premises.

8.Landlord hereby agrees to grant Tenant an allowance in the amount of
$97,820.00 (the "Refurbishment Allowance"), to be applied toward the cost of
performing alterations and refurbishment in the Current Premises.  Any portion
of the Refurbishment Allowances may be applied to pay the fees of the architect
and engineers and any project manager employed by Tenant with respect to such
alterations, as well as any permit costs and fees.  Provided no Event of Default
then exists under the Lease, the Refurbishment Allowance (or portions thereof)
shall be disbursed to Tenant within thirty (30) days following Tenant's
submission to Landlord of paid invoices for alterations or refurbishment
performed by Tenant in the Current Premises after the date of this Amendment,
accompanied by waivers of liens executed by all contractors employed by Tenant
for the performance of such work (to the extent reasonably
required).  Requisitions shall be submitted by Tenant no more frequently than
once per month.  If the cost of Tenant's alterations and refurbishment in the
Current Premises exceeds the amount of the Refurbishment Allowance, the excess
shall be paid by Tenant after the Refurbishment Allowance is
exhausted.  Additionally, Tenant may elect to apply any unexpended Refurbishment
Allowance toward work in any Expansion Premises, on the same terms and
conditions as listed in Section 7 above.

9.Landlord acknowledges that, following delivery of the RR Expansion Premises to
Tenant, Tenant will be the exclusive user of the “private shipping and receiving
area” of the loading dock in the Receiving Room, as shown on the attached
Exhibit A (the “S&R Area”), except as specifically provided herein.  Landlord
shall reasonably cooperate with Tenant to facilitate Tenant’s use of the loading
dock as the primary user thereof; and Tenant agrees to afford Landlord and other
tenants of the Receiving Room reasonable access to and use of such loading dock,
provided that such access and use does not materially impair Tenant’s use of
such facility. Landlord agrees that it will use best efforts to give Tenant not
less than twenty-four (24) hours’ prior notice (which need not be in writing) to
access and to use the loading dock so that Tenant can appropriately coordinate
(clearance of space and security of items in the space).  Tenant, at Tenant’s
sole cost, shall relocate the existing mailboxes in the loading dock to a
mutually-agreeable location outside the S&R Area, and shall provide a means of
access to the IT cabinet that does not require access through the S&R Area, such
work to be subject to Landlord’s reasonable prior approval.

8

 

--------------------------------------------------------------------------------

 

10.Tenant shall have the right, at Tenant’s expense and for its own use, to
purchase, install, maintain and operate at the Project an emergency power
generator (the "Generator") and a fuel tank (the "Tank") for the Generator,
subject to the following terms and conditions:  

(a)The Generator and Tank and associated wiring shall be installed by
contractors reasonably pre-approved by Landlord, in a good and workmanlike
manner and in accordance with the reasonable directions of Landlord relative
thereto.  Tenant and/or its contractors shall provide all appropriate insurance
for such installation.  Tenant shall deliver to Landlord detailed plans and
specifications for the Generator and the Tank (including the proposed location
of the Generator and the Tank) and a copy of Tenant's contract for installing
the Generator and the Tank, which plans and specifications and contract and the
location of the Generator and Tank shall be subject to Landlord's reasonable
approval.  If deemed desirable by Landlord, Tenant shall cause the space within
which the Generator and Tank are located to be screened in a manner that is
reasonably acceptable to Landlord.  

 

(b)Tenant shall pay all costs of design, installation, operation, utilization,
replacement, maintenance and removal of the Generator and the Tank, including
(without limitation) the cost of any piping needed to connect the Generator and
the Tank.  Any damage to the Project or other property of Landlord or any other
tenant resulting from the installation or maintenance of the Generator and Tank
shall be promptly repaired at Tenant's sole cost and expense.

 

(c)Tenant covenants that it will not use its Generator or the Tank in a manner
that will unreasonably interfere with Landlord's and/or any current or future
tenant's use of the Project.  

 

(d)Tenant shall be responsible for procuring all licenses and permits required
for the installation, use or operation of the Generator and the Tank.

 

(e)The Generator and Tank shall be designed, constructed, installed, maintained
and operated in strict compliance with all applicable environmental laws.

 

(f)Landlord shall have no liability for any damage to, or caused by, the
Generator and Tank.  Tenant hereby indemnifies and agrees to hold Landlord
harmless from any loss or damage which Landlord may sustain in connection with
the Generator and Tank, including all liabilities, costs or expenses of any kind
or nature incurred in connection with any claim or proceeding brought thereon
and the defense thereof.

 

(g)Tenant is hereby granted nonexclusive easements and licenses for (i) use of
any shafts required to install the electrical wiring for the Generator; and (ii)
access to the Generator and the Tank at all reasonable times and in
emergencies.  The Generator shall be connected to the Premises by electrical
wiring, the installation of which shall be performed by Tenant’s contractor, at
Tenant's sole expense.  

(h)At Landlord's request, the Generator and Tank and associated wiring and
piping and any screening surrounding the Generator and Tank installed by Tenant
hereunder shall be removed by Tenant, by contractors reasonably pre-approved by
Landlord, in a good and

9

 

--------------------------------------------------------------------------------

 

workmanlike manner, upon the expiration or earlier termination of the Lease, at
Tenant's sole cost and expense.

11.The parking rights granted to Tenant under the Lease shall increase
proportionately upon the Expansion Date applicable to each Expansion Premises.

12.This Amendment and all provisions contained herein are contingent upon an
executed lease termination agreement between Landlord and the existing tenant
(“Roivant”) for the PR Second Floor Expansion Premises, providing that the PR
Second Floor Expansion Premises shall be surrendered to Landlord on or before
January 1, 2017 (the “PR Termination Agreement”).  If Landlord does not enter
into said PR Termination Agreement within fifteen (15) days of the date of full
execution of this Amendment, then Tenant shall be entitled to terminate this
Amendment (and all of its obligations hereunder) by written notice delivered to
Landlord within thirty (30) days following the date of full execution of this
Amendment (unless Landlord has entered into the PR Termination Agreement prior
to Tenant’s delivery of its termination notice, in which event this Amendment
shall remain in force and effect).

13.The Right of Refusal granted to Tenant pursuant to Paragraph 10 of the Second
Amendment shall remain in force and effect during the Term of the Lease as
extended by this Amendment.

14.Except to the extent any of such suites are sooner leased by Tenant pursuant
to its Right of First Refusal, Landlord and Tenant hereby agree to the following
“must-take” expansion provisions with respect to Suites 110, 120, 130, and 140
of the Prizery, as shown on Exhibit B:

(a)Landlord shall deliver Suite 130 and Suite 140, comprising approximately
3,162 rentable square feet (“PR First Floor Expansion Premises A”) to Tenant on
or around September 1, 2017 (the PR First Floor Expansion Premises A Target
Date”).  Landlord will use commercially reasonable efforts to meet the PR First
Floor Expansion Premises A Target Date.  In the event Landlord is unable to
deliver possession of the PR First Floor Expansion Premises A to Tenant on the
PR First Floor Expansion Premises A Target Date due to an existing tenant’s
failure to vacate such space or any other cause beyond Landlord’s reasonable
control, Landlord shall have no liability to Tenant, and Tenant’s obligation to
lease the PR First Floor Expansion Premises A shall not be nullified, provided
Landlord shall use commercially reasonable efforts to deliver possession of the
PR First Floor Expansion Premises A to Tenant as soon as possible following the
PR First Floor Expansion Premises A Target Date.  The Expansion Date for the PR
First Floor Expansion Premises A shall be the 30th day following the date that
Landlord delivers possession of PR First Floor Expansion Premises A to Tenant
(in good and tenantable condition, broom clean, with all systems serving same in
good working order).  Rent shall be paid on the same terms (on a per square foot
basis) as the PR Second Floor Expansion Premises, and Tenant shall receive the
same Improvement Allowance as the PR Second Floor Expansion Premises, on a per
square foot basis, and prorated in accordance with Section 7 of this Amendment.

(b)Landlord shall deliver Suite 110 and Suite 120, comprising approximately
2,722 rentable square feet (“PR First Floor Expansion Premises B”) to Tenant on
or around November 1, 2018 (the “PR First Floor Expansion Premises B Target
Date”).  Landlord will use commercially reasonable efforts to meet the PR First
Floor Expansion Premises B Target Date.  In

10

 

--------------------------------------------------------------------------------

 

the event Landlord is unable to deliver possession of the PR First Floor
Expansion Premises B to Tenant on the PR First Floor Expansion Premises B Target
Date due to an existing tenant’s failure to vacate such space or any other cause
beyond Landlord’s reasonable control, Landlord shall have no liability to
Tenant, and Tenant’s obligation to lease the PR First Floor Expansion Premises B
shall not be nullified, provided Landlord shall use commercially reasonable
efforts to deliver possession of the PR First Floor Expansion Premises B to
Tenant as soon as possible following the PR First Floor Expansion Premises B
Target Date.  The Expansion Date for the PR First Floor Expansion Premises B
shall be the 30th day following the date that Landlord delivers possession of PR
First Floor Expansion Premises B to Tenant (in good and tenantable condition,
broom clean, with all systems serving same in good working order).  Rent shall
be paid on the same terms (on a per square foot basis) as the PR Second Floor
Expansion Premises, and Tenant shall receive the same Improvement Allowance as
the PR Second Floor Expansion Premises, on a per square foot basis, and prorated
in accordance with Section 7 of this Amendment.  Following the addition of PR
First Floor Expansion Premises B to the Premises, Landlord agrees that Tenant
may add the previously shared “common space” to its secured area, and Landlord
and Tenant will mutually, in good faith, enter into a Lease amendment to
document same.

(c)Notwithstanding anything in Paragraph 14(b) above, Tenant acknowledges that
the current tenant of Suite 110 has the option to renew the term of its lease
for an additional period of three (3) years.  In the event the current tenant of
Suite 110 timely exercises its renewal option, Landlord shall so notify Tenant
in writing (the “Suite 110 Notice”) within fifteen (15) business days of
Landlord’s receipt of same.  In the event Landlord does not deliver the Suite
110 Notice to Tenant within fifteen (15) business days of the current tenant’s
renewal deadline (which renewal deadline Landlord represents, for the purposes
of this Amendment, to be April 30, 2018), Landlord shall be conclusively deemed
to have represented that the current Suite 110 tenant no longer has any valid
right to renew, and Landlord shall initiate work promptly and diligently to meet
the PR First Floor Expansion Premises B Target Date.  Within thirty (30) days
following Tenant’s receipt of the Suite 110 Notice, Tenant may elect, by written
notice to Landlord, to delete Suite 110 from the expansion space that is subject
to the provisions of this Paragraph 14, in which event Landlord shall have no
obligation to deliver possession of Suite 110 to Tenant at any time and Tenant
shall have no obligation to lease Suite 110 from Landlord at any time.  In the
event Tenant does not timely exercise its right to delete Suite 110 from the
expansion space under this Paragraph 14, then the delivery date for Suite 110
shall be extended to be the last day of the current tenant’s three-year renewal
term.  Tenant’s right pursuant to Paragraph 14(b) above to convert common space
into secured area shall be inapplicable unless and until Suite 110 (as well as
the remainder of PR First Floor Expansion Premises B) becomes part of the
Premises demised to Tenant.

15.The Option to Extend granted to Tenant pursuant to Paragraph 11 of the Second
Amendment shall remain in force and effect and shall be applicable to the period
immediately following the Term of the Lease as extended by this Amendment.

16.Landlord and Tenant each warrant to the other that in connection with this
Amendment neither has employed or dealt with any broker, agent or finder, other
than CBRE-Raleigh, LLC and Cushman & Wakefield (the "Brokers").  Landlord
acknowledges that it shall pay any commission or fee due to the Brokers,
pursuant to a separate written agreement.  Each party shall indemnify and hold
the other harmless from and against any claim for brokerage or

11

 

--------------------------------------------------------------------------------

 

other commissions asserted by any broker, agent or finder employed by the
indemnifying party or with whom the indemnifying party has dealt, other than the
Brokers.

IN WITNESS WHEREOF, Landlord and Tenant have executed and delivered this
Amendment as of the day and year first above written.

WITNESS:

 

LANDLORD:

 

 

 

 

 

 

 

 

 

VENABLE CENTER, LLC

 

 

 

 

 

 

 

 

 

 

 

 

Illegible

 

By:

/s/ Esko I. Korhonen

 

 

 

 

 

 

 

 

 

 

Title:

Member

 

 

 

 

 

 

 

 

 

 

 

 

 

WITNESS:

 

 

TENANT:

 

 

 

 

 

 

 

 

 

 

PRECISION BIOSCIENCES, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

Illegible

 

By:

/s/ Todd Melby

 

 

 

 

 

 

 

 

 

 

Title:

COO

 

 

 

12

 

--------------------------------------------------------------------------------

 

EXHIBIT A

FLOOR PLANS OF EXPANSION PREMISES

 

[gvxjy5si4hmk000006.jpg]

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

[gvxjy5si4hmk000007.jpg]

 

--------------------------------------------------------------------------------

 

[gvxjy5si4hmk000008.jpg]

 

 

 

B-2

--------------------------------------------------------------------------------

 

FIFTH AMENDMENT TO lease agreement

 

 

THIS FIFTH AMENDMENT TO LEASE AGREEMENT (this "Amendment") is made as of the
24th day of January, 2018 by and between VENABLE CENTER, LLC, a North Carolina
limited liability company ("Landlord"), and PRECISION BIOSCIENCES, INC., a
Delaware corporation ("Tenant"), with respect to the following recitals:

 

 

(a)

Landlord is the current owner of a group of interconnected buildings situated at
302 East Pettigrew Street, Durham, North Carolina known collectively as “Venable
Center” (the “Project”), of which one of the buildings is known as the Prizery
(the “Prizery”) and one of the buildings is known as Dibrell C (“Dibrell C”).  

 

(b)

Pursuant to that certain Lease Agreement dated April 5, 2010, as modified by a
First Amendment to Lease Agreement dated August 19, 2011 and by a Second
Amendment to the Lease Agreement dated July 13, 2015 (the “Second Amendment”)
and by a Third Amendment to the Lease Agreement dated January 12, 2016, and by a
Fourth Amendment to the Lease Agreement dated September 30, 2016 (collectively,
the "Lease"), Landlord (as successor to Venable Tenant LLC) leases to Tenant
certain office space in the Project (the "Current Premises"), as more
particularly described in the Lease;

 

(c)

Landlord and Tenant have agreed to add certain space to the premises demised
under the Lease, and to make certain other modifications to the Lease as set
forth hereinbelow;

 

(d)

All capitalized terms used in this Amendment that are not otherwise defined
herein shall have the meanings ascribed to such terms in the Lease.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Landlord and Tenant agree as follows:

1.Effective as of a date to be selected by Landlord and falling between May 1,
2018 and May 15, 2018 (the “Third Floor Expansion Date”), Landlord hereby leases
to Tenant, and Tenant hereby leases from Landlord, Suite 300 (6,358 rsf), Suite
330 (546 rsf) and Suite 340 (202 rsf) in the Prizery (collectively, the “Third
Floor Expansion Premises”), as outlined on Exhibit A attached hereto.  

2.Base Rent with respect to the Third Floor Expansion Premises shall commence to
be payable on the date which is three (3) months following the Third Floor
Expansion Date (the “TFEP Rent Date”), and shall thereafter be as follows:






 

--------------------------------------------------------------------------------

 

 

Period

 

TFEP Rent Date – 2/28/19

3/1/19 – 2/29/20

3/1/20 – 2/28/21

3/1/21 – 2/28/22

3/1/22 – 2/28/23

3/1/23 – 2/29/24

3/1/24 – 7/31/24

 

Annual Base Rent per
Rentable Square Foot (FS)

 

$25.69
$26.39
$27.12
$27.87

$28.63

$29.42

$30.23

 

Monthly Rent

 

$15,212.76*
$15,627.28
$16,059.56
$16,503.68

$16,953.73

$17,421.54

$17,901.20

 

*prorated for any
partial month

 

Notwithstanding anything in the foregoing to the contrary, provided no Event of
Default then exists under the Lease, Landlord agrees to grant Tenant an
abatement of the Base Rent due with respect to the Third Floor Expansion
Premises, in an amount equal to $63,065.73.  Such abatement shall be applied to
the first monthly installments of Base Rent that would otherwise be due for the
Third Floor Expansion Premises.

3.Tenant’s Proportionate Share of Operating Expenses with respect to the Third
Floor Expansion Premises is 20.92770% of the Prizery and 8.25647% of the
Project.  Tenant shall pay, with respect to the Third Floor Expansion Premises,
from and after the thirtieth (30th) day following the Third Floor Expansion
Date, its Proportionate Share of increases in Operating Expenses over the
Operating Expenses incurred in calendar year 2017.

4.Landlord hereby agrees to grant Tenant an allowance (“Third Floor Improvements
Allowance”) with respect to the Third Floor Expansion Premises in the amount of
$151,701.12.  The Third Floor Improvements Allowance shall be applied toward the
cost of the design and construction of any alterations Tenant desires to perform
in the Third Floor Expansion Premises in conjunction with Tenant’s initial
occupancy of such Third Floor Expansion Premises.  Any portion of the Third
Floor Improvements Allowance may be applied to pay the fees of the architect and
engineers and any construction supervision, contractors’ overhead and profit
charges, along with fees for any project manager employed by Tenant with respect
to such alterations, as well as any licensing and permitting costs and fees.

The cost of Tenant's alterations in the Third Floor Expansion Premises shall be
paid first out of the Third Floor Improvements Allowance until the Third Floor
Improvements Allowance is exhausted.  Tenant shall deliver to Landlord, no more
frequently than once per month, invoices for work performed hereunder together
with any other supporting documentation reasonably requested by
Landlord.  Provided no Event of Default then exists under the Lease, the Third
Floor Improvements Allowance (or portions thereof) shall be disbursed to Tenant
within thirty (30) days following Tenant's submission to Landlord of paid
invoices for work related to alterations performed by Tenant in the Third Floor
Expansion Premises, accompanied by waivers of liens executed by all contractors
employed by Tenant for the performance of such work.  If the cost of Tenant's
alterations in the Third Floor Expansion Premises exceeds the amount of the
Third Floor Improvements Allowance, the excess shall be paid by Tenant after the
Third Floor Improvements Allowance is fully exhausted.  

2

 

--------------------------------------------------------------------------------

 

Any portion of the Third Floor Improvements Allowance that has not been utilized
by the date that is twelve (12) months following the Third Floor Expansion Date
shall revert to Landlord.

5.The parking rights granted to Tenant under the Lease shall increase
proportionately upon the Third Floor Expansion Date.

6.Effective as of the “Dibrell Expansion Date” (as defined below), Landlord
hereby leases to Tenant, and Tenant hereby leases from Landlord, approximately
2,848 rentable square feet of space in the Dibrell C building (collectively, the
“Dibrell Expansion Premises”), as outlined on Exhibit B attached hereto.  In the
event the final BOMA calculation of the rentable area of the Dibrell Expansion
Premises discloses that the rentable area of such space is less than 2,848
rentable square feet, the Monthly Rent set forth in Paragraph 7 below and
Tenant’s Proportionate Share of Operating Expenses with respect to the Dibrell
Expansion Premises set forth in Paragraph 8 below shall be reduced pro rata. The
“Dibrell Expansion Date” shall be the date following the date that the current
tenant of a portion of the Dibrell Expansion Premises, One Cow Standing, LLC,
vacates the space occupied by such tenant, so that the space may be delivered by
Landlord to Tenant.  The Dibrell Expansion Date is anticipated to occur on April
1, 2020, but Landlord shall have no liability to Tenant and this Amendment shall
not be rendered void or voidable in the event Landlord is unable to deliver
possession of the Dibrell Expansion Premises to Tenant by the anticipated
Dibrell Expansion Date because the current tenant fails to vacate by such date
(despite Landlord’s commercially reasonable efforts to achieve same).  In the
event the current tenant vacates the Dibrell Expansion Premises prior to the
anticipated Dibrell Expansion Date (such vacancy Landlord shall use commercially
reasonable efforts to notify Tenant of at least thirty (30) days in advance),
the Dibrell Expansion Date shall be the 90th day following the date that
Landlord delivers possession of the Dibrell Expansion Premises to Tenant (in
good and tenantable condition, broom clean, with all systems serving same in
good working order).  Landlord and Tenant agree to reasonably document (via
e-mail or otherwise in writing) the Dibrell Expansion Date, for the avoidance of
confusion or misunderstanding.

7.Base Rent with respect to the Dibrell Expansion Premises shall commence to be
payable on the date which is three months following the Dibrell Expansion Date,
and shall thereafter be as follows:

 

Period

 

4/1/20 – 3/31/21

4/1/21 – 3/31/22

4/1/22 – 3/31/23

4/1/23 – 3/31/24

4/1/24 – 7/31/24

 

Annual Base Rent per
Rentable Square Foot (NNN)

 

$20.88
$21.46

$22.05

$22.65

$23.28

 

Monthly Rent

 

$4,955.52
$5,093.17

$5,233.20

$5,375.60

$5,525.12

The foregoing rent schedule presumes that the Dibrell Expansion Date will be no
earlier than April 1, 2020.  In the event the Dibrell Expansion Date occurs
earlier than April 1, 2020, then (i) Annual Base Rent for any period falling
between April 1, 2018 and March 31, 2019 for which rent is payable with respect
to the Dibrell Expansion Premises shall be calculated based upon an annual rate
of $19.78 per rentable square foot, and (ii) Annual Base Rent for any period
falling between April 1,

3

 

--------------------------------------------------------------------------------

 

2019 and March 31, 2020 for which rent is payable with respect to the Dibrell
Expansion Premises shall be calculated based upon an annual rate of $20.32 per
rentable square foot.  

Notwithstanding anything in the foregoing to the contrary, provided no Event of
Default then exists under the Lease, Landlord agrees to grant Tenant an
abatement of the Base Rent due with respect to the Dibrell Expansion Premises,
in an amount equal to the product of (i) five (5) monthly installments of the
Base Rent initially applicable to the Dibrell Expansion Premises multiplied by
(ii) a fraction, the numerator of which is the number of full calendar months
remaining in the Term of the Lease as of the Dibrell Expansion Date and the
denominator of which is eighty-nine (89).  Such abatement shall be applied to
the first monthly installments of Base Rent that would otherwise be due for the
Dibrell Expansion Premises.

8.Tenant’s Proportionate Share of Operating Expenses with respect to the Dibrell
Expansion Premises is 14.19% of Dibrell C and 3.30909% of the Project.  Tenant
shall pay, with respect to the Dibrell Expansion Premises, from and after the
thirtieth (30th) day following the Dibrell Expansion Date, its Proportionate
Share of increases in Operating Expenses over the Operating Expenses incurred in
calendar year 2017.

9.Landlord hereby agrees to grant Tenant an allowance (“Dibrell Improvements
Allowance”) with respect to the Dibrell Expansion Premises in an amount (per
rentable square foot in the Dibrell Expansion Premises) equal to the product of
(i) $45.00 multiplied by (ii) a fraction, the numerator of which is the number
of full calendar months remaining in the Term of this Lease as of the Dibrell
Expansion Date and the denominator of which is eighty-nine (89).  The
Improvements Allowance shall be applied toward the cost of the design and
construction of any alterations Tenant desires to perform in the Dibrell
Expansion Premises in conjunction with Tenant’s initial occupancy of such
Dibrell Expansion Premises.  Any portion of the Dibrell Improvements Allowance
may be applied to pay the fees of the architect and engineers and any
construction supervision, contractors’ overhead and profit charges, along with
fees for any project manager employed by Tenant with respect to such
alterations, as well as any licensing and permitting costs and fees.

The cost of Tenant's alterations in the Dibrell Expansion Premises shall be paid
first out of the Dibrell Improvements Allowance until the Dibrell Improvements
Allowance is exhausted.  Tenant shall deliver to Landlord, no more frequently
than once per month, invoices for work performed hereunder together with any
other supporting documentation reasonably requested by Landlord.  Provided no
Event of Default then exists under the Lease, the Dibrell Improvements Allowance
(or portions thereof) shall be disbursed to Tenant within thirty (30) days
following Tenant's submission to Landlord of paid invoices for work related to
alterations performed by Tenant in the Dibrell Expansion Premises, accompanied
by waivers of liens executed by all contractors employed by Tenant for the
performance of such work.  If the cost of Tenant's alterations in the Dibrell
Expansion Premises exceeds the amount of the Dibrell Improvements Allowance, the
excess shall be paid by Tenant after the Dibrell Improvements Allowance is fully
exhausted.  

Any portion of the Dibrell Improvements Allowance that has not been utilized by
the date that is twelve (12) months following the Dibrell Expansion Date shall
revert to Landlord.

4

 

--------------------------------------------------------------------------------

 

10.The parking rights granted to Tenant under the Lease shall increase
proportionately upon the Dibrell Expansion Date.

11.Landlord acknowledges that it is currently still working with Tenant to
resolve certain HVAC issues, and will continue to work together with Tenant in
good faith to accommodate Tenant’s laboratory requirements related to same.

12.Landlord and Tenant further anticipate that, as previously discussed, a small
amount of space may be added to the Dibrell Expansion Premises, after execution
of this Amendment (and the parties agree that such space shall be subject to all
economic terms and conditions of Section 7, 8, and 9 of this Amendment)  To the
extent reasonably requested by Landlord or Tenant, the parties shall enter into
a confirmatory amendment or side letter after such space is added.

13.Landlord and Tenant each warrant to the other that in connection with this
Amendment neither has employed or dealt with any broker, agent or finder, other
than CBRE-Raleigh, LLC and Cushman & Wakefield (the "Brokers").  Landlord
acknowledges that it shall pay any commission or fee due to the Brokers,
pursuant to a separate written agreement.  Each party shall indemnify and hold
the other harmless from and against any claim for brokerage or other commissions
asserted by any broker, agent or finder employed by the indemnifying party or
with whom the indemnifying party has dealt, other than the Brokers.

14.As modified by this Amendment, the Lease continues in full force and effect.

IN WITNESS WHEREOF, Landlord and Tenant have executed and delivered this
Amendment as of the day and year first above written.

WITNESS:

 

LANDLORD:

 

 

 

 

 

 

 

 

 

VENABLE CENTER, LLC

 

 

 

 

 

 

 

 

 

 

 

 

Illegible

 

By:

/s/ Esko I. Korhonen

 

 

 

 

 

 

 

 

 

 

Title

President

 

 

 

 

 

 

 

 

 

 

 

 

 

WITNESS:

 

 

TENANT:

 

 

 

 

 

 

 

 

 

 

PRECISION BIOSCIENCES, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/  Renee Cramer

 

By:

/s/ Todd Melby

 

 

 

 

 

 

 

 

 

 

Title:

COO

 

 

 

5

 

--------------------------------------------------------------------------------

 

EXHIBIT A

FLOOR PLAN OF THIRD FLOOR EXPANSION PREMISES (Suite 300 & Suite 340)

 

 

[gvxjy5si4hmk000009.jpg]

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

FLOOR PLAN OF DIBRELL EXPANSION PREMISES

 

[gvxjy5si4hmk000010.jpg]

 

 

 

--------------------------------------------------------------------------------

 

 

SIXTH AMENDMENT TO LEASE AGREEMENT

 

 

THIS SIXTH AMENDMENT TO LEASE AGREEMENT (this "Amendment") is made as of the 06
day of August, 2018 by and between VC OWNER, LLC, a North Carolina limited
liability company ("Landlord"), and PRECISION BIOSCIENCES, INC., a Delaware
corporation ("Tenant"), with respect to the following recitals:

 

A.  Pursuant to that certain Lease Agreement dated April 5, 2010, as modified by
a First Amendment to Lease Agreement dated August 19, 2011, and by a Second
Amendment to Lease Agreement dated July 13, 2015, and by a Third Amendment to
Lease Agreement dated January 12, 2016, and by a Fourth Amendment to Lease
Agreement dated September 30, 2016, and by a Fifth Amendment to Lease Agreement
dated January 24, 2018 (collectively, the "Lease"), Landlord (as successor to
Venable Tenant LLC) leases to Tenant certain office space in the group of
interconnected buildings situated at 302 East Pettigrew Street, Durham, North
Carolina known collectively as “Venable Center” (the “Project”), as more
particularly described in the Lease;

B.  Landlord and Tenant have agreed to add certain space to the premises demised
under the Lease, and to make certain other modifications to the Lease as set
forth hereinbelow;

C.  All capitalized terms used in this Amendment that are not otherwise defined
herein shall have the meanings ascribed to such terms in the Lease.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Landlord and Tenant agree as follows:

 

1.Landlord hereby leases to Tenant, and Tenant hereby leases from Landlord,
approximately 1,626 rentable square feet of space known as Suite C-185 (the
"Suite C-185 Premises") in the Dibrell Building (the “Building”) in the Project,
as outlined on Exhibit A attached hereto.  The Term of the Lease with respect to
the Suite C-185 Premises shall commence as of September 1, 2018, and shall be
coterminous with the Term applicable to the remainder of the Premises.  From and
after September 1, 2018, the Suite C-185 Premises shall constitute a portion of
the "Premises" for all purposes under the Lease.  Landlord shall have no
liability to Tenant in the event Landlord is unable to deliver possession of the
Suite C-185 Premises to Tenant on September 1, 2018 due to the holding over by
the prior tenant thereof or due to any other matter beyond Landlord’s reasonable
control; however, in such event, rent with respect to the Suite C-185 Premises
will not begin to accrue until the first business day after Landlord is able to
deliver possession of the Suite C-185 Premises to Tenant, broom clean and free
of any prior tenancy.

2.From and after September 1, 2018, Tenant shall pay monthly Base Rent with
respect to the Suite C-185 Premises in the amount of $3,929.50 per month, which
amount shall escalate by 3.0% per annum on September 1, 2019 and each September
1st thereafter.  Notwithstanding the foregoing, provided Tenant is not then in
default under the Lease beyond any applicable notice and cure period, Landlord
agrees to abate the first four (4) monthly installments of Base Rent with
respect to the Suite C-185 Premises (only).

 

--------------------------------------------------------------------------------

 

3.Commencing on January 1, 2019, Tenant shall pay Additional Rent with respect
to the Suite C-185 Premises pursuant to Section 6 of the Lease.  With respect to
the Suite C-185 Premises (only), Tenant's Proportionate Share shall be 3.14714%
for the Building and 1.89723% for the Project, and Tenant shall pay its
Proportionate Share of increases in Operating Expenses over the Operating
Expenses incurred in calendar year 2018.

4.Tenant shall accept the Suite C-185 Premises in their "as is" condition
(subject to Landlord’s continuing repair and maintenance obligations, as
outlined in Section 10 of the Lease (as may be amended)), and Landlord shall
have no obligation to make any alterations or improvements thereto
whatsoever.  Any alterations that Tenant desires to make in the Suite C-185
Premises shall be subject to all the terms and conditions set forth in Section
11 of the Lease.  Landlord hereby agrees to grant Tenant an allowance (the
"Granted Allowance") in the amount of $32,520.00, to be applied toward the cost
(including architectural and engineering fees) of alterations performed by
Tenant in the Suite C-185 Premises.  The Granted Allowance will be disbursed to
Tenant within thirty (30) days following Tenant's submission to Landlord of paid
invoices with respect to such alterations, together with lien releases from
Tenant's contractor(s) and any other supporting documentation reasonably
required by Landlord.  Any portion of the Granted Allowance that has not been
applied (or contracted to be applied) in the manner set forth above by March 1,
2019 shall revert to Landlord, and Tenant shall have no further rights with
respect thereto.

5.Concurrently with its execution of this Amendment, Tenant shall deliver to
Landlord the sum of $3,929.50, which shall be added to Tenant's existing
Security Deposit, and which combined sum shall continue to be held by Landlord
throughout the Term pursuant to the provisions of Section 9 of the Lease.

6.Landlord and Tenant each warrant to the other that in connection with this
Amendment neither has employed or dealt with any broker, agent or finder, other
than CBRE-Raleigh, LLC and Cushman & Wakefield (the "Brokers").  Landlord
acknowledges that it shall pay any commission or fee due to the Brokers,
pursuant to a separate written agreement.  Each party shall indemnify and hold
the other harmless from and against any claim for brokerage or other commissions
asserted by any broker, agent or finder employed by the indemnifying party or
with whom the indemnifying party has dealt, other than the Brokers.

7.This Amendment and all provisions contained herein are contingent upon an
executed lease termination agreement between Landlord and the existing tenant
(“RS&H, Inc.”) for the Suite C-185 Premises, providing that the Suite C-185
Premises shall be surrendered to Landlord on or before August 31, 2018 (the
“RS&H Termination Agreement”).  If Landlord does not enter into said RS&H
Termination Agreement within fifteen (15) days of the date of full execution of
this Amendment, then Tenant shall be entitled to terminate this Amendment (and
all of its obligations hereunder) by written notice delivered to Landlord within
thirty (30) days following the date of full execution of this Amendment (unless
Landlord has entered into the RS&H Termination Agreement prior to Tenant’s
delivery of its termination notice, in which event this Amendment shall remain
in force and effect).

8.As modified by this Amendment, the Lease continues in full force and effect.

2

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord and Tenant have executed and delivered this
Amendment as of the day and year first above written.

 

WITNESS:

 

LANDLORD:

 

 

 

 

 

 

 

 

 

VC OWNER, LLC

 

 

 

 

 

 

 

 

 

 

 

 

Illegible

 

By:

/s/ Jeff Sheehan

 

 

 

 

 

 

 

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

WITNESS:

 

 

TENANT:

 

 

 

 

 

 

 

 

 

 

PRECISION BIOSCIENCES, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Matt Kane

 

By:

Matt Kane

 

 

 

 

 

 

 

 

 

 

Title:

CEO

 

 

 

 

3

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

FLOOR PLAN OF SUITE C-185 PREMISES

 

 

[gvxjy5si4hmk000011.jpg]

 

 

 

 

--------------------------------------------------------------------------------

 

 

AMENDED AND RESTATED SEVENTH AMENDMENT TO LEASE AGREEMENT

 

THIS AMENDED AND RESTATED SEVENTH AMENDMENT TO LEASE AGREEMENT (this
“Amendment”) is made as of the day of February, 2019 (the “Effective Date”) by
and between VC OWNER, LLC, a Delaware limited liability company (“Landlord”),
and PRECISION BIOSCIENCES, INC., a Delaware corporation (“Tenant”), with respect
to the following recitals:

 

A.Pursuant to that certain Lease Agreement dated April 5, 2010, as modified by a
First Amendment to Lease Agreement dated August 19, 2011, and by a Second
Amendment to Lease Agreement dated July 13, 2015, and by a Third Amendment to
Lease Agreement dated January 12, 2016, and by a Fourth Amendment to Lease
Agreement dated September 30, 2016 (the “Fourth Amendment”), and by a Fifth
Amendment to Lease Agreement dated January 24, 2018 (the “Fifth Amendment”), by
a Sixth Amendment to Lease Agreement dated August 6, 2018, and by a Seventh
Amendment to Lease Agreement (the “Seventh Amendment”) dated November 14, 2018
(collectively, the “Lease”), Landlord (as successor to Venable Tenant LLC)
leases to Tenant certain office space in the group of interconnected buildings
situated at 302 East Pettigrew Street, Durham, North Carolina known collectively
as “Venable Center” (the “Project”), as more particularly described in the
Lease;

 

B.Landlord and Tenant have agreed to add certain space to the premises demised
under the Lease, to amend, restate, supersede, and replace that certain Seventh
Amendment, and to make certain other modifications to the Lease as set forth
hereinbelow; and

 

C.All capitalized terms used in this Amendment that are not otherwise defined
herein shall have the meanings ascribed to such terms in the Lease.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Landlord and Tenant agree as follows:

 

1.Premises.  Subject to Section 7 of this Amendment, Landlord hereby leases to
Tenant, and Tenant hereby leases from Landlord, (i) approximately 7,416 rentable
square feet of space known as Suite WB100 (the “Suite WB100 Premises”) in
Dibrell B, which is located within the Dibrell Building (the “Building”) in the
Project, as outlined on Exhibit A-1 attached hereto and incorporated herein and
(ii) approximately 7,416 rentable square feet of space known as Suite WB200 (the
“Suite WB200 Premises”, together with the Suite WB100 Premises, collectively,
the “Premises”) in the Building in the Project, as outlined on Exhibit A-2
attached hereto and incorporated herein.  The Term of the Lease with respect to
the Suite WB100 Premises shall commence as of March 1, 2019 (the “Suite WB100
Premises Seventh Amendment Commencement Date”) and shall be coterminous with the
Term applicable to the remainder of the Premises.  The Term of the Lease with
respect to the Suite WB200 Premises shall commence as of May 1, 2019 (the “Suite
WB200 Premises Seventh Amendment Commencement Date”, together with the Suite
WB100 Premises Seventh Amendment Commencement Date, collectively, the “Seventh
Amendment Commencement Date”) and shall be coterminous with the Term applicable
to the remainder of the Premises.  From and after the Suite WB100 Premises
Seventh

1

--------------------------------------------------------------------------------

 

Amendment Commencement Date and the Suite WB200 Premises Seventh Amendment
Commencement Date, respectively, the Suite WB100 Premises and the Suite WB200
Premises, respectively, shall constitute a portion of the “Premises” for all
purposes under the Lease. Landlord shall have no liability to Tenant in the
event Landlord is unable to deliver possession of the Suite WB100 Premises and
the Suite WB200 Premises to Tenant on the Suite WB100 Premises Seventh Amendment
Commencement Date and the Suite WB200 Premises Seventh Amendment Commencement
Date, respectively, due to the holding over by the prior tenants thereof or due
to any other matter beyond Landlord's reasonable control (and further provided
that Landlord shall use commercially reasonable efforts to enforce its rights
under the existing lease agreements as modified by the Amended and Restated
Lease Termination Agreement, as hereinafter defined); however, in such event,
Base Rent with respect to the Suite WB100 Premises and the Suite WB200 Premises,
respectively, will not begin to accrue until the first business day after
Landlord is able to deliver possession of the Suite WB100 Premises and the Suite
WB200 Premises to Tenant, broom clean and free of any prior tenancy.  

 

As of the Effective Date, the Suite WB100 Premises and the Suite WB200 Premises
are occupied collectively by Hutson Law Office, P.A. (“Hutson Law”) and Richard
M. Hutson II, Chapter 13 Standing Trustee (“Chapter 13”) with Hutson Law
occupying a portion of Suite WB200 Premises in premises known as of the
Effective Date as Suite B-260 and with Chapter 13 occupying Suite WB100 Premises
and a portion of Suite WB200 Premises in premises known as of the Effective Date
as Suite B-140.  For purposes of clarity, as of the Seventh Amendment
Commencement Date, the suites designated as of the Effective Date as Suite B-140
and Suite B-260 shall no longer have such designations and such premises shall
be reconfigured and thereafter be known as Suite WB100 Premises and Suite WB200
Premises.  Additionally, for purposes of clarity, Suite WB100 Premises is
referred to in the Fourth Amendment as DB First Floor Expansion Premises and
Suite WB200 Premises is referred to in the Fourth Amendment as DB Second Floor
Expansion Premises.  

 

2.Rent.  

 

(a)Suite WB100 Premises.  Except as set forth in Section 2(c) hereof, from the
Suite WB100 Premises Seventh Amendment Commencement Date until the 90th day
thereafter (the “100 Rent Commencement Date”), Tenant shall not be obligated to
pay Base Rent or Operating Expenses with respect to the Suite WB100 Premises
while it constructs the tenant improvements in Suite WB100 Premises.  From and
after the 100 Rent Commencement Date, Tenant shall pay Base Rent with respect to
the Suite WB100 Premises only in accordance with the following rent table:  

 

Period

Rate

Annual Base Rent

Monthly Base Rent

100RCD*– January 31, 2020

$20.32

N/A

$12,557.76**

February 1, 2020 – January 31, 2021

$20.88

$154,846.08

$12,903.84

February 1, 2021 – January 31, 2022

$21.46

$159,147.36

$13,262.28

February 1, 2022 – January 31, 2023

$22.05

$163,522.80

$13,626.90

2

 

--------------------------------------------------------------------------------

 

February 1, 2023 – January 31, 2024

$22.65

$167,972.40

$13,997.70

February 1, 2024 – July 31, 2024

$23.28

N/A

$14,387.04

 

*100 Rent Commencement Date.  

 

**Notwithstanding anything in the Lease to the contrary (and specifically
deleting the reference to the abatement of Base Rent for the DB First Floor
Expansion Premises set forth in Section 3 of the Fourth Amendment), Landlord
will forebear the obligation of Tenant to pay Base Rent only for the first three
(3) months following the 100 Rent Commencement Date and a portion of the fourth
(4th) month following the 100 Rent Commencement Date in the total amount of
$39,831.14 (the “Suite WB100 Abated Payments”).  

 

(b)Suite WB200 Premises. Except as set forth in Section 2(c) hereof, from the
Suite WB200 Premises Seventh Amendment Commencement Date until the 30th day
thereafter (the “200 Rent Commencement Date”), Tenant shall not be obligated to
pay Base Rent or Operating Expenses with respect to the Suite WB200 Premises
while it constructs the tenant improvements in Suite WB200 Premises.  From and
after the 200 Rent Commencement Date, Tenant shall pay Base Rent with respect to
the Suite WB200 Premises only in accordance with the following rent table:

 

 

Period

Rate

Annual/Periodic Base Rent

Monthly Base Rent

200RCD* – March 31, 2020

$26.39

N/A

$16,309.02**

April 1, 2020 – March 31, 2021

$27.12

$201,121.92

$16,760.16

April 1, 2021 – March 31, 2022

$27.87

$206,683.92

$17,223.66

April 1, 2022 – March 31, 2023

$28.63

$212,320.08

$17,693.34

April 1, 2023 – March 31, 2024

$29.42

$218,178.72

$18,181.56

April 1, 2024 – July 31, 2024

$30.23

N/A

$18,682.14

 

*200 Rent Commencement Date

 

**Notwithstanding anything in the Lease to the contrary (and specifically
deleting the reference to the abatement of Base Rent for the DB Second Floor
Expansion Premises set forth in Section 3 of the Fourth Amendment), Landlord
will forebear the obligation of Tenant to pay Base Rent only for the first three
(3) months following the 200 Rent Commencement Date and a portion of the fourth
(4th) month following the 200 Rent Commencement Date in the total amount of
$52,078.65 (the “Suite WB200 Abated Payments”).  

 

(c)As a part of Tenant’s willingness to incentivize Hutson Law and Chapter 13’s
early terminations of the Premises in order to facilitate Tenant’s own leasing
of the Premises, Tenant has agreed to pay a portion of the rent payments owed by
Hutson Law and Chapter 13 to Landlord for the Premises.   Notwithstanding
anything in the Lease to the contrary, Landlord and Tenant hereby acknowledge
and agree that Tenant shall make the following payments for the Premises to
Landlord on or before the following dates:

3

 

--------------------------------------------------------------------------------

 

 

Payment Due Date

Amount Due

 

 

March 1, 2019

$12,557.76

April 1, 2019

$12,557.76

May 1, 2019

$28,866.78

June 1, 2019

$28,866.78

 

3.Additional Rent.

 

(a)Suite WB100 Premises.  Commencing on the 100 Rent Commencement Date, Tenant
shall pay Additional Rent with respect to the Suite WB100 Premises pursuant to
Section 6 of the Lease. With respect to the Suite WB100 Premises only, Tenant’s
Proportionate Share shall be (i) 14.36179%, which is the ratio of 7,416 (the
rentable square footage of the Suite WB100 Premises) to 51,637 (the rentable
square footage of the Building) for the Building, and (ii) 8.66436%, which is
the ratio of 7,416 (the rentable square footage of the Suite WB100 Premises) to
85,592 (the rentable square footage of the Project) for the Project.
Notwithstanding anything in the Lease to the contrary, with respect to the Suite
WB100 Premises only, the Base Rent is a “triple-net” rental rate, and Tenant
shall pay its Proportionate Share of all Operating Expenses from and after the
Suite WB100 Premises Seventh Amendment Commencement Date.  For purposes of
clarity, the percentages set forth in the table in Section 6 of the Fourth
Amendment for Tenant’s Proportionate Share of the Building and Tenant’s
Proportionate Share of Project for DB First Floor Expansion Premises are hereby
deleted in their entirety.

 

(b)Suite WB200 Premises.  Commencing on the 200 Rent Commencement Date, Tenant
shall pay Additional Rent with respect to the Suite WB200 Premises pursuant to
Section 6 of the Lease. With respect to the Suite WB200 Premises (only),
Tenant’s Proportionate Share shall be (i) 14.36179%, which is the ratio of 7,416
(the rentable square footage of the Suite WB200 Premises) to 51,637 (the
rentable square footage of the Building) for the Building, and (ii) 8.66436%,
which is the ratio of 7,416 (the rentable square footage of the Suite WB200
Premises) to 85,592 (the rentable square footage of the Project) for the
Project. Notwithstanding anything in the Lease to the contrary, with respect to
the Suite WB200 Premises only, the Base Rent is a modified “full-service” rental
rate, and commencing on the Suite WB200 Premises Seventh Amendment Commencement
Date, Tenant shall pay its Proportionate Share of increases in Operating
Expenses over the Operating Expenses incurred in calendar year 2017.  For
purposes of clarity, the percentages set forth in the table in Section 6 of the
Fourth Amendment for the Tenant’s Proportionate Share of the Building and
Tenant’s Proportionate Share of Project for DB Second Floor Expansion Premises
are hereby deleted in their entirety.  

 

4.Tenant Improvements.  Subject to this Section 4, Tenant shall accept the Suite
WB100 Premises and Suite WB200 Premises in their “as is” condition (subject to
Landlord's continuing repair and maintenance obligations, as outlined in Section
10 of the Lease (as may be amended)), and Landlord shall have no obligation to
make any alterations or improvements thereto whatsoever (provided that Landlord
shall deliver same in good and tenantable condition, broom clean, with all
systems serving same in good working order). Any alterations that Tenant desires
to make in the Suite WB100 Premises and Suite WB200 Premises shall be subject to
all the terms

4

 

--------------------------------------------------------------------------------

 

and conditions set forth in Section 11 of the Lease.  Notwithstanding anything
in the Lease to the contrary (and specifically deleting the references to the
Improvements Allowances (as defined in Section 7 of the Fourth Amendment) for
the DB First Floor Expansion Premises and the DB Second Floor Expansion Premises
in Section 7 of the Fourth Amendment), Landlord hereby agrees to grant Tenant
(i) an allowance in the amount of $217,480.45 (i.e. $29.33 per rentable square
foot multiplied by 7,416 rentable square feet) (the “Suite WB100 Granted
Allowance”) to be applied toward the cost (including architectural and
engineering fees) of alterations performed by Tenant in the Suite WB100 Premises
and (ii) an allowance in the amount of $124,988.76 (the “Suite WB200 Granted
Allowance”, together with the Suite WB100 Granted Allowance, collectively, the
“Granted Allowance”) to be applied toward the cost of the design and
construction of any alterations Tenant desires to perform in Suite WB100
Premises and Suite WB200 Premises, respectively, in conjunction with Tenant’s
initial occupancy of Suite WB100 Premises and Suite WB200. Any portion of the
Granted Allowance may be applied to pay the fees of the architect and engineers
and any construction supervision, contractors' overhead and profit charges,
along with fees for any project manager employed by Tenant with respect to such
alterations, as well as any licensing and permitting costs and fees; provided,
the Suite WB100 Granted Allowance may only be used for the Suite WB100 Premises
and the Suite WB200 Granted Allowance may only be used for the Suite WB200
Premises.

 

The cost of Tenant’s alterations in the Suite WB100 Premises shall be paid first
out the Suite WB100 Granted Allowance until the Suite WB100 Granted Allowance is
exhausted (at which time Tenant shall be fully responsible for the cost of any
further alterations), and the cost of Tenant’s alteration in the Suite WB200
Premises shall be paid first out the Suite WB200 Granted Allowance until the
Suite WB200 Allowance is exhausted (at which time Tenant shall be fully
responsible for the cost of any further alterations).  Provided no Event of
Default then exists under the Lease, the Granted Allowance (or portions thereof)
shall be disbursed to Tenant within thirty (30) days following Tenant's
submission to Landlord of paid invoices for work related to alterations
performed by Tenant in the Suite WB100 Premises and Suite WB200 Premises,
accompanied by waivers of liens executed by all contractors employed by Tenant
for the performance of such work. If the cost of Tenant's alterations in the
Suite WB100 Premises or the Suite WB200 Premises exceeds the amount of the Suite
WB100 Granted Allowance or the Suite WB200 Granted Allowance, the excess shall
be paid by Tenant after the Suite WB100 Granted Allowance or the Suite WB200
Granted Allowance is fully exhausted.  Any portion of the (i) Suite WB100
Granted Allowance that has not been applied (or contracted to be applied) in the
manner set forth above by the date which is twelve (12) months following the
Suite WB100 Premises Seventh Amendment Commencement Date shall revert to
Landlord, and Tenant shall have no further rights with respect thereto and (ii)
Suite WB200 Granted Allowance that has not been applied (or contracted to be
applied) in the manner set forth above by the date which is twelve (12) months
following the Suite WB200 Premises Seventh Amendment Commencement Date shall
revert to Landlord, and Tenant shall have no further rights with respect
thereto.

 

5.Security Deposit.  Concurrently with its execution of this Amendment, Tenant
shall deliver the sum of $28,434.18 to Landlord as an additional portion of the
Security Deposit, and accordingly the Security Deposit shall be increased by
$28,434.18, which shall be held by Landlord throughout the Term pursuant to the
provisions of Section 9 of the Lease.

 

5

 

--------------------------------------------------------------------------------

 

6.Brokers.  Landlord and Tenant each warrant to the other that in connection
with this Amendment neither has employed or dealt with any broker, agent or
finder, other than CBRE­Raleigh, LLC (the “Landlord’s Broker”) and Cushman &
Wakefield (the “Tenant’s Broker”, together with Landlord’s Broker, collectively,
“Brokers”). Landlord acknowledges that it shall pay any commission or fee due to
the Landlord’s Broker, pursuant to a separate written agreement.  Landlord’s
Broker shall pay any commission or fee due to Tenant’s Broker, pursuant to a
separate written agreement.  Each party shall indemnify and hold the other
harmless from and against any claim for brokerage or other commissions asserted
by any broker, agent or finder employed by the indemnifying party or with whom
the indemnifying party has dealt, other than the Brokers.

 

7.Contingency.  This Amendment and all provisions contained herein are
contingent upon (i) an executed amended and restated lease termination agreement
between Landlord and Hutson Law for the premises that Hutson Law leases from
Landlord (the “Amended and Restated Hutson Law Lease Termination Agreement”) and
(ii) an executed amended and restated lease termination agreement between
Landlord and Chapter 13 for the premises that Chapter 13 leases from Landlord
(the “Amended and Restated Chapter 13 Lease Termination Agreement”, together
with the Amended and Restated Hutson Law Lease Termination Agreement,
collectively, the “Amended and Restated Lease Termination Agreement”), providing
that the Suite WB100 Premises and the Suite WB200 Premises shall be surrendered
to Landlord on or before February 28, 2019 or April 30, 2019, respectively, in
accordance with the Amended and Restated Lease Termination Agreement.  In the
event Landlord does not obtain the Amended and Restated Lease Termination
Agreement by February 28, 2019, Landlord or Tenant shall thereafter have the
right to terminate this Amendment (prior to date of receipt of a fully executed
Amended and Restated Lease Termination Agreement).  

 

8.Notices.  The Landlord notice information and payment information in Section
29(b) of the Lease is hereby deleted in its entirety and replaced with the
following:

 

For Notice Information:  

 

 

Landlord:

VC Owner, LLC

 

 

c/o Trinity Capital Advisors

 

 

440 S. Church Street, Suite 800

 

 

Charlotte, NC 28202

 

 

Attn: Asset Manager

 

 

 

 

 

 

With a copy to:

Longleaf Law Partners

 

 

2235 Gateway Access Point, Suite 201

 

 

Raleigh, NC  27607

 

 

Attnention:  L. Penn Clarke

 

 

 

 



6

 

--------------------------------------------------------------------------------

 

 

For Payment Information:

 

 

 

 

Landlord:

VC Owner, LLC

 

 

c/o TP Triangle

 

 

3020 Carrington Mill Blvd., Suite 425

 

 

Morrisville, NC 27560

 

9.Acknowledgement.  Landlord and Tenant acknowledge that, to their actual
knowledge, each party has complied with all of its obligations under the Lease
to date, and, to the extent not expressly modified hereby, all of the terms and
conditions of said Lease shall remain unchanged and in full force and effect.

 

10.Seventh Amendment.  This Amendment amends, restates, supersedes and replaces
that certain Seventh Amendment in its entirety.  

 

11.Dibrell Expansion Premises Clarification.  Sections 6 and 7 of the Fifth
Amendment are clarified as follows: (i) the Dibrell Expansion Date is agreed to
be June 1, 2018; (ii) Base Rent for the Dibrell Expansion Premises, from
1/1/2019 through 3/31/2020 shall be as follows:

 

1/1/2019 – 1/31/2019:$3,708.62 (21% abatement)

2/1/2019 – 3/31/2019:$4,694.45 per month

4/1/2019 – 3/31/2020:$4,822.61 per month.

 

Beginning 4/1/2020, Base Rent for the Dibrell Expansion Premises shall follow
the existing table in Section 7 of the Fifth Amendment.

 

12.Miscellaneous.  The foregoing is intended to be an addition and a
modification to the Lease.  Except as modified and amended by this Amendment,
the Lease shall remain in full force and effect.  If anything contained in this
Amendment conflicts with any terms of the Lease, then the terms of this
Amendment shall govern and any conflicting terms in the Lease shall be deemed
deleted in their entirety.  Each party to this Amendment shall execute all
instruments and documents and take such further action as may be reasonably
required to effectuate the purposes of this Amendment.  This Amendment may be
modified only by a writing executed by the parties hereto.  This Amendment may
be executed in multiple counterparts, each of which shall be deemed an original,
and all such counterparts shall together constitute one and the same
instrument.  The invalidity of any portion of this Amendment shall not have any
effect on the balance hereof.  This Amendment shall be binding upon the parties
hereto, as well as their successors, heirs, executors and assigns.  This
Amendment shall be governed by, and construed in accordance with North Carolina
law.

 

[Remainder of this page intentionally left blank]

 




7

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord and Tenant have executed and delivered this
Amendment as of the day and year first above written.

 

 

 

LANDLORD:

 

 

 

 

 

VC OWNER, LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey B. Sheehan

 

 

Name:

Jeffrey B. Sheehan

 

 

Title:

Partner

 

 

 

 

 

 

 

 

TENANT:

 

 

 

 

 

PRECISION BIOSCIENCES, INC.

 

 

 

 

 

By:

/s/ Matt Kane

 

 

Name:

Matt Kane

 

 

Title:

CEO

 

 

 

 

8

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A-1

 

FLOOR PLAN OF SUITE WB100 PREMISES

 

[gvxjy5si4hmk000012.jpg]

 

 

9

--------------------------------------------------------------------------------

 

 

EXHIBIT A-2

 

FLOOR PLAN OF SUITE WB200 PREMISES

 

[gvxjy5si4hmk000013.jpg]

 

 

10

--------------------------------------------------------------------------------

 

 

EIGHTH AMENDMENT TO LEASE AGREEMENT

 

THIS EIGHTH AMENDMENT TO LEASE AGREEMENT (this “Amendment”) is made as of the 03
day of March, 2020 (the “Effective Date”) by and between VC OWNER, LLC, a
Delaware limited liability company (“Landlord”), and PRECISION BIOSCIENCES,
INC., a Delaware corporation (“Tenant”), with respect to the following recitals:

 

D.Pursuant to that certain Lease Agreement dated April 5, 2010, as modified by a
First Amendment to Lease Agreement dated August 19, 2011, and by a Second
Amendment to Lease Agreement dated July 13, 2015, and by a Third Amendment to
Lease Agreement dated January 12, 2016, and by a Fourth Amendment to Lease
Agreement dated September 30, 2016 (the “Fourth Amendment”), and by a Fifth
Amendment to Lease Agreement dated January 24, 2018, and by a Sixth Amendment to
Lease Agreement dated August 6, 2018, and by a Seventh Amendment to Lease
Agreement dated November 14, 2018, and an Amended and Restated Seventh Amendment
to Lease Agreement dated February , 2019 (collectively, the “Lease”), Landlord
(as successor to Venable Tenant LLC) leases to Tenant certain office space in
the group of interconnected buildings situated at 302 East Pettigrew Street,
Durham, North Carolina known collectively as “Venable Center” (the “Project”),
as more particularly described in the Lease;

 

E.All capitalized terms used in this Amendment that are not otherwise defined
herein shall have the meanings ascribed to such terms in the Lease.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Landlord and Tenant agree as follows:

 

13.Premises.  Subject to Section 6 of this Amendment, Landlord hereby leases to
Tenant, and Tenant hereby leases from Landlord, approximately 1,164 rentable
square feet of space known as Suite 110 (the “Suite 110 Premises”) in the
Prizery Building (the “Building”) located within the Project, as outlined on
Exhibit A attached hereto and incorporated herein.  The Term of the Lease with
respect to the Suite 110 Premises shall commence as of April 1, 2020 (the
“Eighth Amendment Commencement Date”) and shall be coterminous with the Term
applicable to the remainder of the Premises.  From and after the Eighth
Amendment Commencement Date, Suite 110 Premises shall constitute a portion of
the “Premises” for all purposes under the Lease. Landlord shall have no
liability to Tenant in the event Landlord is unable to deliver possession of the
Suite 110 Premises to Tenant on the Eighth Amendment Commencement Date due to
the holding over by the prior tenant thereof or due to any other matter beyond
Landlord's reasonable control (and further provided that Landlord shall use
commercially reasonable efforts to enforce its rights under the existing lease
agreement as modified by the Lease Termination Agreement, as hereinafter
defined); however, in such event, Base Rent with respect to the Suite 110
Premises will not begin to accrue until the first business day after Landlord is
able to deliver possession of the Suite 110 Premises, broom clean and free of
any prior tenancy.  

 

The Suite 110 Premises was a “must-take” expansion premises as set forth in
Section 14 of the Fourth Amendment.  Provided, however, and for purposes of
clarity, due to the early termination of Weinstein’s (as hereinafter defined)
occupancy of the Suite 110 Premises in order to facilitate Tenant’s own leasing
of the Suite 110 Premises, the parties acknowledge and agree that the “must-take
provisions” of Section 14 of the Fourth Amendment shall not be applicable to
Tenant’s leasing of the Suite 110 Premises, and instead, the terms and
conditions of this Eighth Amendment shall govern.  

 

14.Rent.  

 

1

--------------------------------------------------------------------------------

 

(a)Suite 110 Premises.  From and after the Eighth Amendment Commencement Date,
Tenant shall pay Base Rent with respect to the Suite 110 Premises only in
accordance with the following rent table:  

 

Period

Rate

Annual Base Rent

Monthly Base Rent

EACD* – January 31, 2021

$32.50

N/A

$3,152.50

February 1, 2021 – January 31, 2022

$33.48

$38,970.72

$3,247.56

February 1, 2022 – January 31, 2023

$34.48

$40,134.72

$3,344.56

February 1, 2023 – January 31, 2024

$35.51

$41,333.64

$3,444.47

February 1, 2024 – July 31, 2024

$36.58

N/A

$3,548.26

 

* Eighth Amendment Commencement Date.  

 

(b)As a part of Tenant’s willingness to incentivize Weinstein’s early
termination of the Suite 110 Premises in order to facilitate Tenant’s own
leasing of the Suite 110 Premises, Tenant has agreed to pay a portion of the
rent payments owed by Weinstein to Landlord for the Suite 110 Premises.  
Notwithstanding anything in the Lease to the contrary, Landlord and Tenant
hereby acknowledge and agree that Tenant shall make the following payment for
the Premises to Landlord on or before the following date: $19,000.00 on the date
that is ten (10) days following the Effective Date.

 

15.Additional Rent.  Commencing on the Eighth Amendment Commencement Date,
Tenant shall pay Additional Rent with respect to the Suite 110 Premises pursuant
to Section 6 of the Lease. With respect to the Suite 110 Premises (only),
Tenant’s Proportionate Share shall be (i) 5.59% which is the ratio of 1,164 (the
rentable square footage of the Suite 110 Premises) to 20,814 (the rentable
square footage of the Building, and (ii) 1.33%, which is the ratio of 1,164 (the
rentable square footage of the Suite 110 Premises) to 87,416 (the rentable
square footage of the Project) for the Project. Notwithstanding anything in the
Lease to the contrary, with respect to the Suite 110 Premises only, the Base
Rent is a modified “full-service” rental rate, and commencing on January 1,
2021, Tenant shall pay its Proportionate Share of increases in Operating
Expenses over the Operating Expenses incurred in calendar year 2020.

 

16.Tenant Improvements.  Subject to this Section 4, Tenant shall accept the
Suite 110 Premises in its “as is” condition (subject to Landlord's continuing
repair and maintenance obligations, as outlined in Section 10 of the Lease (as
may be amended)), and Landlord shall have no obligation to make any alterations
or improvements thereto whatsoever (provided that Landlord shall deliver same in
good and tenantable condition, broom clean, with all systems serving same in
good working order). Any alterations that Tenant desires to make in the Suite
110 Premises shall be subject to all the terms and conditions set forth in
Section 11 of the Lease.  Notwithstanding anything in the Lease to the contrary,
Landlord hereby agrees to grant Tenant an allowance in the amount of $10,000 to
be applied toward the cost (including architectural and engineering fees) of
alterations performed by Tenant in the Suite 110 Premises (the “Granted
Allowance”) in conjunction with Tenant’s initial occupancy of Suite 110
Premises.

 

Provided no Event of Default then exists under the Lease, the Granted Allowance
(or portions thereof) shall be disbursed to Tenant within thirty (30) days
following Tenant's submission to Landlord of paid invoices for work related to
alterations performed by Tenant in the Suite 110 Premises, accompanied by
waivers of liens executed by all contractors employed by Tenant for the
performance of such work. If the cost of Tenant's alterations in the Suite 110
Premises exceeds the amount of the Granted Allowance, the excess shall be paid
by Tenant after the Granted Allowance is fully exhausted.  Any portion of the
Granted Allowance that has not been applied (or contracted to be applied) in the
manner set forth above by

2

 

--------------------------------------------------------------------------------

 

the date which is twelve (12) months following the Eighth Amendment Commencement
Date shall revert to Landlord, and Tenant shall have no further rights with
respect thereto.

 

17.Brokers.  Landlord and Tenant each warrant to the other that in connection
with this Amendment neither has employed or dealt with any broker, agent or
finder, other than CBRE­Raleigh, LLC (the “Landlord’s Broker”) and Cushman &
Wakefield (the “Tenant’s Broker”, together with Landlord’s Broker, collectively,
“Brokers”). Landlord acknowledges that it shall pay any commission or fee due to
the Landlord’s Broker, pursuant to a separate written agreement.  Landlord’s
Broker shall pay any commission or fee due to Tenant’s Broker, pursuant to a
separate written agreement.  Each party shall indemnify and hold the other
harmless from and against any claim for brokerage or other commissions asserted
by any broker, agent or finder employed by the indemnifying party or with whom
the indemnifying party has dealt, other than the Brokers.

 

18.Contingency.  This Amendment and all provisions contained herein are
contingent upon an executed lease termination agreement between Landlord and
Weinstein Friedlein Architects, P.A. (“Weinstein”) for the Suite 110 Premises
(the “Lease Termination Agreement”), providing that the Suite 110 Premises shall
be surrendered to Landlord on or before March 31, 2020, in accordance with the
Lease Termination Agreement.  In the event Landlord does not obtain the Lease
Termination Agreement by March 31, 2020, Landlord or Tenant shall thereafter
have the right to terminate this Amendment (prior to date of receipt of a fully
executed Lease Termination Agreement).  

 

19.Parking.  The parties acknowledge and agree that Landlord (or an affiliate of
Landlord) is constructing an office building on a nearby and/or adjacent
parcel.  Notwithstanding anything in the Lease to the contrary, during the
period of time in which Landlord is constructing said office building, (i)
Tenant shall not be able to use the parking lot in front of the Building as
shown on Exhibit B and (ii) Landlord shall provide Tenant with off-site parking
and transportation to and from said off-site parking area to and from the
Building.    

 

20.Acknowledgement.  Landlord and Tenant acknowledge that, to their actual
knowledge, each party has complied with all of its obligations under the Lease
to date, and, to the extent not expressly modified hereby, all of the terms and
conditions of said Lease shall remain unchanged and in full force and effect.

 

21.Miscellaneous.  The foregoing is intended to be an addition and a
modification to the Lease.  Except as modified and amended by this Amendment,
the Lease shall remain in full force and effect.  If anything contained in this
Amendment conflicts with any terms of the Lease, then the terms of this
Amendment shall govern and any conflicting terms in the Lease shall be deemed
deleted in their entirety.  Each party to this Amendment shall execute all
instruments and documents and take such further action as may be reasonably
required to effectuate the purposes of this Amendment.  This Amendment may be
modified only by a writing executed by the parties hereto.  This Amendment may
be executed in multiple counterparts, each of which shall be deemed an original,
and all such counterparts shall together constitute one and the same
instrument.  The invalidity of any portion of this Amendment shall not have any
effect on the balance hereof.  This Amendment shall be binding upon the parties
hereto, as well as their successors, heirs, executors and assigns.  This
Amendment shall be governed by, and construed in accordance with North Carolina
law.

 

[Remainder of this page intentionally left blank]

 




3

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord and Tenant have executed and delivered this
Amendment as of the day and year first above written.

 

 

 

LANDLORD:

 

 

 

 

 

VC OWNER, LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Jeff Sheehan

 

 

Name:

Jeff Sheehan

 

 

Title:

Authorized Signator

 

 

 

 

 

 

 

 

TENANT:

 

 

 

 

 

PRECISION BIOSCIENCES, INC.

 

 

 

 

 

By:

/s/ Sinu Bhandaru

 

 

Name:

Sinu Bhandaru

 

 

Title:

Vice-President Operations & IT

 

03March2020

 

 

 

 

4

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

FLOOR PLAN OF SUITE 110 PREMISES




5

--------------------------------------------------------------------------------

 

EXHIBIT B

 

PARKING LOT

 

6

 